Exhibit 10.1

 

EXECUTION COPY

 

 

 

LOAN AGREEMENT

between

SENECA GAMING CORPORATION

as the Borrower,

and

KEYBANK NATIONAL ASSOCIATION

as Lender

Dated as of June 19, 2008

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

Section 1.1 Defined Terms

 

1

Section 1.2 GAAP

 

20

Section 1.3 Headings

 

20

Section 1.4 Plural Terms

 

20

Section 1.5 Time

 

20

Section 1.6 Construction

 

20

Section 1.7 Calculation of Interest and Fees

 

20

Section 1.8 References

 

21

Section 1.9 Other Interpretive Provisions

 

21

Section 1.10 Rounding

 

21

 

 

 

ARTICLE II CREDIT FACILITY

 

22

Section 2.1 Revolving Loan Availability

 

22

Section 2.2 Funding Requests

 

22

Section 2.3 Interest and Interest Rates

 

22

Section 2.4 Principal Payments

 

24

Section 2.5 Other Payment Terms

 

25

Section 2.6 Letters of Credit

 

25

Section 2.7 Evidence of Obligation to Pay Advances

 

30

Section 2.8 Change of Circumstances

 

30

Section 2.9 Taxes on Payments

 

32

Section 2.10 Funding Loss Indemnification

 

33

Section 2.11 Security

 

34

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

34

Section 3.1 Existence and Qualification; Power; Compliance With Laws

 

34

Section 3.2 Authority; Compliance with Other Agreements and Instruments and
Government Regulations

 

35

Section 3.3 Gaming Laws and Permits

 

36

Section 3.4 No Violation of Gaming Ordinance or Revenue Allocation Plan

 

36

Section 3.5 No Licensure Required

 

37

Section 3.6 Legal Agreements

 

37

Section 3.7 Subsidiaries

 

37

Section 3.8 Financial Condition; No Adverse Change

 

37

Section 3.9 Litigation

 

37

Section 3.10 Regulation U

 

38

Section 3.11 Taxes

 

38

Section 3.12 Titles and Liens

 

38

Section 3.13 ERISA

 

38

Section 3.14 Default

 

38

Section 3.15 Environmental Matters

 

38

 

--------------------------------------------------------------------------------


 

Section 3.16 Submissions to Lender

 

39

Section 3.17 Rights to Payment

 

39

Section 3.18 Gaming Accounts

 

39

 

 

 

ARTICLE IV AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

 

40

Section 4.1 Payment of Taxes and Other Potential Liens

 

40

Section 4.2 Maintenance of Properties

 

40

Section 4.3 Maintenance of Insurance

 

40

Section 4.4 Compliance With Laws

 

41

Section 4.5 Preservation of Permits

 

41

Section 4.6 Inspection Rights

 

42

Section 4.7 Keeping of Records and Books of Account

 

42

Section 4.8 Compliance With Agreements

 

42

Section 4.9 Use of Proceeds

 

42

Section 4.10 Environmental Laws

 

42

Section 4.11 Compliance with Bank Secrecy Act and USA Patriot Act

 

42

 

 

 

ARTICLE V NEGATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

 

43

Section 5.1 Disposition of Property; Sale of Assets

 

43

Section 5.2 Investments

 

43

Section 5.3 Distributions

 

43

Section 5.4 Business of the Borrower

 

44

Section 5.5 Permitted Liens

 

44

Section 5.6 Indebtedness

 

44

Section 5.7 Transactions with Affiliates

 

44

Section 5.8 Expenditures

 

44

Section 5.9 Leverage Ratio

 

45

Section 5.10 Senior Secured Leverage Ratio

 

45

Section 5.11 Fixed Charge Coverage Ratio

 

45

Section 5.12 Minimum EBITDA

 

45

Section 5.13 Creation of Subsidiaries

 

45

Section 5.14 Gaming Accounts

 

45

Section 5.15 Sovereign Immunity; Jurisdiction and Venue

 

45

Section 5.16 Daily Cash Deposits

 

45

Section 5.17 Segregation of Gaming Assets

 

45

Section 5.18 Accounting Changes

 

46

Section 5.19 Joint Ventures

 

46

Section 5.20 Ownership of the Gaming Assets; Conduct of Gaming Business

 

46

 

 

 

ARTICLE VI INFORMATION AND REPORTING REQUIREMENTS

 

46

Section 6.1 Financial and Business Information

 

46

Section 6.2 Compliance Certificates

 

48

 

--------------------------------------------------------------------------------


 

ARTICLE VII CONDITIONS TO LENDING

 

48

Section 7.1 Initial Conditions Precedent

 

48

Section 7.2 Conditions Precedent to each Advance

 

50

Section 7.3 Conditions Precedent to the Issuance of each Letter of Credit

 

51

Section 7.4 Covenant to Deliver

 

51

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

51

Section 8.1 Events of Default

 

51

Section 8.2 Remedies Upon Event of Default

 

55

 

 

 

ARTICLE IX GOVERNING LAW; ARBITRATION; LIMITED WAIVER OF SOVEREIGN IMMUNITY;
JURISDICTION

 

56

Section 9.1 Governing Law

 

56

Section 9.2 Limited Waiver of Sovereign Immunity

 

56

Section 9.3 Dispute Resolution

 

59

Section 9.4 Waiver of Jury Trial

 

61

 

 

 

ARTICLE X MISCELLANEOUS

 

61

Section 10.1 Cumulative Remedies; No Waiver

 

61

Section 10.2 Amendments; Consents

 

62

Section 10.3 No Waiver

 

62

Section 10.4 Costs, Expenses and Taxes

 

62

Section 10.5 Survival of Representations and Warranties

 

62

Section 10.6 Notices

 

62

Section 10.7 Execution of Loan Documents

 

63

Section 10.8 Binding Effect; Assignments and Participations

 

63

Section 10.9 Lien on Deposits and Property in Possession of the Lender

 

65

Section 10.10 Indemnity by the Borrower

 

65

Section 10.11 No Liability of Lender

 

66

Section 10.12 No Third Parties Benefited

 

66

Section 10.13 Confidentiality

 

67

Section 10.14 Hazardous Substances Indemnity

 

67

Section 10.15 Further Assurances

 

68

Section 10.16 Integration

 

68

Section 10.17 Severability of Provisions

 

68

Section 10.18 Time of the Essence

 

68

Section 10.19 PURPORTED ORAL AMENDMENTS

 

68

Section 10.20 LIMITATIONS

 

69

Section 10.21 25 U.S.C. § 81

 

69

Section 10.22 Usury Laws; Governmental Approvals

 

69

Section 10.23 Limitation on Damages

 

69

Section 10.24 Recourse Limited

 

69

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

Dated as of June 19, 2008

 

This LOAN AGREEMENT is entered into by and among the SENECA GAMING CORPORATION
(together with its successors and assigns, the “Borrower”), a corporation formed
under the laws of and wholly owned by the Seneca Nation of Indians (the
“Nation”), a federally recognized Indian tribe, and KEYBANK NATIONAL ASSOCIATION
(the “Lender”).

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I

 


DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.1 DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH BELOW:


 

“Acquisition” means, as to any Person, any transaction, or any series of related
transactions, by which such Person directly or indirectly (i) acquires all or
substantially all of the assets of any firm, partnership, joint venture or
corporation, or any other business entity, whether through purchase of assets,
merger or otherwise, (ii) acquires (in one transaction or as the most recent
transaction in a series of transactions) control of at least a majority in
ordinary voting power of the Securities of a corporation which have ordinary
voting power for the election of directors, or (iii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority ownership interest (entitling such Person to
direct or cause the direction of management and policies) in any partnership,
joint venture or other business entity.

 

“Advance” means an advance of funds by the Lender to the Borrower pursuant to
Section 2.1.

 

“Affiliate” means, as to any Person, (a) each other Person that, directly or
indirectly, owns or controls, whether beneficially or as a trustee, guardian or
other fiduciary, five percent (5%) or more of any class of Securities of such
Person, (b) each other Person that controls, is controlled by or is under common
control with such Person, and (c) each of such Person’s officers, directors,
governing body members, joint venturers, partners, or limited liability company
members. For the purpose of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

“Approvals” means, collectively, (a) the resolutions adopted on June 5, 2008 by
Borrower and each Guarantor (other than Lewiston Golf Course Corporation),
(b) the resolutions adopted on June 11, 2008 by Lewiston Golf Course
Corporation, and (c) Resolution No. R-06-14-08-14, adopted by the Council of the
Nation on June 14, 2008, which approved the Loan Documents to which such Person
is a party and the consummation of the transactions contemplated therein or, in
the case of the Nation, matters related to the Loan Documents.

 

“Audited Financial Statements” has the meaning given in Section 6.1.

 

“Base Rate” means, as of any date of determination, the Prime Rate plus one
quarter percent (0.25%).

 

“Base Rate Funding” has the meaning given in Section 2.3(b).

 

“Board of Directors” means, with respect to the Borrower or a Gurantor, the
“Board of Directors” referred to in the Charter of the Borrower or such
Guarantor.

 

“Borrower” has the meaning given in the first paragraph of this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close in New York, New
York, and, if such day relates to any LIBOR Rate Funding, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank market.

 

“Capital Expenditure” means any expenditure that is considered a capital
expenditure under GAAP, consistently applied, including any amount that is
required to be treated as a fixed asset subject to a Capital Lease.

 

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is, or should be in accordance with Financial Accounting
Standards Board Statement No. 13, as amended from time to time, or if such
Statement is not then in effect, such other statement of GAAP as may be
applicable, recorded as a “capital lease” on the balance sheet of that Person
prepared in accordance with GAAP.

 

“Cash” means all cash or currency of the United States of America that is legal
tender for all public and private debts.

 

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

 

(a)           Government Securities due within one year after the date of the
making of the Investment;

 

(b)           readily marketable direct obligations of any State of the United
States of America or any political subdivision of any such State given on the
date of such

 

2

--------------------------------------------------------------------------------


 

investment a credit rating of at least AA by Moody’s Investors Service, Inc. or
AA by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., in each
case due within one year after the date of the making of the Investment;

 

(c)           certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and reverse repurchase agreements
covering Government Securities executed by, the Lender or any other bank,
savings and loan or savings bank doing business in and incorporated under the
Laws of the United States of America or any State thereof and having on the date
of such Investment combined capital, surplus and undivided profits of at least
$100,000,000, in each case due within one year after the date of the making of
the Investment;

 

(d)           certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and reverse repurchase agreements
covering Government Securities executed by, any branch or office located in the
United States of America of a bank incorporated under the Laws of any
jurisdiction outside the United States of America having on the date of such
Investment combined capital, surplus and undivided profits of at least
$100,000,000, in each case due within one year after the date of the making of
the Investment;

 

(e)           commercial paper maturing no more than 270 days from the date of
creation thereof and having as at any date of determination a rating of A-1 or
better from Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and P-1 or better from Moody’s Investors Service, Inc.; and

 

(f)            money market accounts or readily redeemable money market mutual
funds which invest substantially all their assets in instruments of the types
described in clauses (a), (b), (c), (d) and (e) above.

 

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person receives insurance proceeds or proceeds of a condemnation award or
other compensation.

 

“Change in Control” means the occurrence of any one or more of the following:

 

(a)           any Class III Gaming operations are conducted on the Nation’s
Indian Lands by any Person other than the Borrower or a Guarantor, or the
Borrower and the Guarantors otherwise cease to have the exclusive authority to
operate the Gaming Business; or

 

(b)           the Borrower or one or more Guarantors sell, assign, lease or
otherwise dispose of all or substantially all of the Gaming Assets to any Person
or all or substantially all of the Gaming Assets are transferred without any
action on the part of the Borrower or the Guarantors.

 

“Change of Law” shall have the meaning given to that term in Section 2.8(b).

 

3

--------------------------------------------------------------------------------


 

“Charter” means with respect to (a) the Borrower, the Fifth Amended and Restated
Charter of the Seneca Gaming Corporation, effective as of December 20, 2004,
(b) the Seneca Niagara Falls Gaming Corporation, the Third Amended and Restated
Charter of the Seneca Niagara Falls Gaming Corporation, effective as of
December 20, 2004, (c) the Seneca Territory Gaming Corporation, the Second
Amended and Restated Charter of the Seneca Territory Gaming Corporation,
effective as of December 20, 2004, (d) the Seneca Erie Gaming Corporation, the
Second Amended and Restated Charter of the Seneca Erie Gaming Corporation,
effective as of December 20, 2004, (e) the Lewiston Golf Course Corporation, the
Charter of the Lewiston Golf Course Corporation, effective as of June 28, 2007,
and (f) any other Person which becomes a Guarantor, the charter or other
governing document of such Person, in each case as amended, supplemented,
replaced or modified from time to time.

 

“Claim” means any claim, demand, dispute, action or cause of action related or
incidental to this Agreement or any other Loan Document, whether now existing or
hereafter arising, and whether sounding in tort, contract or otherwise and
whether arising as a matter of law or in equity, and including any action
commenced under the Indian Civil Rights Act (25 U.S.C. §1301 et. seq.), the
Constitution or any other Laws of the Nation.

 

“Class III Gaming” means class III gaming within the meaning of IGRA.

 

“Closing Date” means the first Business Day on which all of the conditions
contained in Section 7.1 have been satisfied.

 

“Collateral” has the meaning given in the Security Agreement.

 

“Compact” means (a) the Nation-State Compact between the State and the Nation,
for which approval on behalf of the Secretary of the Interior was published in
the Federal Register on December 9, 2002, and (b) all valid amendments,
supplements, restatements and replacements thereof.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed by a Senior Officer.

 

“Consolidated Net Income” means, with respect to any fiscal period, the
consolidated net income after tax and before extraordinary or non-recurring
items of the Borrower and the Guarantors, determined in accordance with GAAP,
consistently applied.

 

“Constituent Documents” means (a) with the repect to the Nation, the
Constitution, and (b) with respect to the Borrower or a Guarantor, the Charter
and by-laws of the Borrower or such Guarantor.

 

“Constitution” means the Constitution of the Seneca Nation of Indians of 1848,
as amended.

 

4

--------------------------------------------------------------------------------


 

“Contingent Obligation” means, as to any Person, (a) any Guaranty Obligation of
that Person; (b) any direct or indirect obligation or liability, contingent or
otherwise, of that Person (i) in respect of any Surety Instrument issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments, (ii) as a partner or joint venturer in
any partnership or joint venture or (iii) to purchase any materials, supplies or
other property from, or to obtain the services of, another Person if the
relevant contract or other related document or obligation requires that payment
for such materials, supplies or other property, or for such services, shall be
made regardless of whether delivery of such materials, supplies or other
property is ever made or tendered, or such services are ever performed or
tendered; (c) contractual assurance (not arising solely by operation of Law)
given to an obligee with respect to the performance of an obligation by, or the
financial condition of, any other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item to such
other Person, or any other arrangement of whatever nature having the effect of
assuring or holding harmless any obligee against loss with respect to any
obligation of such other Person including any “keep-well”, “take-or-pay” or
“through put” agreement or arrangement or (d) any other Contractual Obligations
which, in economic effect, are substantially equivalent to a guarantee of
Indebtedness. As of each date of determination, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation (unless the Contingent Obligation is
limited by its terms to a lesser amount, in which case to the extent of such
amount) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith.

 

“Contractual Obligation” of any Person means, any indenture, note, lease, loan
agreement, deed of trust, mortgage, security agreement, guaranty, instrument,
contract, agreement or other form of contractual obligation or undertaking to
which such Person is a party or by which such Person or any of its property is
bound.

 

“Control Agreement” means an agreement among the Borrower or a Guarantor, the
Lender and the depository or securities intermediary for each Gaming Account in
form and substance reasonably acceptable to the Lender.

 

“Covenant Calculation Date” means the last day of each fiscal quarter of the
Borrower.

 

“Covenant Calculation Period” means, for each Covenant Calculation Date, the
period of twelve fiscal months of the Borrower ending on such date.

 

“Council” means the legislative governing body of the Nation referred to in the
Constitution.

 

5

--------------------------------------------------------------------------------


 

“Debt Service” means for any Indebtedness, the sum of the following items
(without duplication): (a) Interest Expense and (b) payments of principal, other
than optional payments of principal.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time, or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.3(e).

 

“Distribution Agreement” means the Distribution Agreement dated as of April 27,
2007, among the Nation, the Seneca Nation of Indians Capital Improvements
Authority, the Borrower and Wells Fargo Bank, National Association, as trustee.

 

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any individual asset, or group
of related assets (other than among any two or more of the Borrower and the
Guarantors); provided, however, that a sale of Gaming Assets shall not be deemed
a Disposition if such Gaming Assets are concurrently replaced by new Gaming
Assets of like kind and similar value.

 

“Disputed State Regulatory Obligations” means, with respect to any Person on any
date of determination, the aggregate amount, as determined by the State, of any
accrued and unpaid obligations to the State under the Compact for regulatory
costs or expenses, to the extent such obligations would be accounted for under
GAAP as a liability of such Person if determined to be valid and binding
obligations under the Compact.

 

“Distribution” means any of the following:

 

(a)           any payment, assignment, or transfer of any Gaming Assets (so as
to be no longer accounted for under GAAP as a Gaming Asset) to or for the
account of the Nation, or any Affiliate or member of the Nation (other than to
the Borrower or a Guarantor, or any of their respective officers, directors or
employees), including payments of dividends, fees, assessments, taxes,
principal, interest or other amounts; and

 

(b)           any Investment (whether by means of loans, advances or otherwise)
using Gaming Assets or proceeds thereof in or to the Nation or any of its
Affiliates (except Investments accounted for under GAAP as Investments in the
Gaming Business and Investments among any two or more of the Borrower and the
Guarantors).

 

6

--------------------------------------------------------------------------------


 

Distribution as defined herein expressly excludes Excluded Distributions.

 

“Distribution Agreement” means the Distribution Agreement among the Nation, the
Seneca Nation of Indians Capital Improvements Authority, Borrower and Wells
Fargo Bank, National Association, as Trustee, dated April 27, 2007.

 

“EBITDA” on any Covenant Calculation Date means the sum of the following, each
determined for the Borrower and the Guarantors on a consolidated basis for the
related Covenant Calculation Period: (a) Consolidated Net Income after tax, plus
(b) Interest Expense (to the extent deducted in arriving at Consolidated Net
Income), plus (c) the aggregate amount, if any, of any federal or state taxes on
or measured by income of the Gaming Business (whether or not payable during that
Covenant Calculation Period, and to the extent deducted in arriving at
Consolidated Net Income), plus (d) depreciation and amortization (to the extent
deducted in arriving at Consolidated Net Income), plus (e) any other non-cash
charges and extraordinary losses of the Borrower and the Guarantors (to the
extent deducted in arriving at Consolidated Net Income), minus (f) non-cash
gains and extraordinary gains (to the extent added in arriving at Consolidated
Net Income), in each case as determined in accordance with GAAP.

 

“Effective Amount” shall mean with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments occurring on such date.

 

“Eligible Assignee” means (a) an Affiliate of the Lender; and (b) any other
Person (other than a natural Person) approved by the Lender and the Borrower
(each such approval not to be unreasonably withheld or delayed).

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
section 3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as in effect from time to time.

 

“ERISA Affiliate” means, with respect to any Person, any Person (or any trade or
business, whether or not incorporated) that is under common control with that
Person within the meaning of Section 414 of the Internal Revenue Code.

 

“Event of Default” has the meaning provided in Section 8.1.

 

“Excluded Distributions” has the meaning provided in Section 5.3.

 

7

--------------------------------------------------------------------------------


 

“Facilities” means, collectively, the facilities presently designated Seneca
Niagara Casino & Hotel, Seneca Allegany Casino and Hotel and Seneca Buffalo
Creek Casino and, upon completion and commencement of operations, the facilities
described as the second hotel tower at Seneca Allegany Casino and Hotel, the
permanent Buffalo Creek Casino and Hotel, and the Seneca Hickory Stick Golf
Course.

 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, retained earnings, shareholders’ equity or
partners’ capital and cash flows of such Person for such period, and a balance
sheet of such Person as of the end of such period, setting forth in each case in
comparative form figures for the corresponding period in the preceding fiscal
year if such period is less than a full fiscal year or, if such period is a full
fiscal year, corresponding figures from the preceding annual audited financial
statements, all prepared in reasonable detail and in accordance with GAAP.

 

“Fiscal Quarter” means a period of three full consecutive calendar months ending
on March 31, June 30, September 30 or December 31.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” as of each Covenant Calculation Date means the
ratio of (a) EBITDA, minus Distributions (to the extent not subtracted from
Consolidated Net Income in computing EBITDA or constituting a Capital
Expenditure for the Gaming Business), minus Maintenance Capital Expenditures and
minus federal income taxes required to be paid with respect to the Gaming
Business, if any, to (b) Debt Service on Total Funded Debt, in each case for the
related Covenant Calculation Period.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.

 

“Funding Request” means a request in the form of Exhibit B, duly completed and
signed by the Borrower, or such other form as the Borrower and the Lender shall
agree to use to request Advances, which may be sent by mail, overnight delivery,
electronic transmission or by such other means of communication as may agreed to
by the Lender.

 

“GAAP” means, as of any date of determination, accounting principles set forth
as generally accepted in the United States of America in currently effective
opinions of the Accounting Principles Board of the American Institute of
Certified Public Accountants and in statements of the Financial Accounting
Standards Board or the Governmental Accounting Standards Board, as applicable,
together with interpretive rulings and bulletins issued in connection therewith.
The term “consistently applied,” as used in connection therewith, means that the
accounting

 

8

--------------------------------------------------------------------------------


 

principles applied are consistent in all material respects to those applied at
prior dates or for prior periods.

 

“Gaming Accounts” means all deposit accounts and securities accounts of the
Borrower or any Guarantor to which Gaming Revenues or investment proceeds
thereof are credited; provided, however, that Gaming Accounts expressly exclude
Merrill Lynch securities account XXX-XXXXX, Royal Bank of Canada deposit account
XXXXXXX, Banc of America securities account XXX-XXXXXX, and all flexible medical
deposit accounts.  For the avoidance of doubt, zero balance accounts do not
constitute deposit accounts.

 

“Gaming Agency” means, collectively, (a) the NIGC, (b) the Seneca Gaming
Authority, (c) the State Gaming Officials and (d) any other Governmental
Authority that holds or exercises licensing or permit authority over gambling,
gaming or casino activities conducted within the Nation’s jurisdiction.

 

“Gaming Assets” means, collectively: (a) all personal property (other than
Gaming Revenues) of the Borrower or any Guarantor now or hereafter located at
the Facilities and used in the Gaming Business, (b) all personal tangible and
intangible property (other than Gaming Revenues), including intellectual
property, of the Borrower or any Guarantor, that is (i) used in or is primarily
related and reasonably beneficial to, the Gaming Business, or is derived from
the Gaming Business, or (ii) required under GAAP to be reflected on the
consolidated balance sheet of the Borrower and the Guarantors as it relates to
the Gaming Business, (c) all books and records of the Borrower or any Guarantor
relating to the Gaming Business and the Gaming Assets, (d) Gaming Revenues,
(e) Gaming Accounts, and (f) Proceeds (as defined in the Security Agreement) of
the foregoing; but excluding all (i) real property including all improvements,
fixtures and accessions thereto and leasehold or other interests in any of the
foregoing; (ii) Non-Core Assets; (iii) Participating Gaming Devices; (iv) all
Gaming Licenses and (v) all personal property (including, without limitation,
Gaming Revenues) that has been the subject of a distribution, payment or other
disposition by the Borrower or any Guarantor to any Person, unless prohibited by
this Agreement.

 

“Gaming Business” means, collectively, the Class III Gaming conducted by or on
behalf of the Borrower and the Guarantors at the Facilities, together with all
entertainment, lodging, hospitality, transportation, recreation, golf, or other
trade, business or commercial activities of the Borrower and the Guarantors
designed to promote, market, support, develop, construct or enhance the casino
gaming and resort business operated by Borrower and the Guarantors.

 

“Gaming Business Real Estate” means the land and improvements thereto on which
any Gaming Business is conducted.

 

“Gaming Laws” means IGRA, the Compact, the Gaming Ordinance and all other Laws
pursuant to which any Gaming Agency holds or exercises licensing or

 

9

--------------------------------------------------------------------------------


 

permit authority over gambling, gaming, or casino activities conducted within
the Nation’s jurisdiction.

 

“Gaming License” means every license, permit, franchise or other authorization
from any Gaming Agency required on the date hereof or at any time thereafter to
own, lease, operate or otherwise conduct the Class III Gaming activities of the
Borrower and the Guarantors, including all licenses granted under applicable
federal, tribal, state, foreign or local laws.

 

“Gaming Ordinance” means the gaming ordinance of the Nation required to be
approved on behalf of Chairman of the NIGC pursuant to 25 U.S.C. § 2710(e), as
amended.

 

“Gaming Revenues” means all revenues, receipts, and income of any nature of the
Borrower and Guarantors arising from the Gaming Business or the use or ownership
of Gaming Assets by or on behalf of the Borrower, or of any of the Guarantors,
whether the same consists of money, instruments, or otherwise; provided,
however, that Gaming Revenues shall not include such cash amounts as are
required to pay the Excluded Distributions (which cash amounts shall not be
required to be deposited into a Gaming Account or to be subject to a Control
Agreement).

 

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.

 

“Governmental Authority” means (a) any international, foreign, federal, tribal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, (c) any court, administrative
tribunal or public utility, or (d) any arbitration tribunal or other
non-governmental authority to whose jurisdiction a Person has consented.

 

“Governmental Charges” means, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Guarantor” means Seneca Niagara Falls Gaming Corporation, Seneca Territory
Gaming Corporation, Seneca Erie Gaming Corporation, and Lewiston Golf Course
Corporation or any future Subsidiary of the Borrower that owns or operates any
part of the Gaming Business.

 

“Guarantor Obligations” has the meaning given in the Security Agreement.

 

“Guaranty” means the guaranty dated the date hereof executed by each of the
Guarantors in favor of the Lender.

 

10

--------------------------------------------------------------------------------


 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
guarantee of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase property, securities or services primarily for the
purpose of assuring the beneficiary of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof.

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“IGRA” means the federal Indian Gaming Regulatory Act of 1988, codified at 25
U.S.C. § 2701, et seq.

 

“Indebtedness” means, as to any Person on any date of determination, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) that
portion of the obligations of such Person under Capital Leases which should
properly be recorded as a liability on a balance sheet of that Person prepared
in accordance with GAAP, (c) any obligation of such Person that is evidenced by
a promissory note or other instrument representing an extension of credit to
such Person, whether or not for borrowed money, (d) any obligation of such
Person for the deferred purchase price of Property or services (other than trade
accounts payable in the ordinary course of business in accordance with customary
terms), (e) any obligation of such Person that is secured by a Lien on assets of
such Person, whether or not that Person has assumed such obligation or whether
or not such obligation is nonrecourse to the credit of such Person,
(f) obligations of such Person arising under acceptance facilities or under
facilities for the discount of accounts receivable of such Person,
(g) obligations of such Person for unreimbursed draws under letters of credit
issued for the account of such Person, (h) any Contingent Obligation of such
Person, (i) any Unfunded Pension Liability of such Person, and (j) any Disputed
State Regulatory Obligations of such person.

 

“Indian Lands” means Indian lands within the meaning of IGRA on which Class III
Gaming may be conducted.

 

“Interest Expense” means, with respect to any fiscal period, the sum (determined
on a consolidated basis without duplication in accordance with GAAP),

 

11

--------------------------------------------------------------------------------


 

of the following: (a) all interest, fees, charges and related expenses payable
during such period to a lender in connection with borrowed money or the deferred
purchase price of assets that is treated as interest in accordance with GAAP,
and (b) the portion of rent actually paid during such fiscal period under
Capital Leases that should be treated as interest in accordance with GAAP.

 

“Interest Period” means, with respect to any LIBOR Rate Funding, a period of
one, three or six months beginning on a Business Day.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26,
U.S.C.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of capital
stock or other Securities of any other Person or by means of loan, advance,
capital contribution, guaranty or other debt or equity participation or
interest, or otherwise, in any other Person, including any partnership and joint
venture interests of such Person in any other Person. The amount of any
Investment shall be the amount actually invested, without adjustment for
increases or decreases in the value of such Investment.

 

“Issuer” means KeyBank National Association or an Affiliate thereof, as issuer
of a Letter of Credit.

 

“Joint Venture” means a single-purpose corporation, partnership, joint venture
or other legal arrangement (whether created pursuant to contract or conducted
through a separate legal entity) now or hereafter formed by the Borrower with
another Person in order to conduct a common venture with such Person.

 

“Laws” means, collectively, all international, foreign, federal, tribal,
applicable state and local constitutions, statutes, treaties, rules,
regulations, ordinances, codes and administrative or judicial precedents.

 

“LC Collateral Account” has the meaning given in Section 2.6(i).

 

“Lender” shall have the meaning given to that term in the first paragraph of
this Agreement.

 

“Letter of Credit Documents” means such applications, reimbursement agreements
and other documents as the Issuer may require as a condition to issuance of a
Letter of Credit.

 

“Letter of Credit Fee” has the meaning given in Section 2.6(c).

 

“Letter of Credit Sublimit” means $25,000,000.

 

12

--------------------------------------------------------------------------------


 

“Letter of Credit” means any of the letters of credit issued by the Issuer under
the Revolving Commitment pursuant to Section 2.6 and each letter of credit
described in Schedule 2.6, either as originally issued or as the same may be
supplemented, modified, amended, renewed, extended or supplemented.

 

“Leverage Ratio” means, as of each Covenant Calculation Date the ratio of
(a) Total Funded Debt as of such date, to (b) EBITDA for the related Covenant
Calculation Period.

 

“LIBOR Rate” means the annual rate equal to the sum of (i) the rate obtained by
dividing (a) the rate (rounded up to the nearest 1/16 of 1%) determined by the
Lender to be the average rate at which U.S. dollar deposits are offered to the
Lender by major banks in the London interbank market for funds to be made
available on the first day of an Interest Period in an amount approximately
equal to the amount for which a LIBOR Rate has been requested and maturing at
the end of such Interest Period, by (b) a percentage equal to 100% minus the
Reserve Requirement (expressed as a percentage) applicable to such deposits, and
(ii) the Margin.

 

“LIBOR Rate Funding” has the meaning given in Section 2.3(c).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, and any lease in the nature of a
security interest.

 

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Documents, and any other agreements of any type or nature heretofore or
hereafter executed and delivered by the Borrower or any Guarantor to the Lender
in any way relating to or in furtherance of this Agreement.

 

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repairs, restoration or refurbishment of tangible property (real
and personal), but excluding any Capital Expenditures that expand property.

 

“Margin” means the margin amount set forth in Section 2.3(d).

 

“Material Adverse Effect” means any circumstance or event or any set of
circumstances or events which (a) has or may reasonably be expected to have any
material adverse effect whatsoever upon the validity or enforceability of any
material provision of any Loan Document, (b) is or may reasonably be expected to
be material and adverse to the business operations, Properties, condition
(financial or otherwise) or the prospects of Borrower and Guarantors, as a
whole, (c) materially impairs or may reasonably be expected to materially impair
the ability of the Borrower or any Guarantor to perform its Obligations under
the Loan Documents to which it is a party, or (d) materially impairs or may
reasonably be expected to materially impair the ability of the Lender to enforce
the principal benefits intended to be created and

 

13

--------------------------------------------------------------------------------


 

conveyed by the Loan Documents, including the Liens created by the Security
Documents.

 

“Material Documents” means, collectively, the Constitution, the Compact, the
Gaming Ordinance, the Approvals and the Senior Notes Indenture.

 

“Maturity Date” means June 19, 2009, unless extended for up to an additional six
months at the option of Borrower exercisable at any time after the six-month
anniversary of the Closing Date and prior to June 19, 2009, provided that no
Default or Event of Default exists at the time of such exercise.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Nation” has the meaning given such term in the first paragraph of this
Agreement.

 

 “Negative Pledge” means any covenant binding on the Borrower or any Guarantor
that prohibits the creation of Liens on any Gaming Assets.

 

“Net Proceeds” means, (A) with respect to any Disposition of any Property by
Borrower or any Guarantor, the aggregate consideration received by such Person
from such Disposition less the sum of (i) the amount of liabilities for taxes
incurred by such Person in connection with such sale (after taking into account
available deductions, credits, carry-backs, carry-forwards or similar items
relating to the Property sold) based upon the overall effective tax rate payable
by such Person for the tax year in question, (ii) the sum of the actual amount
of the reasonable fees and commissions payable to Persons other than such Person
or any Affiliate of such Person, the reasonable legal expenses and other costs
and expenses directly related to such sale that are to be paid by such Person,
and (iii) the amount of any indebtedness (other than the Obligations) which is
secured by such asset and is required to be repaid or prepaid by such Person as
a result of such sale; and (B) with respect to any Casualty Event, the aggregate
amount of proceeds of insurance, condemnation awards and other compensation
received in respect of such Casualty Event less the sum of any expenses incurred
by Borrower to obtain such proceeds, award or other compensation.

 

“NIGC” means the National Indian Gaming Commission, or any successor agency.

 

“Non-Core Assets” means obsolete equipment constituting Gaming Assets (whether
or not replaced), and other business assets not located on or adjacent to a
Facility, the disposition of which is not reasonably expected to materially
affect the operations, condition (financial or otherwise) or prospects of the
Borrower and Guarantors as a whole.

 

14

--------------------------------------------------------------------------------


 

“Non-Gaming Assets” means each Property that does not constitute a Gaming Asset.

 

“Note” means the promissory note substantially in the form of Exhibit A, issued
to Lender pursuant to Section 2.7.

 

“Obligations” means all debts, liabilities, obligations, covenants and duties of
the Borrower arising under each Loan Document to which it is a party, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, including the Advances, interest on the Advances
(including interest that accrues after the commencement of any proceeding under
any Debtor Relief Laws by or against the Borrower), reimbursement obligations
with respect to Letters of Credit and all other monetary obligations, including
fees, costs, expenses and indemnities arising under any Loan Document and all
renewals, extensions, or refundings of any of the foregoing.

 

“Participant” shall have the meaning given in Section 10.8.

 

“Participating Gaming Device” means any equipment directly used in a game of
chance (a) which is not owned by the Borrower or any Guarantor and (b) in which
the only interest of the Borrower or any Guarantor is a portion of the revenues
derived therefrom, as established by contract with the owner or lessee of such
equipment.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” that is subject to
Title IV of ERISA and which is maintained for employees of the Borrower or any
of their ERISA Affiliates, other than a Multiemployer Plan.

 

“Permits” means any and all actions, approvals, certificates, consents, waivers,
exemptions, variances, franchises, orders, permits, authorizations, rights,
registrations or licenses of or from any Governmental Authority (including any
Gaming Agency).

 

“Permitted Indebtedness” means:

 

(A)           THE INDEBTEDNESS (AS DEFINED THE SENIOR NOTES INDENTURE) PERMITTED
TO BE INCURRED UNDER SECTION 4.10 OF THE SENIOR NOTES INDENTURE, INCLUDING,
WITHOUT LIMITATION, ALL “PERMITTED INDEBTEDNESS” AS DEFINED IN THE SENIOR NOTES
INDENTURE;;

 

(B)           THE OBLIGATIONS AND THE GUARANTOR OBLIGATIONS; AND

 

(c)           Indebtedness under the Senior Notes.

 

“Permitted Liens” means (a) all Liens (as defined in the Senior Notes
Indenture)  referred to in the definition of “Permitted Liens” in the Senior
Notes

 

15

--------------------------------------------------------------------------------


 

Indenture, other than those Liens set forth in clauses (2), (3), and (4) of such
Permitted Liens definition (and clause (25) to the extent referring to a
“refinancing” (as defined in the Senior Notes Indenture) of any Indebtedness
secured by Liens referred to in clauses (2), (3) or (4)); provided, however,
that the foregoing limitation with respect to Liens set forth in clause (2) of
such Permitted Liens definition (and clause (25) to the extent referring to a
refinancing of Indebtedness secured by Liens referred to in clause (2)) shall
not apply to Liens securing Indebtedness under any Credit Facility permitted
pursuant to Section 4.10(a) of the Senior Notes Indenture or clauses (3) (not to
exceed $15,000,000 in aggregate principal amount at any time outstanding except
in the case of Permitted Indebtedness under such clause (3) incurred to finance
the purchase of up to 2,000 slot machines for Seneca Buffalo Creek Casino, as to
which such limitation shall not apply); provided, however, that if the principal
amount of the Obligations shall be deemed or classified as Permitted
Indebtedness under clause (3) of the Senior Notes Indenture, then the foregoing
reference to $15,000,000 shall be deemed to refer to $65,000,000), (7) or (14)
(but only to the extent Permitted Indebtedness under such clause (14) is
incurred to finance the purchase of up to 2,000 slot machines for Seneca Buffalo
Creek Casino) of Section 4.10(b) of the Senior Notes Indenture if such “Credit
Facility” provides solely for a “FF&E Financing” and/or a “Capital Lease
Obligation” (as each of the forgoing terms are defined in the Senior Notes
Indenture), in each case secured solely by the assets being financed.  Lender
shall release its Lien, if any, on all assets financed pursuant to any such
Capital Lease or FF&E financing provided, that, such financing is secured by the
assets financed; and (b) all Liens securing the Obligations and the Guarantor
Obligations.

 

 “Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, joint stock company, trust, estate, unincorporated organization,
business association, tribe, instrumentality, firm, joint venture, Governmental
Authority, or otherwise.

 

“Policies of Insurance” means the insurance to be obtained and maintained by the
Borrower throughout the term of this Agreement as provided in Section 4.3.

 

“Prime Rate” means at any time the rate of interest most recently reported in
the “Money Rates” section (or any successor section) of The Wall Street Journal
as the “National Average Prime Rate,” or if such rate is no longer published,
the “prime rate” of the Lender, with the understanding that such interest rate
is one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as the Lender may designate. Each change in the
Prime Rate will be effective on the day the change is announced by the Lender.

 

“Projections” has the meaning given in Section 6.1(c).

 

16

--------------------------------------------------------------------------------


 

“Property” means any interest (legal, beneficial or otherwise) in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible.

 

“Purchase-Money Obligation” means, a purchase-money obligation within the
meaning of the Uniform Commercial Code as enacted in the State.

 

“Recourse” means that a creditor may, as a matter of law, have recourse to
specified assets of the Borrower or any Guarantor in satisfaction of a claim,
either before or after a judgment is obtained against the Borrower or Guarantor,
because the Borrower or the Guarantor has waived its sovereign immunity with
respect to such Claim and with respect to such specified assets, or granted a
Lien as against such assets.

 

“Request for Letter of Credit” means an application for a Letter of Credit, in
form and substance satisfactory to the Issuer.

 

“Requirement of Law” means, as to any Person, the constitution, the articles or
certificate of incorporation and bylaws, the partnership agreement, the
operating agreement and any related certificate of partnership, or other
organizational or governing documents of such Person, and any Law, or judgment,
order, award, decree, writ or determination of a Governmental Authority, in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

“Reserve Requirement” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to eight decimal places) in
effect on such day, whether or not applicable to the Lender, under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
of the United States for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The LIBOR Rate for each outstanding LIBOR Rate Funding shall be adjusted
automatically as of the effective date of any change in the Reserve Requirement.

 

“Revolving Commitment” means $50,000,000, or such lesser sum to which the
Revolving Commitment may be reduced.

 

“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, ownership interests in any Person (however denominated) or any
warrant, option or other right to purchase or acquire any of the foregoing.

 

“Security Agreement” means the Security Agreement dated the date hereof executed
by the Borrower and the Guarantors in favor of the Lender.

 

“Security Documents” means, collectively, the Security Agreement, the Guaranty
and each Control Agreement, and any other pledge agreement, security

 

17

--------------------------------------------------------------------------------


 

agreement, control agreement, or other similar instrument or agreement executed
by Borrower or any Guarantor and delivered to the Lender to secure the
Obligations and/or the Guarantor Obligations.

 

“Security Interest” means the Lien and security interest in the Collateral
granted by the Borrower and the Guarantors to the Lender in the Security
Agreement.

 

“Seneca Gaming Authority” means the Seneca Gaming Authority established by and
referred to in the Gaming Ordinance.

 

“Senior Notes” means the senior notes issued under the Senior Notes Indenture.

 

“Senior Notes Indenture” means the Indenture dated as of May 5, 2004, among the
Borrower, the Seneca Niagara Falls Gaming Corporation, the guarantors named
therein and Wells Fargo Bank, National Association, as trustee, as supplemented
and in effect on the Closing Date.

 

“Senior Officer” means the President and CEO and Chief Operating Officer of the
Borrower and each Guarantor or any other individual specifically authorized in a
resolution adopted by the Board of Directors of the Borrower or a Guarantor to
act on behalf of the Borrower or such Guarantor in connection with the Loan
Documents; provided, that with respect to anyone so authorized, the Lender
receives (i) an incumbency certificate which identifies such individual(s) and
(ii) a copy of such resolution(s).  Each Senior Officer shall be conclusively
presumed to be authorized to act on behalf of the Borrower or a Guarantor with
respect to the transactions contemplated by the Loan Documents.

 

“Senior Secured Leverage Ratio” means, as of each Covenant Calculation Date, the
ratio of (a) Total Senior Secured Funded Debt as of such date, to (b) EBITDA for
the related Covenant Calculation Period.

 

“State” means the State of New York.

 

“State Gaming Officials” has the meaning ascribed thereto in the Compact.

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any other corporation, limited liability company, general partnership,
limited partnership, limited liability partnership, joint stock company, trust,
unincorporated organization, business association, instrumentality, firm, joint
venture, or other business entity (whether or not, in either case, characterized
as such), whether now existing or hereafter organized, formed, created or
acquired: (a) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors or other
governing body (other than securities having such power only by reason of the
happening of a contingency) are at the time beneficially owned by such Person
and/or one or more Subsidiaries of such Person, or (b) in the case of a limited
liability company, general partnership, limited partnership, limited

 

18

--------------------------------------------------------------------------------


 

liability partnership, joint stock company, trust, unincorporated organization,
business association, instrumentality, firm, joint venture, or other business
entity, of which a majority of the membership, partnership or other ownership
interests are at the time beneficially owned by such Person and/or one or more
of its Subsidiaries or the management of which is otherwise controlled, directly
or indirectly, through one or more of such Persons.

 

“Taxes” shall have the meaning set forth in Section 2.9(a).

 

“Termination Event” means (a) a “reportable event” as defined in Section 4043 of
ERISA (other than a reportable event that is not subject to the provision for
30 day notice to the PBGC), (b) the withdrawal of the Borrower or any of its
ERISA Affiliates from a Pension Plan during any plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the filing
of a notice of intent to terminate a Pension Plan or the treatment of an
amendment to a Pension Plan as a termination thereof pursuant to Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Pension Plan by the
PBGC or (e) any other event or condition which might reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan.

 

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Senior Officer of that Person) making the representation, warranty or
other statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) should have been known by the Person (or,
in the case of a Person other than a natural Person, should have been known by a
Senior Officer of that Person).

 

“Total Funded Debt” as of any date means the sum of (a) the then outstanding
principal balance of the Advances, and (b) all obligations for borrowed money
(regardless of priority or security), obligations under Capital Leases,
obligations in respect of letters of credit or similar instruments, obligations
in respect of amounts available for drawing under letters of credit and other
similar instruments, and the aggregate amount drawn under letters of credit and
such other instruments not then reimbursed, and Contingent Obligations, whether
the foregoing are obligations of the Borrower or any Guarantor, but, as to all
of the foregoing, only so long as the creditor or obligee thereof has Recourse
to Gaming Assets; inclusive in each case of any direct or indirect liability or
obligation (whether as the primary obligor or as a surety, and irrespective of
whether the Borrower or any Guarantor is the nominal obligor with respect
thereto).  For the avoidance of doubt, the Borrower’s distribution obligations
under the Distribution Agreement and the Excluded Distributions shall not be
deemed Recourse to the Gaming Assets.

 

19

--------------------------------------------------------------------------------


 

“Total Senior Secured Funded Debt” means Total Funded Debt that is secured by a
security interest in any assets of the Borrower or any Guarantor not
contractually subordinated to the Security Interest.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 


SECTION 1.2 GAAP. UNLESS OTHERWISE INDICATED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ALL ACCOUNTING TERMS USED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE CONSTRUED, AND ALL ACCOUNTING AND FINANCIAL COMPUTATIONS HEREUNDER OR
THEREUNDER SHALL BE COMPUTED, IN ACCORDANCE WITH GAAP. IF GAAP CHANGES DURING
THE TERM OF THIS AGREEMENT SUCH THAT ANY COVENANTS CONTAINED HEREIN WOULD THEN
BE CALCULATED IN A DIFFERENT MANNER OR WITH DIFFERENT COMPONENTS, THE BORROWER
AND THE LENDER AGREE TO NEGOTIATE IN GOOD FAITH TO AMEND THIS AGREEMENT IN SUCH
RESPECTS AS ARE NECESSARY TO CONFORM THOSE COVENANTS AS CRITERIA FOR EVALUATING
THE BORROWER’S CONSOLIDATED FINANCIAL CONDITION TO SUBSTANTIALLY THE SAME
CRITERIA AS WERE EFFECTIVE PRIOR TO SUCH CHANGE IN GAAP; PROVIDED, HOWEVER,
THAT, UNTIL THE BORROWER AND THE LENDER SO AMEND THIS AGREEMENT, ALL SUCH
COVENANTS SHALL BE CALCULATED IN ACCORDANCE WITH GAAP AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH CHANGE.


 


SECTION 1.3 HEADINGS. HEADINGS IN THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT PART OF THE
SUBSTANCE HEREOF OR THEREOF.


 


SECTION 1.4 PLURAL TERMS. ALL TERMS DEFINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN THE SINGULAR FORM SHALL HAVE COMPARABLE MEANINGS WHEN USED IN THE
PLURAL FORM AND VICE VERSA.


 


SECTION 1.5 TIME. ALL REFERENCES IN THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS TO A TIME OF DAY MEANS NEW YORK, NEW YORK TIME, UNLESS OTHERWISE
INDICATED.


 


SECTION 1.6 CONSTRUCTION. THIS AGREEMENT IS THE RESULT OF NEGOTIATIONS AMONG,
AND HAS BEEN REVIEWED BY, THE BORROWER AND THE LENDER AND THEIR RESPECTIVE
COUNSEL. ACCORDINGLY, THIS AGREEMENT SHALL BE DEEMED TO BE THE PRODUCT OF ALL
PARTIES HERETO, AND NO AMBIGUITY SHALL BE CONSTRUED IN FAVOR OF OR AGAINST THE
BORROWER OR THE LENDER.


 


SECTION 1.7 CALCULATION OF INTEREST AND FEES. ALL CALCULATIONS OF INTEREST AND
FEES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS FOR ANY PERIOD (A) SHALL
INCLUDE THE FIRST DAY OF SUCH PERIOD AND EXCLUDE THE LAST DAY OF SUCH PERIOD AND
(B) SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 360 DAYS FOR ACTUAL DAYS
ELAPSED.

 

20

--------------------------------------------------------------------------------


 


SECTION 1.8 REFERENCES.

 


(A)                                  REFERENCES IN THIS AGREEMENT TO “RECITALS,”
“SECTIONS,” “EXHIBITS” AND “SCHEDULES” ARE TO RECITALS, SECTIONS, EXHIBITS AND
SCHEDULES HEREIN AND HERETO UNLESS OTHERWISE INDICATED.


 


(B)                                 REFERENCES IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT (I) SHALL INCLUDE ALL
EXHIBITS, SCHEDULES AND OTHER ATTACHMENTS THERETO, (II) SHALL INCLUDE ALL
DOCUMENTS, INSTRUMENTS OR AGREEMENTS ISSUED OR EXECUTED IN REPLACEMENT THEREOF
IF SUCH REPLACEMENT IS PERMITTED HEREBY, AND (III) MEANS SUCH DOCUMENT,
INSTRUMENT OR AGREEMENT, OR REPLACEMENT OR PREDECESSOR THERETO, AS AMENDED,
RESTATED, MODIFIED, EXTENDED AND SUPPLEMENTED FROM TIME TO TIME AND IN EFFECT AT
ANY GIVEN TIME IF SUCH AMENDMENT, RESTATEMENT, MODIFICATION, EXTENSION OR
SUPPLEMENT IS PERMITTED HEREBY.


 


(C)                                  REFERENCES IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO ANY LAW (I) SHALL INCLUDE ANY SUCCESSOR LAW, (II) SHALL INCLUDE
ALL RULES AND REGULATIONS PROMULGATED UNDER SUCH LAW (OR ANY SUCCESSOR LAW), AND
(III) MEANS SUCH LAW (OR SUCCESSOR LAW) AND SUCH RULES AND REGULATIONS, AS
AMENDED, MODIFIED, CODIFIED OR REENACTED FROM TIME TO TIME AND IN EFFECT AT ANY
GIVEN TIME.


 


(D)                                 REFERENCES IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO ANY PERSON IN A PARTICULAR CAPACITY (I) SHALL INCLUDE ANY
SUCCESSORS TO AND PERMITTED ASSIGNS OF SUCH PERSON IN THAT CAPACITY AND
(II) SHALL EXCLUDE SUCH PERSON INDIVIDUALLY OR IN ANY OTHER CAPACITY.


 


SECTION 1.9 OTHER INTERPRETIVE PROVISIONS. THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL REFER TO THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT, AS THE
CASE MAY BE, AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT OR
SUCH OTHER LOAN DOCUMENT, AS THE CASE MAY BE. THE WORDS “INCLUDE” AND
“INCLUDING” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL NOT BE CONSTRUED TO BE LIMITING OR EXCLUSIVE. IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE WORD “FROM” MEANS “FROM AND
INCLUDING”; THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”; AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING”.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF ANY OTHER LOAN DOCUMENT, AS
BETWEEN THE LENDER AND THE BORROWER, THE TERMS OF THIS AGREEMENT SHALL GOVERN.


 


SECTION 1.10 ROUNDING. ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED IN THIS
AGREEMENT AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDUP IF THERE IS NO NEAREST NUMBER) TO THE NUMBER OF PLACES BY WHICH SUCH
RATIO IS EXPRESSED IN THIS AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


ARTICLE II


 


CREDIT FACILITY


 


SECTION 2.1 REVOLVING LOAN AVAILABILITY. ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, THE LENDER AGREES TO MAKE SUCH REVOLVING
ADVANCES TO THE BORROWER FROM TIME TO TIME DURING THE PERIOD BEGINNING ON THE
CLOSING DATE AND ENDING ON THE MATURITY DATE AS THE BORROWER MAY REQUEST UNDER
SECTION 2.2; PROVIDED, HOWEVER, THAT THE SUM OF (I) THE EFFECTIVE AMOUNT PLUS
(II) THE AGGREGATE AMOUNT AVAILABLE FOR DRAWING UNDER THE OUTSTANDING LETTERS OF
CREDIT PLUS (III) THE AGGREGATE AMOUNT OF ALL UNREIMBURSED DRAWS WITH RESPECT TO
ALL LETTERS OF CREDIT, SHALL NOT EXCEED THE THEN APPLICABLE REVOLVING
COMMITMENT.  SUBJECT TO THE LIMITATIONS SET FORTH HEREIN, BORROWER MAY BORROW,
REPAY AND REBORROW UNDER THIS AGREEMENT WITHOUT PREMIUM OR PENALTY.


 


SECTION 2.2 FUNDING REQUESTS.


 


(A)                                  TIME OF REQUEST. TO REQUEST AN ADVANCE, THE
BORROWER SHALL COMPLETE AND SUBMIT TO THE LENDER A FUNDING REQUEST BY NOT LATER
THAN 11:00, A.M. AT LEAST TWO BUSINESS DAYS BEFORE THE DATE ON WHICH AN ADVANCE
IS TO BE MADE. NO MORE THAN TWO ADVANCES MAY BE REQUESTED IN ANY MONTH
(EXCLUDING ANY ADVANCES MADE PURSUANT TO SECTIONS 2.6(D) OR (I) OR SECTIONS
2.8(A) OR (B)).


 


(B)                                 MINIMUM AMOUNT. EACH ADVANCE SHALL BE
$100,000 OR AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF OR SUCH DIFFERENT
AMOUNT REQUESTED IN A FUNDING REQUEST AS MAY BE CONSENTED TO BY THE LENDER.


 


(C)                                  NO REVOCATION. UNLESS THE LENDER OTHERWISE
CONSENTS, NO FUNDING REQUEST MAY BE REVOKED BY THE BORROWER. IF THE LENDER
CONSENTS TO THE REVOCATION OF ANY FUNDING REQUEST, THE BORROWER AGREES THAT IT
SHALL REIMBURSE THE LENDER FOR ANY LOSS, COST, DAMAGE OR EXPENSE ASSOCIATED WITH
ANY REDEPLOYMENT OF FUNDS CAUSED BY SUCH REVOCATION.


 


SECTION 2.3 INTEREST AND INTEREST RATES.


 


(A)                                  ACCRUAL. INTEREST SHALL ACCRUE ON THE
OUTSTANDING PRINCIPAL BALANCE OF THE ADVANCES AT THE RATES SET FORTH HEREIN
BEFORE AND AFTER DEFAULT, BEFORE AND AFTER MATURITY, BEFORE AND AFTER JUDGMENT,
AND BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF
LAW.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
PAST DUE INTEREST SHALL ITSELF BEAR INTEREST AT THE DEFAULT RATE, AND SHALL BE
COMPOUNDED WITH ACCRUED AND UNPAID INTEREST ON OTHER PAST DUE AMOUNTS QUARTERLY,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 


(B)                                 BASE RATE FUNDINGS. THE OUTSTANDING
PRINCIPAL BALANCE OF THE ADVANCES DESCRIBED IN SECTIONS 2.6(D) AND (I) AND
SECTIONS 2.8(A) AND (B) WHEN FIRST FUNDED SHALL BEAR INTEREST AT THE BASE RATE
(EACH SUCH ADVANCE OR PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE
ADVANCES BEARING INTEREST AT THE BASE RATE BEING A “BASE RATE FUNDING”).

 

22

--------------------------------------------------------------------------------


 


(C)                                  LIBOR RATE FUNDINGS. IF NO DEFAULT OR EVENT
OF DEFAULT EXISTS, A NEW ADVANCE SHALL BEAR INTEREST AT A LIBOR RATE (EACH SUCH
ADVANCE OR PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE ADVANCES BEARING
INTEREST AT A LIBOR RATE BEING A “LIBOR RATE FUNDING”), A BASE RATE FUNDING
SHALL BE CONVERTED TO A LIBOR RATE FUNDING, OR A LIBOR RATE FUNDING SHALL BE
CONVERTED AT THE END OF THE APPLICABLE INTEREST PERIOD TO ANOTHER LIBOR RATE
FUNDING, SUBJECT TO THE FOLLOWING CONDITIONS:

 

(I)                                     THE BORROWER SHALL SUBMIT A FUNDING
REQUEST TO THE LENDER NOT LATER THAN 11:00 A.M. ON A BUSINESS DAY WHICH IS AT
LEAST TWO BUSINESS DAYS PRIOR TO THE DATE OF THE REQUESTED ADVANCE OR
CONVERSION.

 

(II)                                  EACH FUNDING REQUEST SHALL SPECIFY THE
DATE AND AMOUNT OF SUCH LIBOR RATE FUNDING OR THE AMOUNT OF BASE RATE FUNDINGS
TO BE CONVERTED TO LIBOR RATE FUNDINGS, AND THE APPLICABLE INTEREST PERIOD(S).

 

(III)                               EACH INTEREST PERIOD SHALL BEGIN ON A
BUSINESS DAY. NO MORE THAN TEN LIBOR RATE FUNDINGS MAY BE OUTSTANDING AT ANY ONE
TIME.

 

(IV)                              THE AMOUNT OF EACH LIBOR RATE FUNDING SHALL BE
EQUAL TO AN INTEGRAL MULTIPLE OF $100,000 OR SUCH DIFFERENT AMOUNT REQUESTED IN
A FUNDING REQUEST AS MAY BE CONSENTED TO BY THE LENDER.

 

(V)                                 THE LENDER SHALL DETERMINE THE LIBOR RATE
FOR EACH INTEREST PERIOD BETWEEN THE OPENING OF BUSINESS AND 11:00 AM ON THE
SECOND BUSINESS DAY BEFORE THE BEGINNING OF SUCH INTEREST PERIOD, WHEREUPON THE
LENDER SHALL GIVE NOTICE THEREOF (WHICH MAY BE BY TELEPHONE) TO THE BORROWER.
EACH SUCH DETERMINATION OF THE APPLICABLE LIBOR RATE SHALL BE CONCLUSIVE AND
BINDING UPON THE PARTIES HERETO, IN THE ABSENCE OF DEMONSTRABLE ERROR. THE
LENDER, UPON WRITTEN REQUEST OF THE BORROWER, SHALL DELIVER TO THE BORROWER A
STATEMENT SHOWING THE COMPUTATIONS USED BY THE LENDER IN DETERMINING THE
APPLICABLE LIBOR RATE HEREUNDER.

 

(VI)                              UNLESS THE BORROWER REQUESTS A NEW LIBOR RATE
FUNDING IN ACCORDANCE WITH THE PROCEDURES SET FORTH ABOVE, OR PREPAYS THE
PRINCIPAL OF AN OUTSTANDING LIBOR RATE FUNDING AT THE EXPIRATION OF AN INTEREST
PERIOD, THE LENDER SHALL AUTOMATICALLY AND WITHOUT REQUEST OF THE BORROWER
CONVERT EACH LIBOR RATE FUNDING ON THE LAST DAY OF THE RELEVANT INTEREST PERIOD
TO A LIBOR RATE FUNDING WITH AN INTEREST PERIOD OF ONE MONTH AS THOUGH REQUESTED
BY THE BORROWER ON THE SECOND BUSINESS DAY PRIOR TO THE LAST DAY OF THE RELEVANT
INTEREST PERIOD.

 


(D)                                 MARGIN APPLICABLE TO LIBOR RATE FUNDINGS.
THE MARGIN SHALL BE ONE AND ONE QUARTER PERCENT (1.25%).

 


(E)                                  DEFAULT RATE. AT ANY TIME WHILE AN EVENT OF
DEFAULT EXISTS, UPON NOTICE TO THE BORROWER FROM THE LENDER, THE OUTSTANDING
PRINCIPAL BALANCE OF THE ADVANCES SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH
IS 2% PER ANNUM IN EXCESS OF THE

 

23

--------------------------------------------------------------------------------


 


OTHERWISE APPLICABLE INTEREST RATE (THE “DEFAULT RATE”), TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS. THE LENDER’S ELECTION TO CHARGE THE DEFAULT RATE
SHALL BE IN ITS SOLE DISCRETION AND SHALL NOT BE A WAIVER OF ANY OF ITS OTHER
RIGHTS AND REMEDIES.


 


(F)                                    USURY. IN NO CONTINGENCY OR EVENT
WHATSOEVER SHALL THE RATE OR AMOUNT OF INTEREST PAID BY THE BORROWER UNDER THIS
AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS EXCEED THE MAXIMUM RATE
OR AMOUNT PERMISSIBLE UNDER THE APPLICABLE LAW. IF A COURT DETERMINES THAT THE
BORROWER HAS PAID INTEREST TO THE LENDER HEREUNDER, UNDER THE NOTE OR UNDER ANY
OTHER LOAN DOCUMENT IN EXCESS OF THE MAXIMUM AMOUNT PERMITTED BY SUCH LAW,
(I) THE LENDER SHALL APPLY SUCH EXCESS TO ANY UNPAID PRINCIPAL OWED BY THE
BORROWER TO THE LENDER OR, IF THE AMOUNT OF SUCH EXCESS EXCEEDS THE UNPAID
BALANCE OF SUCH PRINCIPAL, THE LENDER SHALL PROMPTLY REFUND SUCH EXCESS INTEREST
TO THE BORROWER AND (II) THE PROVISIONS HEREOF SHALL BE DEEMED AMENDED TO
PROVIDE FOR THE FOREGOING. ALL SUMS PAID, OR AGREED TO BE PAID, BY THE BORROWER
WHICH ARE, OR HEREAFTER MAY BE CONSTRUED TO BE, COMPENSATION FOR THE USE,
FORBEARANCE OR DETENTION OF MONEY SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE AMORTIZED, PRORATED, SPREAD AND ALLOCATED THROUGHOUT THE FULL TERM OF
ALL SUCH INDEBTEDNESS UNTIL THE INDEBTEDNESS IS PAID IN FULL.


 


(G)                                 WHEN DUE AND PAYABLE. INTEREST ACCRUING ON
THE OUTSTANDING PRINCIPAL BALANCE OF THE ADVANCES EACH MONTH SHALL BE DUE AND
PAYABLE IN ARREARS ON THE FIRST DAY OF THE FOLLOWING MONTH, PROVIDED THAT
INTEREST ON ANY LIBOR RATE FUNDING SHALL BE DUE AND PAYABLE ON THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD OR, IF SUCH INTEREST PERIOD IS LONGER THAN THREE
MONTHS, ON THE LAST DAY OF EACH THREE-MONTH PERIOD DURING SUCH INTEREST PERIOD
AND ON THE LAST DAY OF SUCH INTEREST PERIOD.


 


SECTION 2.4 PRINCIPAL PAYMENTS.


 


(A)                                  SCHEDULED PAYMENT. ANY OUTSTANDING
PRINCIPAL BALANCE SHALL BE PAID IN FULL ON THE MATURITY DATE.


 


(B)                                 MANDATORY PREPAYMENTS. IN ADDITION TO ANY
OTHER PAYMENTS REQUIRED UNDER THIS AGREEMENT, THE BORROWER SHALL PREPAY THE
OUTSTANDING PRINCIPAL BALANCE OF THE ADVANCES BY AN AMOUNT EQUAL TO 100% OF THE
NET PROCEEDS FROM EACH DISPOSITION OF GAMING ASSETS, OTHER THAN GAMING REVENUES,
TO THE EXTENT SUCH NET PROCEEDS EXCEED $2,500,000.  CONCURRENTLY WITH ANY
PREPAYMENT MADE UNDER THIS SUBSECTION (B), THE REVOLVING COMMITMENT SHALL BE
PERMANENTLY REDUCED IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH PREPAYMENT.


 


(C)                                  CASUALTY EVENTS. UPON THE RECEIPT BY THE
BORROWER OR THE LENDER OF THE PROCEEDS OF INSURANCE, CONDEMNATION AWARD OR OTHER
COMPENSATION IN RESPECT OF ANY CASUALTY EVENT AFFECTING ANY GAMING ASSETS, THEN
(I) IF AN EVENT OF DEFAULT EXISTS, THE ADVANCES SHALL BE PREPAID IN AN AGGREGATE
AMOUNT EQUAL TO SUCH NET PROCEEDS RELATING TO THE AFFECTED GAMING ASSETS AND
(II) IF NO EVENT OF DEFAULT EXISTS, THEN THE BORROWER, AT ITS OPTION, MAY APPLY
SUCH NET PROCEEDS TO THE REPAIR OR REPLACEMENT OF THE AFFECTED GAMING ASSETS OR
APPLY SUCH NET PROCEEDS TO THE PREPAYMENT OF THE

 

24

--------------------------------------------------------------------------------


 


ADVANCES. ANY PREPAYMENT REQUIRED BY THIS SECTION SHALL BE IN ADDITION TO ANY
OTHER PREPAYMENTS REQUIRED OR PERMITTED UNDER THIS AGREEMENT, AND THE REVOLVING
COMMITMENT SHALL BE PERMANENTLY REDUCED IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PREPAYMENT.


 


(D)                                 VOLUNTARY PREPAYMENTS. THE BORROWER MAY
PREPAY ANY BASE RATE FUNDING WITHOUT PREMIUM OR PENALTY ON ONE BUSINESS DAY’S
ADVANCE NOTICE TO THE LENDER. THE BORROWER MAY PREPAY ALL OR ANY PART OF ANY
LIBOR RATE FUNDING WITHOUT PREMIUM OR PENALTY (BUT AFTER MAKING ANY PAYMENT
REQUIRED UNDER SECTION 2.10) DURING AN INTEREST PERIOD ON THREE BUSINESS DAYS’
ADVANCE NOTICE. PARTIAL PREPAYMENTS UNDER THIS SUBSECTION (D) WILL BE AT LEAST
$100,000 AND IN INTEGRAL MULTIPLES OF $100,000, AND WILL INCLUDE INTEREST
ACCRUED TO THE PREPAYMENT DATE.  ALL SUCH PAYMENTS SHALL BE APPLIED FIRST TO
INTEREST AND SECOND TO PRINCIPAL, EXCEPT THAT, TO THE EXTENT PRACTICABLE,
PAYMENTS SHALL BE APPLIED FIRST TO INTEREST AND THEN PRINCIPAL ON BASE RATE
FUNDINGS AND THEN TO INTEREST AND THEN PRINCIPAL ON LIBOR RATE FUNDINGS.


 


SECTION 2.5 OTHER PAYMENT TERMS.


 


(A)                                  PLACE AND MANNER. ALL PAYMENTS TO BE MADE
BY THE BORROWER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  THE BORROWER SHALL MAKE ALL PAYMENTS UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN LAWFUL MONEY OF THE UNITED STATES AND IN SAME DAY OR
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 11:00 A.M. ON THE DATE DUE.


 


(B)                                 DATE. WHENEVER ANY PAYMENT DUE HEREUNDER
SHALL FALL DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON
THE IMMEDIATELY FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE
INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE.


 


(C)                                  APPLICATION OF PAYMENTS. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE SECURITY DOCUMENTS, ALL PAYMENTS HEREUNDER
SHALL BE APPLIED FIRST TO UNPAID COSTS AND EXPENSES THEN DUE AND PAYABLE UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND SECOND, IN THE SAME ORDER IN
WHICH VOLUNTARY PREPAYMENTS ARE TO BE APPLIED, AS REQUIRED BY SECTION 2.4.


 


SECTION 2.6 LETTERS OF CREDIT.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
AT ANY TIME AND FROM TIME TO TIME FROM THE CLOSING DATE TO AND INCLUDING THE
25TH DAY PRIOR TO THE MATURITY DATE, THE ISSUER SHALL ISSUE SUCH LETTERS OF
CREDIT UNDER THE REVOLVING COMMITMENT AS BORROWER MAY REQUEST BY A REQUEST FOR
LETTER OF CREDIT; PROVIDED THAT AFTER GIVING EFFECT TO ALL SUCH LETTERS OF
CREDIT, THE SUM OF (I) THE EFFECTIVE AMOUNT PLUS (II) THE AGGREGATE AMOUNT
AVAILABLE FOR DRAWING UNDER THE OUTSTANDING LETTERS OF CREDIT PLUS (III) THE
AGGREGATE AMOUNT OF ALL UNREIMBURSED DRAWS WITH RESPECT TO ALL LETTERS OF
CREDIT, SHALL NOT EXCEED (I) THE LETTER OF CREDIT SUBLIMIT OR (II) THE THEN
APPLICABLE

 

25

--------------------------------------------------------------------------------


 


REVOLVING COMMITMENT.  EACH LETTER OF CREDIT SHALL BE IN A FORM REASONABLY
ACCEPTABLE TO THE ISSUER.  UNLESS OTHERWISE APPROVED BY THE LENDER AND THE
ISSUER, (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD IF THE BORROWER COMPLIES
WITH SECTION 2.6(I)), NO LETTER OF CREDIT SHALL HAVE AN INITIAL OR ANY RENEWAL
TERM OF MORE THAN ONE YEAR OR A TERM (INCLUDING RENEWALS THEREOF) EXTENDING
BEYOND THE MATURITY DATE.  THE BORROWER AND THE LENDER AGREE THAT EACH LETTER OF
CREDIT DESCRIBED ON SCHEDULE 2.6 SHALL BE A LETTER OF CREDIT ISSUED UNDER THE
REVOLVING COMMITMENT AS OF THE CLOSING DATE.


 


(B)                                 EACH REQUEST FOR LETTER OF CREDIT SHALL BE
SUBMITTED TO THE ISSUER AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE UPON WHICH
THE RELATED LETTER OF CREDIT IS PROPOSED TO BE ISSUED. EACH LETTER OF CREDIT
WILL BE ISSUED UNDER AND PURSUANT TO THE TERMS AND CONDITIONS OF SUCH LETTER OF
CREDIT DOCUMENTS AS THE ISSUER MAY REASONABLY REQUIRE. IF ANY OF THE TERMS OF
ANY LETTER OF CREDIT DOCUMENT ARE INCONSISTENT WITH THE TERMS AND PROVISIONS OF
THIS AGREEMENT, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN. THE
ISSUER SHALL NOT BE OBLIGATED TO ISSUE A LETTER OF CREDIT UNLESS ON THE DATE OF
ISSUANCE ALL OF THE CONDITIONS PRECEDENT SPECIFIED IN SECTION 7.2 SHALL HAVE
BEEN SATISFIED AS FULLY AS IF THE ISSUANCE OF SUCH LETTER OF CREDIT WERE AN
ADVANCE.


 


(C)                                  FEES.


 


(I)                                     THE BORROWER WILL PAY TO THE ISSUER A
COMMISSION WITH RESPECT TO EACH LETTER OF CREDIT (HEREIN, THE “LETTER OF CREDIT
FEE”). FOR EACH STANDBY LETTER OF CREDIT, THE BORROWER AGREES TO PAY THE LETTER
OF CREDIT FEE EQUAL TO AN AMOUNT CALCULATED ON THE FACE AMOUNT OF SUCH STANDBY
LETTER OF CREDIT OUTSTANDING FROM TIME TO TIME AT AN ANNUAL RATE EQUAL TO 0.90%,
PAYABLE IN ARREARS DUE AND PAYABLE ON THE FIRST DAY OF EACH MONTH AND ON THE
MATURITY DATE, OR IF ANY SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED, HOWEVER, THAT WHILE ANY EVENT OF DEFAULT EXISTS OR
FOLLOWING THE MATURITY DATE, THE RATE AT WHICH THE LETTER OF CREDIT FEE IS
CALCULATED WITH RESPECT TO EACH STANDBY LETTER OF CREDIT SHALL BE EQUAL 2.90%.


 


(II)                                  IN ADDITION, THE BORROWER SHALL PAY TO THE
LENDER, ON DEMAND, ANY AND ALL OF THE LENDER’S CUSTOMARY FEES IN CONNECTION WITH
THE NEGOTIATION AND ADMINISTRATION OF, AND ANY DRAWINGS OR ACCEPTANCES UNDER,
ANY LETTER OF CREDIT.


 


(D)                                 WHENEVER A DRAFT SUBMITTED UNDER A LETTER OF
CREDIT IS PAID BY THE ISSUER, THE ISSUER SHALL REQUEST IMMEDIATE REIMBURSEMENT
FROM THE BORROWER FOR THE AMOUNT OF THE DRAFT. IF SUFFICIENT FUNDS ARE NOT
IMMEDIATELY PAID TO THE ISSUER BY THE BORROWER, THE BORROWER SHALL BE DEEMED TO
HAVE REQUESTED AN ADVANCE AND SHALL FUND SUCH REQUEST FOR AN ADVANCE FOR
PURPOSES OF REIMBURSING THE LENDER FOR THE AMOUNT OF SUCH DRAFT SO PAID BY THE
ISSUER (LESS ANY AMOUNTS REALIZED BY THE ISSUER PURSUANT TO THE FIRST SENTENCE
OF THIS SECTION 2.6(D)). SUCH ADVANCES SHALL INITIALLY BEAR INTEREST AT THE BASE
RATE. SUCH ADVANCES MAY BE CONVERTED TO LIBOR RATE FUNDINGS IN ACCORDANCE WITH
SECTION 2.3(C) OF THIS AGREEMENT. IF DUE TO THE OCCURRENCE AND

 

26

--------------------------------------------------------------------------------


 


CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, OR THE FAILURE TO SATISFY ANY
OF THE CONDITIONS SET FORTH IN SECTION 7.2 THE LENDER DOES NOT MAKE SUCH ADVANCE
AS CONTEMPLATED ABOVE AND THE BORROWER DOES NOT OTHERWISE REIMBURSE THE ISSUER
FOR THE AMOUNT OF THE DRAFT SO PAID BY THE ISSUER, THE BORROWER SHALL
NONETHELESS BE OBLIGATED TO REIMBURSE THE AMOUNT OF THE DRAFT TO THE ISSUER,
WITH INTEREST UPON SUCH AMOUNT AT THE DEFAULT RATE FROM AND AFTER THE DATE SUCH
DRAFT IS PAID BY THE ISSUER UNTIL THE AMOUNT THEREOF IS REPAID TO THE ISSUER IN
FULL.


 


(E)                                  THE BORROWER AGREES THAT, IN PAYING ANY
DRAWING UNDER A LETTER OF CREDIT, THE ISSUER SHALL NOT HAVE ANY RESPONSIBILITY
TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT AND CERTIFICATES EXPRESSLY
REQUIRED BY SUCH LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY
OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR
DELIVERING ANY SUCH DOCUMENT.


 


(F)                                    THE BORROWER HEREBY ASSUMES ALL RISKS OF
THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE
OF ANY LETTER OF CREDIT; PROVIDED THAT THIS ASSUMPTION IS NOT INTENDED TO, AND
SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY
HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.
THE ISSUER SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED
IN CLAUSES (I) THROUGH (XIV) OF SUBSECTION (H) BELOW. IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING: (I) THE ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY; AND (II) THE ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                                 THE ISSUANCE OF ANY SUPPLEMENT,
MODIFICATION, AMENDMENT, RENEWAL, OR EXTENSION TO OR OF ANY LETTER OF CREDIT
SHALL BE TREATED IN ALL RESPECTS THE SAME AS THE ISSUANCE OF A NEW LETTER OF
CREDIT.


 


(H)                                 THE OBLIGATION OF BORROWER TO PAY TO THE
ISSUER THE AMOUNT OF ANY PAYMENT MADE BY THE ISSUER UNDER ANY LETTER OF CREDIT
SHALL BE ABSOLUTE, UNCONDITIONAL, AND IRREVOCABLE.  WITHOUT LIMITING THE
FOREGOING, BORROWER’S OBLIGATIONS SHALL NOT BE AFFECTED BY ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THE LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING THERETO;

 

(II)                                  ANY AMENDMENT OR WAIVER OF OR ANY CONSENT
TO DEPARTURE FROM THE LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT
OR INSTRUMENT RELATING THERETO;

 

(III)                               THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE,
OR OTHER RIGHTS WHICH BORROWER MAY HAVE AT ANY TIME AGAINST THE ISSUER OR THE
LENDER, ANY

 

27

--------------------------------------------------------------------------------


 

BENEFICIARY OF THE LETTER OF CREDIT OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THE LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTIONS;

 


(IV)                              ANY DEMAND, STATEMENT, OR ANY OTHER DOCUMENT
PRESENTED UNDER THE LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID,
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT WHATSOEVER;

 

(V)                                 PAYMENT BY THE ISSUER IN GOOD FAITH UNDER
THE LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR ANY ACCOMPANYING
DOCUMENT WHICH DOES NOT STRICTLY COMPLY WITH THE TERMS OF THE LETTER OF CREDIT;

 

(VI)                              THE EXISTENCE, CHARACTER, QUALITY, QUANTITY,
CONDITION, PACKING, VALUE OR DELIVERY OF ANY PROPERTY PURPORTED TO BE
REPRESENTED BY DOCUMENTS PRESENTED IN CONNECTION WITH ANY LETTER OF CREDIT OR
FOR ANY DIFFERENCE BETWEEN ANY SUCH PROPERTY AND THE CHARACTER, QUALITY,
QUANTITY, CONDITION, OR VALUE OF SUCH PROPERTY AS DESCRIBED IN SUCH DOCUMENTS;

 

(VII)                           THE TIME, PLACE, MANNER, ORDER OR CONTENTS OF
SHIPMENTS OR DELIVERIES OF PROPERTY AS DESCRIBED IN DOCUMENTS PRESENTED IN
CONNECTION WITH ANY LETTER OF CREDIT OR THE EXISTENCE, NATURE AND EXTENT OF ANY
INSURANCE RELATIVE THERETO;

 

(VIII)                        THE SOLVENCY OR FINANCIAL RESPONSIBILITY OF ANY
PARTY ISSUING ANY DOCUMENTS IN CONNECTION WITH A LETTER OF CREDIT;

 

(IX)                                ANY FAILURE OR DELAY IN NOTICE OF SHIPMENTS
OR ARRIVAL OF ANY PROPERTY;

 

(X)                                   ANY ERROR IN THE TRANSMISSION OF ANY
MESSAGE RELATING TO A LETTER OF CREDIT NOT CAUSED BY THE ISSUER, OR ANY DELAY OR
INTERRUPTION IN ANY SUCH MESSAGE;

 

(XI)                                ANY ERROR, NEGLECT OR DEFAULT OF ANY
CORRESPONDENT OF  THE ISSUER IN CONNECTION WITH A LETTER OF CREDIT;

 

(XII)                             ANY CONSEQUENCE ARISING FROM ACTS OF GOD, WAR,
INSURRECTION, CIVIL UNREST, DISTURBANCES, LABOR DISPUTES, EMERGENCY CONDITIONS
OR OTHER CAUSES BEYOND THE CONTROL OF THE ISSUER;

 

(XIII)                          SO LONG AS THE ISSUER IN GOOD FAITH DETERMINES
THAT THE CONTRACT OR DOCUMENT APPEARS TO COMPLY WITH THE TERMS OF THE LETTER OF
CREDIT, THE FORM, ACCURACY, GENUINENESS OR LEGAL EFFECT OF ANY CONTRACT OR
DOCUMENT REFERRED TO IN ANY DOCUMENT SUBMITTED TO THE ISSUER IN CONNECTION WITH
A LETTER OF CREDIT; AND

 

28

--------------------------------------------------------------------------------


 

(XIV)                         WHERE THE ISSUER HAS ACTED IN GOOD FAITH AND
OBSERVED GENERAL BANKING USAGE, CUSTOMS OR PRACTICES, ANY OTHER CIRCUMSTANCES
WHATSOEVER.

 


(I)                                     IF THE BORROWER REQUESTS THAT THE
TERM(S) OF ONE OR MORE LETTERS OF CREDIT EXTEND BEYOND THE MATURITY DATE AND THE
LENDER AND THE ISSUER SO APPROVE PURSUANT TO SECTION 2.6(A), THE BORROWER AGREES
THAT IT WILL ESTABLISH UNDER A NEW LETTER OF CREDIT REIMBURSEMENT FACILITY TO BE
ENTERED INTO ON THE MATURITY DATE (SUCH FACILITY TO BE EVIDENCED BY
DOCUMENTATION COMPARABLE IN ALL MATERIAL RESPECTS TO THE DOCUMENTATION
EVIDENCING THE LETTER OF CREDIT REIMBURSEMENT FACILITY(IES) TERMINATED THE DATE
HEREOF), AND THEREAFTER MAINTAIN SO LONG AS ANY LETTER OF CREDIT REMAINS
OUTSTANDING OR ANY AMOUNT IS PAYABLE TO THE ISSUER OR THE LENDER IN RESPECT OF
ANY SUCH LETTERS OF CREDIT, A SPECIAL COLLATERAL ACCOUNT PURSUANT TO
ARRANGEMENTS SATISFACTORY TO THE LENDER (THE “LC COLLATERAL ACCOUNT”) IN THE
NAME OF THE BORROWER BUT UNDER THE SOLE DOMINION AND CONTROL OF THE LENDER, FOR
THE BENEFIT OF THE ISSUER AND THE LENDER, AND SHALL CAUSE FUNDS TO BE MAINTAINED
IN THE LC COLLATERAL ACCOUNT IN AN AMOUNT SUFFICIENT TO PAY ALL OBLIGATIONS OF
THE BORROWER WITH RESPECT TO SUCH OUTSTANDING LETTERS OF CREDIT.  THE BORROWER
SHALL PLEDGE, AND GRANT TO THE LENDER, FOR THE BENEFIT OF THE LENDER AND THE
ISSUER, A SECURITY INTEREST IN ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST
IN AND TO ALL FUNDS WHICH MAY FROM TIME TO TIME BE ON DEPOSIT IN THE LC
COLLATERAL ACCOUNT, TO SECURE THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF
THE OBLIGATIONS WITH RESPECT TO THE OUTSTANDING LETTERS OF CREDIT.  THE LENDER
WILL INVEST ANY FUNDS ON DEPOSIT FROM TIME TO TIME IN ANY LC COLLATERAL ACCOUNT
IN CERTIFICATES OF DEPOSIT HAVING A MATURITY NOT EXCEEDING 30 DAYS.  THE LENDER
SHALL RELEASE FROM THE LC COLLATERAL ACCOUNT TO THE BORROWER, UPON THE
EXPIRATION OR TERMINATION OF, OR ANY REDUCTION IN THE AMOUNT AVAILABLE UNDER,
ANY APPLICABLE LETTER OF CREDIT, AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF ALL
FUNDS IN SUCH LC COLLATERAL ACCOUNT OVER THE AMOUNT OF THE OBLIGATIONS OF THE
BORROWER WITH RESPECT TO THE OUTSTANDING LETTERS OF CREDIT.  FOR THE AVOIDANCE
OF DOUBT, THE “OBLIGATIONS” REFERENCED IN THIS SECTION 2.6(I) SHALL NOT BE
“OBLIGATIONS” UNDER THIS AGREEMENT.


 


(J)                                     IF (A) LETTERS OF CREDIT WILL REMAIN
OUTSTANDING BEYOND THE MATURITY DATE (AND THE NEW LETTER OF CREDIT REIMBURSEMENT
FACILITY AGREEMENT REFERENCED ABOVE IS NOT EFFECTIVE PRIOR TO OR AS OF THE
MATURITY DATE), (B) THE REVOLVING COMMITMENT SHALL TERMINATE PRIOR TO THE
MATURITY DATE, OR (C) THE REIMBURSEMENT OBLIGATIONS WITH RESPECT TO ALL
OUTSTANDING LETTERS OF CREDIT SHALL BE ACCELERATED PRIOR TO THE MATURITY DATE,
THEN THE LC COLLATERAL ACCOUNT WILL BE ESTABLISHED UNDER THIS AGREEMENT AND, TO
THE EXTENT INSUFFICIENT FUNDS (TO COVER THE MAXIMUM AMOUNT THAT MAY BE DRAWN BY
BENEFICIARIES UNDER ALL OUTSTANDING LETTERS OF CREDIT) SHALL HAVE BEEN CREDITED
TO SUCH ACCOUNT ON THE MATURITY DATE, REVOLVING COMMITMENT TERMINATION DATE, OR
DATE OF ACCELERATION OF REIMBURSEMENT OBLIGATIONS, AS APPLICABLE, FUNDED BY
LENDER AS AN ADVANCE UNDER THIS AGREEMENT.  SUCH ADVANCE SHALL BE PAYABLE ON
DEMAND BY BORROWER AND SHALL INITIALLY BEAR INTEREST AT THE BASE RATE.

 

(k)                                  Effective on the Closing Date, all
outstanding letters of credit under all outstanding letter of credit
reimbursement facilities between Lender and Borrower or

 

29

--------------------------------------------------------------------------------


 

any Guarantor, as amended (the “L/C Agreements”) shall be assumed as Letters of
Credit under this Agreement, all obligations under the L/C Agreements and
related security documents shall be deemed satisfied in full, all collateral
securing any of the foregoing shall be immediately released to the applicable
debtor, and the L/C Agreements and related documents shall be deemed terminated
and of no further force or effect.

 


SECTION 2.7 EVIDENCE OF OBLIGATION TO PAY ADVANCES. THE BORROWER’S OBLIGATION TO
PAY THE ADVANCES SHALL BE EVIDENCED BY THIS AGREEMENT AND THE NOTE AND MAY ALSO
BE EVIDENCED BY ONE OR MORE LOAN ACCOUNTS OR RECORDS MAINTAINED BY THE LENDER. 
THE LENDER MAY ATTACH SCHEDULES TO THE NOTE AND ENDORSE THEREON THE DATE, AMOUNT
AND MATURITY OF ITS ADVANCES AND PAYMENTS WITH RESPECT THERETO.  SUCH LOAN
ACCOUNTS, RECORDS OR SCHEDULES SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE
AMOUNT OF SUCH ADVANCES AND PAYMENTS THEREON.  ANY FAILURE SO TO RECORD OR ANY
ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION
OF THE BORROWER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE ADVANCES.


 


SECTION 2.8 CHANGE OF CIRCUMSTANCES.


 


(A)                                  INABILITY TO DETERMINE RATES. IF, ON OR
BEFORE THE FIRST DAY OF ANY INTEREST PERIOD FOR ANY LIBOR RATE FUNDING, (I) THE
LENDER SHALL DETERMINE THAT THE LIBOR RATE FOR SUCH INTEREST PERIOD CANNOT BE
ADEQUATELY AND REASONABLY DETERMINED DUE TO THE UNAVAILABILITY OF FUNDS IN OR
OTHER CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET OR (II) THE LENDER
SHALL DETERMINE THAT THE APPLICABLE LIBOR RATE DOES NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO THE LENDER OF MAKING OR MAINTAINING SUCH LIBOR RATE FUNDING,
THE LENDER SHALL IMMEDIATELY GIVE NOTICE OF SUCH CONDITION TO THE BORROWER.
AFTER THE GIVING OF ANY SUCH NOTICE AND UNTIL THE LENDER SHALL OTHERWISE NOTIFY
THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH CONDITION NO LONGER
EXIST, THE BORROWER’S RIGHT TO REQUEST THE MAKING OF, OR ELECTING A NEW INTEREST
PERIOD FOR, LIBOR RATE FUNDINGS SHALL BE SUSPENDED. ANY LIBOR RATE FUNDINGS
OUTSTANDING AT THE COMMENCEMENT OF ANY SUCH SUSPENSION SHALL BE CONVERTED AT THE
END OF THE THEN CURRENT INTEREST PERIOD FOR SUCH LIBOR RATE FUNDINGS INTO BASE
RATE FUNDINGS, AND ALL NEW ADVANCES SHALL BE BASE RATE FUNDINGS, UNLESS SUCH
SUSPENSION HAS THEN ENDED.


 


(B)                                 ILLEGALITY. IF, AFTER THE DATE OF THIS
AGREEMENT, THE ADOPTION OF ANY LAW, ANY CHANGE IN ANY LAW OR THE APPLICATION OR
REQUIREMENTS THEREOF (WHETHER SUCH CHANGE OCCURS IN ACCORDANCE WITH THE TERMS OF
SUCH LAW AS ENACTED, AS A RESULT OF AMENDMENT OR OTHERWISE), ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION OF ANY LAW BY ANY GOVERNMENTAL AUTHORITY, OR
COMPLIANCE BY THE LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY (A “CHANGE OF LAW”) SHALL MAKE
IT UNLAWFUL OR IMPOSSIBLE FOR THE LENDER TO MAKE OR MAINTAIN ANY LIBOR RATE
FUNDING, THE LENDER SHALL IMMEDIATELY NOTIFY THE BORROWER OF SUCH CHANGE OF LAW.
UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL, AT THE REQUEST OF THE LENDER,
EITHER (A) CONVERT ANY SUCH THEN OUTSTANDING LIBOR RATE FUNDINGS INTO BASE RATE
FUNDINGS AT THE END OF THE CURRENT INTEREST PERIOD FOR SUCH

 

30

--------------------------------------------------------------------------------


 


LIBOR RATE FUNDINGS OR (B) IMMEDIATELY REPAY OR CONVERT ANY SUCH LIBOR RATE
FUNDINGS IF THE LENDER SHALL NOTIFY THE BORROWER THAT SUCH LENDER MAY NOT
LAWFULLY CONTINUE TO FUND AND MAINTAIN SUCH LIBOR RATE FUNDINGS. ANY CONVERSION
OR PREPAYMENT OF LIBOR RATE FUNDINGS MADE PURSUANT TO THE PRECEDING SENTENCE
PRIOR TO THE LAST DAY OF AN INTEREST PERIOD FOR SUCH LIBOR RATE FUNDINGS SHALL
BE DEEMED A PREPAYMENT THEREOF FOR PURPOSES OF SECTION 2.10. AFTER THE LENDER
NOTIFIES THE BORROWER OF SUCH A CHANGE OF LAW AND UNTIL SUCH LENDER NOTIFIES THE
BORROWER THAT IT IS NO LONGER UNLAWFUL OR IMPOSSIBLE FOR THE LENDER TO MAKE OR
MAINTAIN A LIBOR RATE FUNDING, ALL ADVANCES SHALL BE BASE RATE FUNDINGS.


 


(C)                                  INCREASED COSTS. IF, AFTER THE DATE OF THIS
AGREEMENT, ANY CHANGE OF LAW:


 


(I)                                     SHALL SUBJECT THE LENDER TO ANY TAX,
DUTY OR OTHER CHARGE WITH RESPECT TO ANY LIBOR RATE FUNDING, OR SHALL CHANGE THE
BASIS OF TAXATION OF PAYMENTS BY THE BORROWER TO THE LENDER ON SUCH A LIBOR RATE
FUNDING OR IN RESPECT TO SUCH A LIBOR RATE FUNDING UNDER THIS AGREEMENT (EXCEPT
FOR CHANGES IN THE RATE OF TAXATION ON THE OVERALL NET INCOME OF THE LENDER
IMPOSED BY ITS JURISDICTION OF INCORPORATION OR THE JURISDICTION IN WHICH ITS
PRINCIPAL EXECUTIVE OFFICE IS LOCATED); OR

 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE (EXCLUDING ANY RESERVE REQUIREMENT OR OTHER RESERVE TO THE EXTENT
INCLUDED IN THE CALCULATION OF THE LIBOR RATE), SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE
ACCOUNT OF, ADVANCES OR LOANS BY, OR ANY OTHER ACQUISITION OF FUNDS BY THE
LENDER FOR ANY LIBOR RATE FUNDING; OR

 

(III)                               SHALL IMPOSE ON THE LENDER ANY OTHER
CONDITION RELATED TO ANY LIBOR RATE FUNDING;

 

and the effect of any of the foregoing is to increase the cost to the Lender of
making, renewing, or maintaining any such LIBOR Rate Funding or to reduce any
amount receivable by the Lender hereunder; then the Borrower shall from time to
time, within five Business Days after demand by the Lender, pay to the Lender
additional amounts sufficient to reimburse the Lender for such increased costs
or to compensate the Lender for such reduced amounts. A certificate submitted by
the Lender to the Borrower setting forth in reasonable detail the amount of such
increased costs or reduced amounts shall be conclusive absent manifest error.
The obligations of the Borrower under this Section 2.8(c) shall survive for one
year following the date on which all Advances hereunder are fully paid and the
Revolving Commitment is terminated; provided, however, that such obligations
shall not, from and after the date on which all Advances hereunder are fully
paid and the Revolving Commitment is terminated, be deemed Obligations for any
purpose under the Loan Documents.

 

31

--------------------------------------------------------------------------------


 


(D)                                 CAPITAL REQUIREMENTS. IF, AFTER THE DATE OF
THIS AGREEMENT, THE LENDER DETERMINES THAT (I) ANY CHANGE OF LAW AFFECTS THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY THE LENDER OR ANY
PERSON CONTROLLING THE LENDER (A “CAPITAL ADEQUACY REQUIREMENT”) AND (II) THE
AMOUNT OF CAPITAL MAINTAINED BY THE LENDER OR SUCH PERSON WHICH IS ATTRIBUTABLE
TO OR BASED UPON THE ADVANCES MADE BY THE LENDER OR SUCH PERSON MUST BE
INCREASED AS A RESULT OF SUCH CAPITAL ADEQUACY REQUIREMENT (TAKING INTO ACCOUNT
THE LENDER’S OR SUCH PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THE
BORROWER SHALL PAY TO THE LENDER OR SUCH PERSON, WITHIN FIVE BUSINESS DAYS AFTER
DEMAND OF THE LENDER, SUCH AMOUNTS AS THE LENDER OR SUCH PERSON SHALL DETERMINE
ARE NECESSARY TO COMPENSATE THE LENDER OR SUCH PERSON FOR THE INCREASED COSTS TO
THE LENDER OR SUCH PERSON OF SUCH INCREASED CAPITAL.  A CERTIFICATE SETTING
FORTH IN REASONABLE DETAIL THE AMOUNT OF SUCH INCREASED COSTS, SUBMITTED BY THE
LENDER TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. THE
OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 2.8(D) SHALL SURVIVE FOR ONE YEAR
FOLLOWING THE DATE ON WHICH ALL ADVANCES HEREUNDER ARE FULLY PAID AND THE
REVOLVING COMMITMENT IS TERMINATED; PROVIDED, HOWEVER, THAT SUCH OBLIGATIONS
SHALL NOT, FROM AND AFTER THE DATE ON WHICH ALL ADVANCES HEREUNDER ARE FULLY
PAID AND THE REVOLVING COMMITMENT IS TERMINATED, BE DEEMED OBLIGATIONS FOR ANY
PURPOSE UNDER THE LOAN DOCUMENTS.


 


(E)                                  NOTICE. IF THE LENDER BECOMES AWARE OF
(I) ANY CHANGE OF LAW WHICH WILL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR THE LENDER
TO MAKE OR MAINTAIN ANY LIBOR RATE FUNDING OR (II) ANY CHANGE OF LAW OR OTHER
EVENT OR CONDITION WHICH WILL OBLIGATE THE BORROWER TO PAY ANY AMOUNT PURSUANT
TO SECTION 2.8(C) OR SECTION 2.8(D), THE LENDER SHALL NOTIFY THE BORROWER
THEREOF AS PROMPTLY AS PRACTICAL. IF THE LENDER HAS GIVEN NOTICE OF ANY SUCH
CHANGE OF LAW OR OTHER EVENT OR CONDITION AND THEREAFTER BECOMES AWARE THAT SUCH
CHANGE OF LAW OR OTHER EVENT OR CONDITION HAS CEASED TO EXIST, THE LENDER SHALL
NOTIFY THE BORROWER THEREOF AS PROMPTLY AS PRACTICAL.


 


SECTION 2.9 TAXES ON PAYMENTS.


 


(A)                                  PAYMENTS FREE OF TAXES. ANY AND ALL
PAYMENTS BY OR FOR THE ACCOUNT OF THE BORROWER HEREUNDER, OR IN RESPECT OF THE
NOTE OR ANY OTHER LOAN DOCUMENT, SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING NET
INCOME TAXES OR OTHER TAXES IMPOSED ON THE LENDER’S REVENUES AS A RESULT OF A
PRESENT OR FORMER CONNECTION BETWEEN THE LENDER AND THE JURISDICTION IMPOSING
SUCH TAX LEVY, IMPOST OR WITHHOLDING OR ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN, OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM
THE LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A
PAYMENT UNDER, OR ENFORCED, THE NOTE OR OTHER LOAN DOCUMENTS (ALL SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES IN RESPECT OF PAYMENTS HEREUNDER OR UNDER THE NOTES OR ANY OTHER
LOAN DOCUMENT BEING HEREINAFTER REFERRED TO AS “TAXES”). IF THE BORROWER SHALL
BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER OR UNDER THE NOTE OR OTHER LOAN DOCUMENTS TO THE LENDER,
(I) THE SUM PAYABLE BY THE BORROWER SHALL BE INCREASED AS MAY BE NECESSARY SO
THAT AFTER THE BORROWER AND THE LENDER, AS

 

32

--------------------------------------------------------------------------------


 


THE CASE MAY BE, HAVE MADE ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING
DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 2.9) THE LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE, (II) THE BORROWER
SHALL MAKE ALL SUCH DEDUCTIONS OR WITHHOLDINGS AND (III) THE BORROWER SHALL PAY
THE FULL AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT TAXATION AUTHORITY OR OTHER
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 OTHER TAXES. IN ADDITION, THE BORROWER SHALL
PAY TO THE RELEVANT TAXING AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, AND
INDEMNIFY AND HOLD THE LENDER HARMLESS FROM, ANY PRESENT OR FUTURE STAMP,
DOCUMENTARY, EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE
FROM THE DELIVERY OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH
RESPECT TO, THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENTS (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).


 


(C)                                  INDEMNIFICATION. THE BORROWER SHALL
INDEMNIFY THE LENDER FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF TAXES
AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.9, IMPOSED ON OR PAID BY
THE LENDER AND ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO. THIS INDEMNIFICATION
SHALL BE MADE WITHIN THIRTY DAYS FROM THE DATE THE LENDER MAKES WRITTEN DEMAND
THEREFOR.


 


(D)                                 RECEIPT FOR PAYMENT. WITHIN THIRTY DAYS
AFTER THE DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES PURSUANT TO
SECTION 2.9(A), (B) OR (C), THE BORROWER SHALL FURNISH TO THE LENDER, AT ITS
ADDRESS REFERRED TO IN SECTION 10.6, THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING SUCH PAYMENT, TO THE EXTENT THAT SUCH RECEIPT IS ISSUED
THEREFOR OR SUCH OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY
SATISFACTORY TO THE LENDER.


 


(E)                                  LENDER TAX RETURNS. NOTHING CONTAINED IN
THIS SECTION 2.9 SHALL REQUIRE THE LENDER TO MAKE AVAILABLE ANY OF ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS TO BE
CONFIDENTIAL OR PROPRIETARY). NOTHING HEREIN CONTAINED SHALL INTERFERE WITH THE
RIGHTS OF THE LENDER TO ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT
AND, IN PARTICULAR, THE LENDER SHALL BE UNDER NO OBLIGATION TO CLAIM CREDIT,
RELIEF, REMISSION OR REPAYMENT FROM OR AGAINST ITS CORPORATE PROFITS OR SIMILAR
TAX LIABILITY IN RESPECT OF THE AMOUNT OF SUCH DEDUCTION OR WITHHOLDING IN
PRIORITY TO ANY OTHER CLAIMS, RELIEFS, CREDITS OR DEDUCTIONS AVAILABLE TO IT OR
TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS.


 


SECTION 2.10 FUNDING LOSS INDEMNIFICATION.


 


(A)                                  IF THE BORROWER SHALL REPAY, PREPAY OR
CONVERT ANY LIBOR RATE FUNDING (INCLUDING ANY DEEMED CONVERSION RESULTING FROM
THE IMPOSITION OF THE DEFAULT RATE) ON ANY DAY OTHER THAN THE LAST DAY OF AN
INTEREST PERIOD THEREFOR (WHETHER AS A SCHEDULED PAYMENT, AN OPTIONAL PREPAYMENT
OR CONVERSION, A MANDATORY

 

33

--------------------------------------------------------------------------------


 


PREPAYMENT OR CONVERSION, A PAYMENT UPON ACCELERATION OR OTHERWISE) OR FAIL TO
BORROW ANY LIBOR RATE FUNDING FOR WHICH A FUNDING REQUEST HAS BEEN DELIVERED TO
THE LENDER (WHETHER AS A RESULT OF THE FAILURE TO SATISFY ANY APPLICABLE
CONDITIONS OR OTHERWISE) THE BORROWER SHALL PAY TO THE LENDER WITHIN FIVE
BUSINESS DAYS AFTER DEMAND A PREPAYMENT FEE OR FAILURE TO BORROW FEE, AS THE
CASE MAY BE (DETERMINED AS THOUGH 100% OF THE LIBOR RATE FUNDING HAD BEEN FUNDED
IN THE LONDON INTERBANK EURODOLLAR CURRENCY MARKET), EQUAL TO THE SUM OF:


 

(I)                                     THE AMOUNT, IF ANY, BY WHICH (A) THE
ADDITIONAL INTEREST WOULD HAVE ACCRUED ON THE AMOUNT PREPAID OR NOT BORROWED AT
THE LIBOR RATE IF THAT AMOUNT HAD REMAINED OR BEEN OUTSTANDING THROUGH THE LAST
DAY OF THE APPLICABLE INTEREST PERIOD EXCEEDS (B) THE INTEREST THAT THE LENDER
COULD RECOVER BY PLACING SUCH AMOUNT ON DEPOSIT IN THE LONDON INTERBANK
EURODOLLAR CURRENCY MARKET FOR A PERIOD BEGINNING ON THE DATE OF THE PREPAYMENT
OR FAILURE TO BORROW AND ENDING ON THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD (OR, IF NO DEPOSIT RATE QUOTATION IS AVAILABLE FOR SUCH PERIOD, FOR THE
MOST COMPARABLE PERIOD FOR WHICH A DEPOSIT RATE QUOTATION MAY BE OBTAINED); PLUS

 

(II)                                  ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
LENDER REASONABLY ATTRIBUTABLE TO SUCH PAYMENT, PREPAYMENT OR FAILURE TO BORROW.

 


(B)                                 WHEN THE LENDER DEMANDS PAYMENT UNDER THIS
SECTION 2.10, IT SHALL DELIVER TO THE BORROWER A CERTIFICATE SETTING FORTH THE
AMOUNT OF COSTS AND LOSSES FOR WHICH DEMAND IS MADE. SUCH A CERTIFICATE SO
DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. THE
OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 2.10 SHALL SURVIVE THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


SECTION 2.11 SECURITY.


 


(A)                                  SECURITY DOCUMENTS. THE OBLIGATIONS AND THE
GUARANTOR OBLIGATIONS SHALL BE SECURED BY THE LIENS ON THE COLLATERAL GRANTED BY
THE BORROWER AND THE GUARANTORS, RESPECTIVELY, UNDER THE SECURITY AGREEMENT,
SUBJECT TO THE TERMS AND PROVISIONS THEREOF.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lender to enter into this Agreement and the other Loan Documents,
and to make Advances and issue Letters of Credit hereunder, the Borrower
represents and warrants to the Lender that:

 


SECTION 3.1 EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE WITH LAWS.


 


(A)                                  THE BORROWER AND EACH GUARANTOR IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE NATION AND IS DULY

 

34

--------------------------------------------------------------------------------



 


LICENSED OR QUALIFIED TO TRANSACT BUSINESS IN ALL JURISDICTIONS WHERE THE
CHARACTER OF THE PROPERTY OWNED OR LEASED OR THE NATURE OF THE BUSINESS
TRANSACTED BY IT MAKES SUCH LICENSING OR QUALIFICATION NECESSARY EXCEPT AS WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT.  THE BORROWER AND EACH GUARANTOR HAS
ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS, TO OWN ITS PROPERTIES
AND TO EXECUTE AND DELIVER, AND TO PERFORM ALL OF ITS OBLIGATIONS UNDER, THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY.  THE BORROWER’S AND EACH GUARANTOR’S
CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS IS LOCATED AT ITS
RESPECTIVE ADDRESS SET FORTH IN SCHEDULE 3.1, AND ALL OF THE BORROWER’S AND THE
GUARANTORS’ RECORDS RELATING TO THE GAMING BUSINESS AND THE GAMING ASSETS ARE
KEPT AT SUCH LOCATIONS.  THE BORROWER AND EACH GUARANTOR IS A NONTAXABLE ENTITY
FOR PURPOSES OF FEDERAL AND STATE INCOME TAXATION, AND THE GAMING AND OTHER
REVENUES OF THE BORROWER AND THE GUARANTORS ARE EXEMPT FROM FEDERAL AND STATE
INCOME TAXATION.


 


(B)                                 THE BORROWER IS WHOLLY OWNED BY THE NATION
AND NO OTHER PERSON HOLDS ANY RIGHTS TO ACQUIRE AN OWNERSHIP INTEREST IN THE
BORROWER.  EACH GUARANTOR IS WHOLLY OWNED BY THE BORROWER AND NO OTHER PERSON
HOLDS ANY RIGHTS TO ACQUIRE AN OWNERSHIP INTEREST IN ANY GUARANTOR.


 


(C)                                  THE BORROWER AND EACH GUARANTOR IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH (I) ALL LAWS AND REQUIREMENTS OF LAW
APPLICABLE TO ITS EXISTENCE, GAMING BUSINESS AND GAMING ASSETS (INCLUDING ALL
GAMING LAWS) AND (II) EACH OF ITS CONTRACTUAL OBLIGATIONS (NOR IS THERE ANY
WAIVER IN EFFECT WHICH, IF NOT IN EFFECT, WOULD RESULT IN SUCH A VIOLATION OR
DEFAULT), WHERE NONCOMPLIANCE WITH SUCH LAW, REQUIREMENT OF LAW OR CONTRACTUAL
OBLIGATION, EITHER INDIVIDUALLY OR IN THE AGGREGATE, MAY REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 THE GAMING BUSINESS OF EACH GUARANTOR IS
CONDUCTED EXCLUSIVELY BY SUCH GUARANTOR (AND NO OTHER PERSON).


 


(E)                                  NEITHER THIS AGREEMENT NOR ANY OF THE OTHER
LOAN DOCUMENTS, TAKEN INDIVIDUALLY OR AS A WHOLE, CONSTITUTE “MANAGEMENT
CONTRACTS” OR “MANAGEMENT AGREEMENTS” WITHIN THE MEANING OF SECTION 12 OF IGRA,
OR DEPRIVE THE NATION OF THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY FOR
THE CONDUCT OF GAMING ACTIVITY AT THE FACILITIES AND THE PARTIES HERETO
ACKNOWLEDGE THAT THE NATION RETAINS SOLE REGULATORY RESPONSIBILITIES OVER ITS
GAMING ACTIVITIES PURSUANT TO THE GAMING ORDINANCE.


 


SECTION 3.2 AUTHORITY; COMPLIANCE WITH OTHER AGREEMENTS AND INSTRUMENTS AND
GOVERNMENT REGULATIONS. THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER
AND EACH GUARANTOR OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE
BORROWINGS AND ISSUANCE OF LETTERS OF CREDIT FROM TIME TO TIME HEREUNDER HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT AND WILL NOT (I) REQUIRE
ANY AUTHORIZATION, CONSENT OR APPROVAL BY, OR REGISTRATION, DECLARATION OR
FILING WITH, OR NOTICE TO, THE NATION OR ANY GOVERNMENTAL DEPARTMENT,
COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR
ANY THIRD PARTY, EXCEPT SUCH AUTHORIZATION, CONSENT, APPROVAL, REGISTRATION,
DECLARATION, FILING OR NOTICE AS HAS BEEN OBTAINED, ACCOMPLISHED OR GIVEN PRIOR
TO THE DATE HEREOF; (II) VIOLATE ANY

 

35

--------------------------------------------------------------------------------


 


PROVISION OF ANY LAW, RULE OR REGULATION OR OF ANY ORDER, WRIT, INJUNCTION OR
DECREE PRESENTLY IN EFFECT HAVING APPLICABILITY TO THE BORROWER OR ANY GUARANTOR
OR OF THE BORROWER’S OR ANY GUARANTOR’S CONSTITUENT DOCUMENTS; (III) RESULT IN A
BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY MATERIAL CONTRACTUAL OBLIGATION TO
WHICH THE BORROWER OR ANY GUARANTOR IS A PARTY OR BY WHICH IT OR ITS PROPERTIES
MAY BE BOUND OR SUBJECT; OR (IV) RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN (OTHER THAN THE SECURITY INTEREST) UPON OR WITH RESPECT
TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY THE BORROWER OR ANY
GUARANTOR.


 


SECTION 3.3 GAMING LAWS AND PERMITS. THE BORROWER, EACH GUARANTOR AND THE GAMING
BUSINESS ARE IN MATERIAL COMPLIANCE WITH ALL APPLICABLE GAMING LAWS. MORE
PARTICULARLY:


 


(A)                                  CLASS III GAMING MAY BE CONDUCTED ON THE
GAMING BUSINESS REAL PROPERTY. ALL SITES ON WHICH THE BORROWER CONDUCTS
CLASS III GAMING ARE LOCATED ON INDIAN LANDS OF THE BORROWER.


 


(B)                                 EFFECTIVENESS OF COMPACT AND GAMING
ORDINANCE. THE COMPACT AND THE GAMING ORDINANCE COMPLY IN ALL MATERIAL RESPECTS
WITH IGRA, AND EACH IS IN EFFECT UNDER IGRA.  THE COMPACT HAS BEEN DEEMED
APPROVED BY OR ON BEHALF OF THE SECRETARY OF THE INTERIOR, PROPER NOTICE RELATED
TO APPROVAL OF THE COMPACT HAS BEEN DULY PUBLISHED IN THE FEDERAL REGISTER, AND
THE COMPACT IS A VALID AND BINDING AGREEMENT OF THE NATION, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


 


(C)                                  COMPLIANCE. THE GAMING BUSINESS IS IN
COMPLIANCE WITH THE REQUIREMENTS OF IGRA IN ALL MATERIAL RESPECTS. NO EQUIPMENT
USED IN CONNECTION WITH GAMING BUSINESS IS BEING OPERATED IN CONTRAVENTION OF
THE COMPACT. EACH EMPLOYEE OF THE GAMING BUSINESS IS PROPERLY LICENSED TO THE
EXTENT REQUIRED BY THE GAMING ORDINANCE, THE COMPACT AND IGRA.


 


(D)                                 GAMING PERMITS. ALL PERMITS THAT ARE
NECESSARY TO THE OPERATION OF THE GAMING BUSINESS OR OWNERSHIP, USE, OR
POSSESSION OF THE GAMING ASSETS, HAVE BEEN DULY OBTAINED AND ARE IN FULL FORCE
AND EFFECT WITHOUT ANY KNOWN CONFLICT WITH THE RIGHTS OF OTHERS, EXCEPT WHERE
ANY SUCH FAILURE TO OBTAIN SUCH PERMIT OR ANY SUCH CONFLICT OR RESTRICTION COULD
NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT. NEITHER THE BORROWER NOR ANY GUARANTOR  HAS RECEIVED
ANY WRITTEN NOTICE OR OTHER WRITTEN COMMUNICATION FROM ANY GOVERNMENTAL
AUTHORITY REGARDING (I) ANY REVOCATION, WITHDRAWAL, SUSPENSION, TERMINATION OR
MODIFICATION OF, OR THE IMPOSITION OF ANY MATERIAL CONDITIONS WITH RESPECT TO,
ANY SUCH PERMIT, OR (II) ANY OTHER LIMITATIONS ON THE CONDUCT OF BUSINESS BY THE
BORROWER, EXCEPT WHERE ANY SUCH REVOCATION, WITHDRAWAL, SUSPENSION, TERMINATION,
MODIFICATION, IMPOSITION OR LIMITATION COULD NOT REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.4 NO VIOLATION OF GAMING ORDINANCE OR REVENUE ALLOCATION PLAN. NO
APPLICATION OF GAMING REVENUES PERMITTED OR CONTEMPLATED HEREIN OR IN ANY OTHER
LOAN DOCUMENT, AND NO ENFORCEMENT OF RIGHTS IN ACCORDANCE WITH THE TERMS HEREOF
OR ANY SECURITY

 

36

--------------------------------------------------------------------------------


 


DOCUMENT, VIOLATES ANY RESTRICTION OR REQUIREMENT AS TO THE APPLICATION OF
GAMING REVENUES, WHETHER CONTAINED IN A “PLAN OF ALLOCATION” AS REFERRED TO IN
25 U.S.C. §2710(C) OR OTHERWISE.


 


SECTION 3.5 NO LICENSURE REQUIRED. THE LENDER IS NOT REQUIRED TO REGISTER WITH,
GIVE NOTICE TO ANY PERSON OR RECEIVE ANY PERMIT FROM ANY GAMING AGENCY OR OTHER
GOVERNMENTAL AUTHORITY BY REASON OF ANY GAMING LAWS OR OTHER LAWS OF THE NATION
IN CONNECTION WITH ENTERING INTO ANY LOAN DOCUMENT, RECEIPT OF THE NOTE OR THE
PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OF ANY PARTY UNDER ANY LOAN
DOCUMENT.


 


SECTION 3.6  LEGAL AGREEMENTS.  THIS AGREEMENT CONSTITUTES AND, UPON DUE
EXECUTION BY THE BORROWER AND THE GUARANTORS THAT ARE PARTIES THERETO, THE OTHER
LOAN DOCUMENTS WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER AND THE GUARANTORS, ENFORCEABLE AGAINST THE BORROWER AND THE GUARANTORS
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY (INCLUDING, WITHOUT LIMITATION, ALL LAWS
RELATING TO FRAUDULENT TRANSFERS), REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT
THEREOF IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND EXCEPT AS THE
ABILITY TO WAIVE EXHAUSTION OF TRIBAL COURT REMEDIES MAY BE LIMITED BY
APPLICABLE LAW.


 


SECTION 3.7  SUBSIDIARIES.  EXCEPT FOR THE GUARANTORS AND SENECA MASSACHUSETTS
GAMING CORPORATION, THE BORROWER HAS NO SUBSIDIARIES.


 


SECTION 3.8  FINANCIAL CONDITION; NO ADVERSE CHANGE.  THE BORROWER HAS FURNISHED
TO THE LENDER (A) ITS CONSOLIDATED AUDITED FINANCIAL STATEMENTS FOR ITS FISCAL
YEAR ENDED SEPTEMBER 30, 2007, AND (B) QUARTERLY FINANCIAL STATEMENTS FOR THE
PERIODS ENDING DECEMBER 31, 2007 AND MARCH 31, 2008, AND THOSE STATEMENTS FAIRLY
PRESENT THE BORROWER’S AND GUARANTORS’ CONSOLIDATED FINANCIAL CONDITION ON THE
DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED AND WERE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (PROVIDED, HOWEVER, THAT THE QUARTERLY FINANCIAL STATEMENTS DESCRIBED
IN CLAUSE (B) HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES FOR INTERIM FINANCIAL INFORMATION, AND ACCORDINGLY DO NOT
INCLUDE ALL THE FINANCIAL INFORMATION AND FOOTNOTES REQUIRED BY GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES FOR COMPLETE FINANCIAL STATEMENTS AND ARE SUBJECT
TO YEAR END ADJUSTMENTS).  SINCE MARCH 31, 2008, THERE HAS BEEN NO CHANGE IN THE
BORROWER’S AND GUARANTOR’S, AS A WHOLE, BUSINESS, PROPERTIES OR CONDITION
(FINANCIAL OR OTHERWISE) WHICH HAS HAD A MATERIAL ADVERSE EFFECT.


 


SECTION 3.9  LITIGATION.  EXCEPT AS DISCLOSED IN THE BORROWER’S FORM 10-K FOR
THE YEAR ENDED SEPTEMBER 30, 2007, AS UPDATED BY EACH SUBSEQUENT FORM 10-Q
QUARTERLY REPORT, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE
BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY
GUARANTOR OR THE PROPERTIES OF THE BORROWER OR ANY GUARANTOR BEFORE ANY COURT OR
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY,
DOMESTIC OR FOREIGN, WHICH, IF DETERMINED ADVERSELY TO THE BORROWER OR ANY
GUARANTOR, WOULD HAVE A MATERIAL ADVERSE EFFECT.

 

37

--------------------------------------------------------------------------------


 


SECTION 3.10  REGULATION U.  NEITHER THE BORROWER NOR ANY GUARANTOR IS ENGAGED
IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM), AND NO PART OF THE PROCEEDS OF ANY ADVANCE OR
LETTER OF CREDIT WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND
CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.


 


SECTION 3.11  TAXES.  THE BORROWER AND THE GUARANTORS HAVE PAID OR CAUSED TO BE
PAID TO THE PROPER AUTHORITIES WHEN DUE ALL FEDERAL, STATE, TRIBAL AND LOCAL
TAXES REQUIRED TO BE PAID BY EACH OF THEM.  THE BORROWER AND GUARANTORS HAVE
FILED ALL FEDERAL, STATE, TRIBAL AND LOCAL TAX RETURNS WHICH TO THE KNOWLEDGE OF
THE OFFICERS OF THE BORROWER, ARE REQUIRED TO BE FILED, AND THE BORROWER AND
GUARANTORS HAVE PAID OR CAUSED TO BE PAID TO THE RESPECTIVE TAXING AUTHORITIES
ALL TAXES AS SHOWN ON SAID RETURNS OR ON ANY ASSESSMENT RECEIVED BY ANY OF THEM
TO THE EXTENT SUCH TAXES HAVE BECOME DUE OR ARE CONTESTING SUCH TAXES IN GOOD
FAITH.


 


SECTION 3.12  TITLES AND LIENS.  THE BORROWER OR A GUARANTOR, AS THE CASE MAY
BE, HAS GOOD AND ABSOLUTE TITLE TO ALL COLLATERAL FREE AND CLEAR OF ALL LIENS
OTHER THAN PERMITTED LIENS.  NO FINANCING STATEMENT NAMING THE BORROWER AS
DEBTOR IS ON FILE IN ANY OFFICE EXCEPT TO PERFECT PERMITTED LIENS.


 


SECTION 3.13  ERISA.  EXCEPT AS DISCLOSED TO THE LENDER IN WRITING PRIOR TO THE
DATE HEREOF, NEITHER THE BORROWER NOR ANY GUARANTOR IS SUBJECT TO THE
REQUIREMENTS OF ERISA.


 


SECTION 3.14  DEFAULT.  THE BORROWER IS IN COMPLIANCE WITH ALL PROVISIONS OF ALL
AGREEMENTS, INSTRUMENTS, DECREES AND ORDERS TO WHICH IT IS A PARTY OR BY WHICH
IT OR ITS PROPERTY IS BOUND OR AFFECTED, THE BREACH OR DEFAULT OF WHICH MAY
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.15  ENVIRONMENTAL MATTERS.


 


(A)                                  EXCEPT AS DISCLOSED ON SCHEDULE 3.15, THERE
ARE NOT PRESENT IN, ON OR UNDER THE FACILITIES ANY HAZARDOUS SUBSTANCES IN SUCH
FORM OR QUANTITY AS TO CREATE ANY MATERIAL LIABILITY OR OBLIGATION FOR ANY OF
THE BORROWER, ANY GUARANTOR OR THE LENDER UNDER THE COMMON LAW OF ANY
JURISDICTION OR UNDER ANY ENVIRONMENTAL LAW, AND NO HAZARDOUS SUBSTANCES HAVE
EVER BEEN STORED, BURIED, SPILLED, LEAKED, DISCHARGED, EMITTED OR RELEASED IN,
ON OR UNDER THE FACILITIES IN SUCH A WAY AS TO CREATE ANY SUCH MATERIAL
LIABILITY.


 


(B)                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.15,
NEITHER THE BORROWER NOR ANY GUARANTOR HAS DISPOSED OF HAZARDOUS SUBSTANCES IN
SUCH A MANNER AS TO CREATE ANY MATERIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(C)                                  EXCEPT AS DISCLOSED ON SCHEDULE 3.15, THERE
HAVE NOT EXISTED IN THE PAST, NOR ARE THERE ANY THREATENED OR IMPENDING
REQUESTS, CLAIMS, NOTICES, INVESTIGATIONS, DEMANDS, ADMINISTRATIVE PROCEEDINGS,
HEARINGS OR LITIGATION RELATING IN ANY WAY TO THE FACILITIES, THE BORROWER OR
ANY GUARANTOR, ALLEGING MATERIAL LIABILITY

 

38

--------------------------------------------------------------------------------


 


UNDER, VIOLATION OF, OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAW OR ANY LICENSE,
PERMIT OR OTHER AUTHORIZATION ISSUED PURSUANT THERETO.


 


(D)                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.15, THE
BORROWER’S AND GUARANTORS’ BUSINESS IS AND HAS IN THE PAST ALWAYS BEEN CONDUCTED
IN ACCORDANCE WITH ALL ENVIRONMENTAL LAWS AND ALL LICENSES, PERMITS AND OTHER
AUTHORIZATIONS REQUIRED PURSUANT TO ANY ENVIRONMENTAL LAW AND NECESSARY FOR THE
LAWFUL AND EFFICIENT OPERATION OF SUCH BUSINESS ARE IN THE BORROWER’S OR A
GUARANTOR’S POSSESSION AND ARE IN FULL FORCE AND EFFECT, NOR HAS BORROWER OR ANY
GUARANTOR BEEN DENIED INSURANCE ON GROUNDS RELATED TO POTENTIAL ENVIRONMENTAL
LIABILITY.  NO PERMIT REQUIRED UNDER ANY ENVIRONMENTAL LAW IS SCHEDULED TO
EXPIRE WITHIN 12 MONTHS AND THERE IS NO THREAT THAT ANY SUCH PERMIT WILL BE
WITHDRAWN, TERMINATED, LIMITED OR MATERIALLY CHANGED.


 


(E)                                  EXCEPT AS DISCLOSED ON SCHEDULE 3.15, NO
PART OF THE FACILITIES IS OR EVER HAS BEEN LISTED ON THE NATIONAL PRIORITIES
LIST, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
INFORMATION SYSTEM OR ANY SIMILAR FEDERAL, STATE OR LOCAL LIST, SCHEDULE, LOG,
INVENTORY OR DATABASE.


 


(F)                                    THE BORROWER HAS DELIVERED TO THE LENDER
ALL ENVIRONMENTAL ASSESSMENTS, AUDITS, REPORTS, PERMITS, LICENSES AND OTHER
DOCUMENTS DESCRIBING OR RELATING IN ANY WAY TO THE FACILITIES OR THE BORROWER’S
AND GUARANTORS’ BUSINESS.


 


SECTION 3.16  SUBMISSIONS TO LENDER.  ALL FINANCIAL AND OTHER INFORMATION
PROVIDED TO THE LENDER BY OR ON BEHALF OF THE BORROWER IN CONNECTION WITH THE
BORROWER’S REQUEST FOR THE CREDIT FACILITIES CONTEMPLATED HEREBY (I) IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, (II) DOES NOT OMIT ANY MATERIAL FACT NECESSARY
TO MAKE SUCH INFORMATION NOT MISLEADING AND, (III) AS TO PROJECTIONS, VALUATIONS
OR PROFORMA FINANCIAL STATEMENTS, PRESENT A GOOD FAITH OPINION AS TO SUCH
PROJECTIONS, VALUATIONS AND PROFORMA CONDITION AND RESULTS AS OF THE DATE SUCH
PROJECTIONS, VALUATIONS OR PROFORMA FINANCIAL STATEMENTS WERE PREPARED.


 


SECTION 3.17  RIGHTS TO PAYMENT.  EACH RIGHT TO PAYMENT AND EACH INSTRUMENT,
DOCUMENT, AND CHATTEL PAPER CONSTITUTING OR EVIDENCING COLLATERAL IS (OR, IN THE
CASE OF ALL FUTURE COLLATERAL, WILL BE WHEN ARISING OR ISSUED) THE VALID,
GENUINE AND LEGALLY ENFORCEABLE OBLIGATION, SUBJECT TO NO DEFENSE, SETOFF OR
COUNTERCLAIM, OF THE ACCOUNT DEBTOR OR OTHER OBLIGOR NAMED THEREIN OR IN THE
BORROWER’S OR GUARANTOR’S RECORDS PERTAINING THERETO AS BEING OBLIGATED TO PAY
SUCH OBLIGATION.


 


SECTION 3.18  GAMING ACCOUNTS.  SCHEDULE 3.18 LISTS EACH GAMING ACCOUNT
MAINTAINED BY THE BORROWER AND EACH GUARANTOR AS OF THE CLOSING DATE.

 

39

--------------------------------------------------------------------------------


 


ARTICLE IV


 


AFFIRMATIVE COVENANTS
(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)


 

So long as any Obligations remain unpaid or unperformed, or any portion of the
Revolving Commitment remains in force, unless the Lender otherwise consents, the
Borrower shall, and shall cause each Guarantor to:

 


SECTION 4.1 PAYMENT OF TAXES AND OTHER POTENTIAL LIENS. PAY AND DISCHARGE
PROMPTLY ALL APPLICABLE TAXES AND OTHER GOVERNMENTAL CHARGES IMPOSED UPON THE
BORROWER OR ANY GUARANTOR OR ITS PROPERTY OR ANY PART THEREOF, UPON ITS INCOME
OR PROFITS OR ANY PART THEREOF OR ANY APPLICABLE TAX ASSESSMENT, AND ANY
GOVERNMENTAL CHARGES IMPOSED UPON ANY RIGHT OR INTEREST OF THE LENDER UNDER ANY
LOAN DOCUMENT, EXCEPT THAT THE BORROWER SHALL NOT BE REQUIRED TO PAY OR CAUSE TO
BE PAID ANY TAX, ASSESSMENT OR GOVERNMENTAL CHARGE THAT IS NOT YET DELINQUENT,
OR IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, SO LONG AS THE
BORROWER HAS ESTABLISHED AND MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT OF THE
SAME AND BY REASON OF SUCH NONPAYMENT AND CONTEST NO MATERIAL ITEM OR PORTION OF
THE GAMING ASSETS IS IN JEOPARDY OF BEING SEIZED, LEVIED UPON OR FORFEITED.


 


SECTION 4.2 MAINTENANCE OF PROPERTIES. MAINTAIN, PRESERVE AND PROTECT, AND CAUSE
EACH GUARANTOR TO MAINTAIN, PRESERVE AND PROTECT ALL OF THE GAMING ASSETS AND
ALL OTHER PROPERTY THAT IS INTEGRAL TO THE OPERATION OF THE GAMING BUSINESS
(SUCH AS ROADWAYS, ELECTRICAL, WATER AND POWER OR RELATED PROPERTY) IN GOOD
ORDER AND CONDITION, SUBJECT TO WEAR AND TEAR IN THE ORDINARY COURSE OF
BUSINESS, AND NOT PERMIT ANY WASTE OF SUCH PROPERTIES, EXCEPT THAT THE FAILURE
TO MAINTAIN, PRESERVE AND PROTECT A PARTICULAR ITEM OF PROPERTY THAT IS NOT OF
SIGNIFICANT VALUE, EITHER INTRINSICALLY OR TO THE OPERATIONS OF THE GAMING
BUSINESS, SHALL NOT CONSTITUTE A VIOLATION OF THIS COVENANT, AND MAINTAIN ITS
OWNERSHIP OF ALL INTELLECTUAL PROPERTY AND LICENSES THEREOF NECESSARY FOR THE
OPERATION OF THE GAMING BUSINESS.


 


SECTION 4.3 MAINTENANCE OF INSURANCE.


 


(A)                                  MAINTENANCE OF INSURANCE.  THE BORROWER
SHALL SECURE, PAY FOR AND MAINTAIN, AND CAUSE EACH GUARANTOR TO SECURE, PAY FOR
AND MAINTAIN ALL INSURANCE REQUIRED BY THE COMPACT AND, IN ANY EVENT, THE
BORROWER SHALL SECURE, PAY FOR AND MAINTAIN FOR ALL GAMING ASSETS, WITHOUT
INTERRUPTION, AT ITS OWN EXPENSE, POLICIES OF INSURANCE WITH RESPONSIBLE
INSURANCE COMPANIES COVERING SUCH RISKS, AND WITH SUCH POLICY LIMITS,
DEDUCTIBLES AND ENDORSEMENTS AS ARE CUSTOMARY FOR THE RESPONSIBLE CONDUCT OF
BUSINESSES SIMILAR TO THE GAMING BUSINESS IN SIZE AND OPERATION IN THE STATE,
AND IN ANY EVENT, (A) ALL LEGALLY-REQUIRED WORKERS’ COMPENSATION INSURANCE,
(B) COMPREHENSIVE GENERAL LIABILITY INSURANCE WITH MINIMUM LIMITS OF $1,000,000
PER OCCURRENCE, (C) UMBRELLA LIABILITY INSURANCE PROVIDING EXCESS LIABILITY
COVERAGE OVER AND ABOVE THE FOREGOING UNDERLYING INSURANCE POLICIES UP TO A
MINIMUM LIMIT OF $4,000,000, (D) BUSINESS INTERRUPTION INSURANCE OF NOT LESS
THAN $50,000,000, (E) PROPERTY INSURANCE PROTECTING GAMING ASSETS AND THE GAMING
BUSINESS FOR POSSIBLE DAMAGE BY FIRE, LIGHTNING, WIND-STORM OTHER DAMAGE,
VANDALISM, RIOT,

 

40

--------------------------------------------------------------------------------


 


EARTHQUAKE, CIVIL COMMOTION, TERRORISM, MALICIOUS MISCHIEF, HURRICANE AND SUCH
OTHER RISKS AND HAZARDS AS ARE FROM TIME TO TIME COVERED BY AN “ALL RISK” POLICY
OR A PROPERTY POLICY COVERING “SPECIAL” CAUSES OF LOSS, (F) BUILDERS ALL-RISK
INSURANCE WITH RESPECT TO ANY IMPROVEMENTS OR EXPANSION OF GAMING ASSETS WHERE
IT IS REASONBLY PRUDENT TO OBTAIN SUCH INSURANCE, AND (G) IN ANY EVENT, SUCH
INSURANCE WITH RESPECT TO GAMING BUSINESS AND GAMING ASSETS AS IS MAINTAINED AS
OF THE CLOSING DATE AS DESCRIBED IN SCHEDULE 4.3.  THE INSURANCE DESCRIBED IN
CLAUSE (E) SHALL PROVIDE COVERAGE OF NOT LESS THAN THE GREATER OF (A) THE AMOUNT
OF ALL OF THE OBLIGATIONS OR (B) 100% OF ACTUAL REPLACEMENT VALUE (AS DETERMINED
AT EACH POLICY RENEWAL BASED ON THE F.W. DODGE BUILDING INDEX OR SOME OTHER
RECOGNIZED MEANS) OF ANY IMPROVEMENTS WITH A DEDUCTIBLE NO GREATER THAN 2% OF
THE OVERALL VALUE.


 


(B)                                 COMPANIES. ALL POLICIES AFOREMENTIONED SHALL
BE WRITTEN WITH INSURANCE COMPANIES LICENSED AND ADMITTED TO DO BUSINESS IN THE
STATE WHERE THE BORROWER IS OPERATING AND SHALL BE RATED NO LOWER THAN “A XII”
IN THE MOST RECENT EDITION OF A.M. BEST’S AND “AA” IN THE MOST RECENT EDITION OF
STANDARD & POOR’S, OR SUCH OTHER CARRIER REASONABLY ACCEPTABLE TO THE LENDER. 
ALL SUCH POLICIES DISCUSSED ABOVE SHALL BE ENDORSED TO PROVIDE THAT IN THE EVENT
OF A CANCELLATION, NON-RENEWAL OR MATERIAL MODIFICATION, THE LENDER SHALL
RECEIVE THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE THEREOF. THE BORROWER SHALL
FURNISH THE LENDER WITH CERTIFICATES OF INSURANCE EXECUTED BY AN AUTHORIZED
AGENT OF EACH CARRIER EVIDENCING COMPLIANCE WITH ALL INSURANCE PROVISIONS
DISCUSSED ABOVE ON AN ANNUAL BASIS.  THE BORROWER SHALL ALSO FURNISH A COPY OF
THE DECLARATION PAGE OF EACH POLICY REQUIRED BY THIS SECTION 4.3 AND POLICY
ENDORSEMENTS EVIDENCING THE APPROPRIATE STATUS OF THE LENDER (AS LOSS PAYEE,
ADDITIONAL INSURED, ETC.) UNDER EACH POLICY. CERTIFICATES OF INSURANCE EXECUTED
BY AN AUTHORIZED AGENT OF EACH CARRIER PROVIDING INSURANCE EVIDENCING
CONTINUATION OF ALL COVERAGES SHALL BE PROVIDED ON THE CLOSING DATE AND ANNUALLY
ON OR BEFORE TEN (10) DAYS PRIOR TO EXPIRATION OF EACH POLICY.  ALL CERTIFICATES
AND OTHER NOTICES RELATED TO THE INSURANCE PROGRAM SHALL BE DELIVERED TO THE
LENDER CONCURRENTLY WITH THE DELIVERY OF SUCH CERTIFICATES OR NOTICES TO SUCH
CARRIER OR TO THE BORROWER, AS APPLICABLE.


 


(C)                                  OTHER. THE BORROWER SHALL MAINTAIN, AND
CAUSE THE GUARANTORS TO MAINTAIN, ANY OTHER INSURANCE REASONABLY REQUESTED BY
THE LENDER IN SUCH AMOUNT AND COVERING SUCH RISKS AS MAY BE REASONABLY
REQUESTED.  APPROVAL OF ANY INSURANCE BY THE LENDER SHALL NOT BE A
REPRESENTATION OF THE SOLVENCY OF ANY INSURER OR THE SUFFICIENCY OF ANY COVERAGE
REQUIRED UNDER THIS AGREEMENT.


 


SECTION 4.4 COMPLIANCE WITH LAWS. COMPLY, AND CAUSE EACH GUARANTOR TO COMPLY,
WITH ALL REQUIREMENTS OF LAW (INCLUDING ALL GAMING LAWS) IN ALL MATERIAL
RESPECTS.


 


SECTION 4.5 PRESERVATION OF PERMITS. PRESERVE AND MAINTAIN, AND CAUSE EACH
GUARANTOR TO PRESERVE AND MAINTAIN, ALL PERMITS FROM ANY GOVERNMENTAL AUTHORITY
THAT ARE MATERIAL AND NECESSARY FOR THE TRANSACTION OF THE BUSINESS OF THE
BORROWER AND GUARANTORS, AND QUALIFY AND REMAIN QUALIFIED TO TRANSACT BUSINESS
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS NECESSARY IN VIEW OF THE
BUSINESS OF THE BORROWER AND GUARANTORS OR THE OWNERSHIP OR LEASING OF GAMING
ASSETS EXCEPT WHERE THE FAILURE TO PRESERVE AND MAINTAIN ANY

 

41

--------------------------------------------------------------------------------


 


SUCH PERMITS OR TO SO QUALIFY OR REMAIN QUALIFIED WOULD NOT CONSTITUTE A
MATERIAL ADVERSE EFFECT.


 


SECTION 4.6 INSPECTION RIGHTS. UPON NOTICE TO BORROWER OR THE AFFECTED
GUARANTOR, AT ANY TIME DURING REGULAR BUSINESS HOURS AND AS OFTEN AS REQUESTED
(AND SO LONG AS NO EVENT OF DEFAULT EXISTS, BUT NOT SO AS TO UNREASONABLY
INTERFERE WITH THE BUSINESS OF THE BORROWER OR ANY GUARANTOR, AND SUBJECT TO
COMPLIANCE WITH ALL POLICIES, PROCEDURES AND REGULATORY REQUIREMENTS), PERMIT
THE LENDER, OR ANY AUTHORIZED EMPLOYEE, AGENT OR REPRESENTATIVE THEREOF, TO
EXAMINE, AUDIT AND MAKE COPIES AND ABSTRACTS FROM THE RECORDS AND BOOKS OF
ACCOUNT OF, AND TO VISIT AND INSPECT ANY PART OF THE FACILITIES AND ANY OTHER
GAMING ASSETS, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER
AND GUARANTORS WITH ANY OF THE BORROWER’S OFFICERS, KEY EMPLOYEES, AND EXTERNAL
ACCOUNTANTS, AND, UPON REQUEST, FURNISH PROMPTLY TO THE LENDER TRUE COPIES OF
ALL FINANCIAL INFORMATION MADE AVAILABLE TO THE SENIOR MANAGEMENT OF THE
BORROWER.  TO THE EXTENT AN EVENT OF DEFAULT EXISTS, ALL REASONABLE INSPECTIONS
PURSUANT TO THIS SECTION 4.6 SHALL BE AT THE BORROWER’S EXPENSE.


 


SECTION 4.7 KEEPING OF RECORDS AND BOOKS OF ACCOUNT. KEEP, AND CAUSE EACH
GUARANTOR TO KEEP, ADEQUATE RECORDS AND BOOKS OF ACCOUNT REFLECTING ALL
FINANCIAL TRANSACTIONS IN CONFORMITY WITH GAAP AND IN MATERIAL CONFORMITY WITH
ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY
JURISDICTION OVER THE BORROWER.


 


SECTION 4.8 COMPLIANCE WITH AGREEMENTS. PROMPTLY AND FULLY COMPLY, AND CAUSE
EACH GUARANTOR TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL MATERIAL
AGREEMENTS, INDENTURES, LEASES AND INSTRUMENTS TO WHICH IT IS A PARTY.


 


SECTION 4.9 USE OF PROCEEDS. USE THE PROCEEDS OF THE ADVANCES AND ANY LETTERS OF
CREDIT FOR ANY PURPOSES RELATED TO THE GAMING BUSINESS.


 


SECTION 4.10 ENVIRONMENTAL LAWS. KEEP AND MAINTAIN, AND CAUSE EACH GUARANTOR TO
KEEP AND MAINTAIN, THE GAMING BUSINESS REAL ESTATE AND EACH PARCEL THEREOF IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND
PROMPTLY ADVISE THE LENDER IN WRITING OF (A) ANY AND ALL ENFORCEMENT, CLEANUP,
REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS INSTITUTED, COMPLETED OR
THREATENED IN WRITING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS, (B) ANY AND
ALL CLAIMS MADE OR THREATENED IN WRITING, AND RECEIVED BY THE BORROWER OR ANY
GUARANTOR, BY ANY THIRD PARTY AGAINST THE BORROWER OR ANY GUARANTOR RELATING TO
DAMAGE, CONTRIBUTION, COST RECOVERY, COMPENSATION, LOSS OR INJURY RESULTING FROM
ANY HAZARDOUS SUBSTANCES AND (C) DISCOVERY BY ANY SENIOR OFFICER OF THE BORROWER
OF ANY OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY
OF ANY GAMING BUSINESS REAL ESTATE THAT COULD CAUSE THE GAMING BUSINESS REAL
ESTATE OR ANY PART THEREOF TO BE SUBJECT TO ANY RESTRICTIONS ON OCCUPANCY OR USE
UNDER ANY APPLICABLE ENVIRONMENTAL LAWS.


 


SECTION 4.11 COMPLIANCE WITH BANK SECRECY ACT AND USA PATRIOT ACT. WITH RESPECT
TO THE GAMING BUSINESS, (I) IN COMPLIANCE WITH 31 CFR § 103.21 (THE “REPORTING
REGULATION”), REPORT ANY TRANSACTION RELEVANT TO A POSSIBLE VIOLATION OF LAW OR
REGULATION SO LONG AS SUCH TRANSACTION IS CONDUCTED OR ATTEMPTED BY, AT, OR
THROUGH GAMING ASSETS, AND

 

42

--------------------------------------------------------------------------------


 


INVOLVES OR AGGREGATES AT LEAST $5,000 IN FUNDS OR OTHER ASSETS, AND, WITHIN THE
MEANING OF THE REPORTING REGULATION, THE BORROWER KNOWS, SUSPECTS, OR HAS REASON
TO SUSPECT THAT THE TRANSACTION (OR A PATTERN OF TRANSACTIONS OF WHICH THE
TRANSACTION IS A PART) IS A SUSPICIOUS TRANSACTION DESCRIBED IN
SUBSECTION (A)(2) OF THE REPORTING REGULATION, AND (II) IN COMPLIANCE WITH 31
CFR § 103.64, ESTABLISH AND MAINTAIN AN ANTI-MONEY LAUNDERING COMPLIANCE
PROGRAM, WITH APPROPRIATE TESTING.


 


ARTICLE V


 


NEGATIVE COVENANTS
(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)


 

So long as any Obligations remain unpaid or unperformed, or the Revolving
Commitment remains in force, unless the Lender otherwise consents, the Borrower
shall not, and shall not permit any Guarantor to:

 


SECTION 5.1 DISPOSITION OF PROPERTY; SALE OF ASSETS. MAKE OR ALLOW ANY
DISPOSITION OF ANY GAMING ASSETS WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OTHER
THAN:


 


(A)                                  IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 FOR PURPOSES WHICH DIRECTLY OR INDIRECTLY
BENEFIT THE GAMING BUSINESS, INCLUDING, WITHOUT LIMITATION, THE REPAYMENT OF
INDEBTEDNESS, THE PAYMENT OF CONTRACTUAL OBLIGATIONS, PAYMENT OF COSTS RELATED
TO EXPANSION PROJECTS, AND THE PAYMENT OF ALL OPERATING EXPENSES INCURRED IN
CONNECTION WITH THE GAMING BUSINESS;


 


(C)                                  THE SALE OF GAMING ASSETS IN THE ORDINARY
COURSE OF BUSINESS FOR NOT LESS THAN FAIR MARKET VALUE;


 


(D)                                 DISTRIBUTIONS PERMITTED UNDER SECTION 5.3
AND INVESTMENTS PERMITTED UNDER SECTION 5.2; AND


 


(E)                                  DISPOSITIONS OF CASH EQUIVALENTS.

 


SECTION 5.2 INVESTMENTS. MAKE ANY INVESTMENT WITH GAMING ASSETS OR THE PROCEEDS
THEREOF, OR MAKE ANY ACQUISITION WITH ANY GAMING ASSETS OR THE PROCEEDS THEREOF,
EXCEPT:


 


(A)                                  PERMITTED INVESTMENTS (AS DEFINED IN THE
SENIOR NOTES INDENTURE, OTHER THAN THE INVESTMENTS REFERENCED IN CLAUSES
(10) AND (11) THEREOF); AND


 


(B)                                 INVESTMENTS IN CASH OR CASH EQUIVALENTS.


 


SECTION 5.3 DISTRIBUTIONS. DECLARE OR MAKE ANY DISTRIBUTION, WHETHER FROM
CAPITAL, INCOME OR OTHERWISE, AND WHETHER IN CASH OR OTHER GAMING ASSETS,
REGARDLESS OF THE CHARACTERIZATION OF SUCH DISTRIBUTIONS, EXCEPT THAT THE
BORROWER MAY DECLARE AND MAKE

 

43

--------------------------------------------------------------------------------


 


DISTRIBUTIONS IF, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO ANY SUCH
DECLARATION OR PAYMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT
THEREFROM (ON AN ACTUAL AND PRO FORMA BASIS).  NOTWITHSTANDING THE FOREGOING,
THE FOLLOWING DISTRIBUTIONS SHALL BE PERMITTED REGARDLESS OF WHETHER OR NOT A
DEFAULT OR EVENT OF DEFAULT EXISTS:  (A) REIMBURSEMENT OF REGULATORY AND SHARED
SERVICES EXPENSES (AS DEFINED IN THE DISTRIBUTION AGREEMENT); (B) COMPACT
EXCLUSIVITY FEE PAYMENTS (AS DEFINED IN THE DISTRIBUTION AGREEMENT); (C)
OPERATING LEASE PAYMENTS (AS DEFINED IN THE DISTRIBUTION AGREEMENT) TO THE
EXTENT PERMITTED UNDER THE SENIOR NOTES INDENTURE, PROVIDED, HOWEVER, THAT UPON
AN OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THERE SHALL BE
NO INCREASES IN THE AMOUNT THAT THE BORROWER OR ANY OF THE GUARANTORS IS
OBLIGATED TO PAY AS OPERATING LEASE PAYMENTS (AS DEFINED IN THE DISTRIBUTION
AGREEMENT); (D) DISTRIBUTIONS PURSUANT TO PERMITTED AFFILIATE TRANSACTIONS SET
FORTH IN SECTIONS 4.13(A) AND 4.13(C) OF THE SENIOR NOTES INDENTURE, (E)
DISTRIBUTIONS PURSUANT TO TRANSACTION UNDERTAKEN UNDER CONTRACTUAL OBLIGATIONS
WITH SENECA MANAGEMENT CONSTRUCTION CORPORATION RELATED TO THE FACILITIES, NOW
EXISTING OR HEREAFTER ENTERED INTO AND AS THEREAFTER AMENDED; PROVIDED, THAT,
EACH SUCH AFFILIATE TRANSACTION IS PERMITTED UNDER THE SENIOR NOTES INDENTURE;
AND (F) PERMITTED INVESTMENTS REFERENCED IN ITEM (8) OF THE SENIOR NOTES
INDENTURE DEFINITION OF “PERMITTED INVESTMENTS” (THE FOREGOING ARE COLLECTIVELY
REFERRED TO AS THE “EXCLUDED DISTRIBUTIONS” AND, AS SUCH, SHALL NOT BE DEEMED
DISTRIBUTIONS FOR PURPOSES OF THE LOAN DOCUMENTS).


 


SECTION 5.4 BUSINESS OF THE BORROWER. MAKE ANY FUNDAMENTAL CHANGE TO THE NATURE
OF THE GAMING BUSINESS, IF THE SAME IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


SECTION 5.5 PERMITTED LIENS. EXCEPT FOR PERMITTED LIENS, CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY LIEN OF ANY NATURE UPON OR WITH RESPECT TO ANY GAMING
ASSETS; OR SUFFER TO EXIST ANY NEGATIVE PLEDGE WITH RESPECT TO ANY GAMING
ASSETS; OR ENGAGE IN ANY SALE AND LEASEBACK TRANSACTION WITH RESPECT TO ANY
GAMING ASSETS.


 


SECTION 5.6 INDEBTEDNESS. CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS IF THE HOLDER HAS RECOURSE AGAINST ANY GAMING ASSETS, EXCEPT
PERMITTED INDEBTEDNESS.


 


SECTION 5.7 TRANSACTIONS WITH AFFILIATES. ENTER INTO ANY TRANSACTION OF ANY KIND
WITH ANY AFFILIATE OF THE BORROWER OTHER THAN TRANSACTIONS WITH AFFILIATES
PERMITTED UNDER THE SENIOR NOTES INDENTURE.


 


SECTION 5.8 EXPENDITURES. USE ANY OF THE GAMING ASSETS FOR A PURPOSE WHICH IS
NOT RELATED TO THE GAMING BUSINESS EXCEPT AS OTHERWISE PERMITTED BY THIS
AGREEMENT, EXPEND ANY GAMING REVENUES FOR ANY PURPOSE WHICH DOES NOT DIRECTLY OR
INDIRECTLY BENEFIT THE GAMING BUSINESS EXCEPT AS OTHERWISE PERMITTED BY THIS
AGREEMENT, OR MAKE ANY CAPITAL EXPENDITURE USING GAMING REVENUES OR ANY OTHER
GAMING ASSETS, EXCEPT FOR EXPANSION PROJECTS BENEFITING GAMING BUSINESS OR TO
IMPROVE, MAINTAIN, REPAIR, RESTORE OR REFURBISH THE GAMING ASSETS (SUBJECT TO
THE LIMITATIONS SET FORTH IN THIS AGREEMENT). NOTHING HEREIN SHALL BE CONSTRUED
TO RESTRICT EXCLUDED DISTRIBUTIONS, OR TO RESTRICT INVESTMENTS, DISPOSITIONS OR
DISTRIBUTIONS THAT ARE OTHERWISE PERMITTED BY THIS AGREEMENT.

 

44

--------------------------------------------------------------------------------


 


SECTION 5.9 LEVERAGE RATIO. PERMIT THE LEVERAGE RATIO ON ANY COVENANT
CALCULATION DATE TO EXCEED 4.0 TO 1.0.


 


SECTION 5.10  SENIOR SECURED LEVERAGE RATIO.  PERMIT THE SENIOR SECURED LEVERAGE
RATIO ON ANY COVENANT CALCULATION DATE TO EXCEED 1.0 TO 1.0.


 


SECTION 5.11 FIXED CHARGE COVERAGE RATIO. PERMIT THE FIXED CHARGE COVERAGE RATIO
ON ANY COVENANT CALCULATION DATE TO BE LESS THAN 1.10 TO 1.


 


SECTION 5.12 MINIMUM EBITDA. PERMIT EBITDA ON ANY COVENANT CALCULATION DATE TO
BE LESS THAN $160,000,000.


 


SECTION 5.13 CREATION OF SUBSIDIARIES. ESTABLISH, CREATE OR ACQUIRE ANY
SUBSIDIARIES TO CARRY ON ANY PORTION OF THE BUSINESS OF THE GAMING BUSINESS OR
TO HOLD ANY GAMING ASSETS WITHOUT MAKING SUCH SUBSIDIARY A GUARANTOR, UNLESS
SUCH SUBSIDIARY IS AN IMMATERIAL SUBSIDIARY WITH NOMINAL ECONOMIC IMPACT.  FOR
THE AVOIDANCE OF DOUBT, ANY TRANSACTIONS BETWEEN THE BORROWER OR A GUARANTOR, ON
THE ONE HAND, AND A SUBSIDIARY OF THE BORROWER OR A GUARANTOR WHICH IS NOT A
GUARANTOR ON THE OTHER, WILL BE SUBJECT TO SECTIONS 5.1, 5.2, 5.3, 5.7 AND 5.8
HEREOF.


 


SECTION 5.14 GAMING ACCOUNTS. FAIL TO EXECUTE AND DELIVER TO THE LENDER, OR
PERMIT ANY GUARANTOR TO FAIL TO EXECUTE AND DELIVER, A CONTROL AGREEMENT WITH
RESPECT TO EACH GAMING ACCOUNT WITHIN TEN DAYS OF CREATION OR ESTABLISHMENT
THEREOF, OR WITHIN TEN DAYS FOLLOWING THE CLOSING DATE IN THE CASE OF ANY GAMING
ACCOUNT MAINTAINED BY THE BORROWER OR A GUARANTOR AS OF THE CLOSING DATE.


 


SECTION 5.15 SOVEREIGN IMMUNITY; JURISDICTION AND VENUE. ASSERT THAT THE
PROVISIONS OF ARTICLE IX IS NOT VALID, BINDING AND LEGALLY ENFORCEABLE AGAINST
THE BORROWER AND THE BORROWER SHALL REAFFIRM IN WRITING UPON REQUEST THE VALID,
BINDING AND ENFORCEABLE NATURE OF THE PROVISIONS OF ARTICLE IX.


 


SECTION 5.16 DAILY CASH DEPOSITS. FAIL, OR PERMIT ANY GUARANTOR TO FAIL, TO
(A) CAUSE ALL GAMING REVENUES CONSISTING OF CASH, OTHER THAN CASH REASONABLY
REQUIRED TO BE MAINTAINED AT THE FACILITIES (SUCH AS CAGE CASH, PETTY CASH AND
OTHER SIMILAR AMOUNTS), TO BE (I) DEPOSITED EACH BUSINESS DAY IN AND REMITTED TO
A GAMING ACCOUNT SUBJECT TO A CONTROL AGREEMENT IN FAVOR OF THE LENDER AND
(II) MAINTAINED IN A GAMING ACCOUNT OR (B) CAUSE GAMING REVENUES CONSISTING OF
INSTRUMENTS AND WRITINGS THAT EVIDENCE A RIGHT TO PAYMENT ARISING OUT OF THE USE
OF A CREDIT OR CHARGE CARD TO BE CONVERTED WITHIN TWO BUSINESS DAYS INTO CASH
WHICH IS THEREAFTER APPLIED AS PROVIDED IN CLAUSE (A).


 


SECTION 5.17 SEGREGATION OF GAMING ASSETS.


 


(A)           FAIL, OR PERMIT ANY GUARANTOR TO FAIL, TO SEGREGATE ALL GAMING
ASSETS, INCLUDING ALL FUNDS AND BANK ACCOUNTS, FROM THE NON-GAMING ASSETS; OR


 


(B)           COMMINGLE, OR PERMIT ANY GUARANTOR TO COMMINGLE, ANY NON-GAMING
ASSETS (INCLUDING ANY CASH, SECURITIES OR ACCOUNTS) WITH ANY GAMING ASSETS.

 

45

--------------------------------------------------------------------------------


 


SECTION 5.18 ACCOUNTING CHANGES. CHANGE (A) ITS FISCAL YEAR OR (B) ITS
ACCOUNTING PRACTICES EXCEPT AS REQUIRED BY GAAP.


 


SECTION 5.19 JOINT VENTURES. ENTER INTO, OR PERMIT ANY GUARANTOR TO ENTER INTO,
OR AGREE TO ENTER INTO ANY JOINT VENTURE RELATING TO CLASS III GAMING AT THE
FACILITIES.


 


SECTION 5.20 OWNERSHIP OF THE GAMING ASSETS; CONDUCT OF GAMING BUSINESS. NOT
CREATE OR ACQUIRE OR PERMIT TO BE CREATED OR ACQUIRED ANY PERSON OTHER THAN A
GUARANTOR THAT DIRECTLY OR INDIRECTLY OWNS ANY GAMING ASSETS OR ANY INTEREST
THEREIN, OR WHICH CONDUCTS ALL OR ANY PORTION OF THE GAMING BUSINESS.


 


ARTICLE VI


 


INFORMATION AND REPORTING REQUIREMENTS


 


SECTION 6.1 FINANCIAL AND BUSINESS INFORMATION. SO LONG AS ANY OBLIGATIONS
REMAIN UNPAID OR UNPERFORMED, OR THE REVOLVING COMMITMENT REMAINS IN FORCE, THE
BORROWER SHALL, UNLESS THE LENDER OTHERWISE CONSENTS, DELIVER OR CAUSED TO BE
DELIVERED TO THE LENDER, AT THE BORROWER’S SOLE EXPENSE:


 


(A)           QUARTERLY STATEMENTS. AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER (I) THE CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND THE GUARANTORS AS OF THE END OF SUCH FISCAL QUARTER,
AND (II) THE CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS, FUND BALANCES
AND OF CASH FLOW OF THE BORROWER AND THE GUARANTORS AS OF THE END OF SUCH FISCAL
QUARTER AND FOR THE PORTION OF THE FISCAL YEAR THEN ENDED, ALL IN REASONABLE
DETAIL AND SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING
CURRENT QUARTER AND YEAR-TO-DATE FIGURES FOR THE CORRESPONDING PERIOD IN THE
PRECEDING FISCAL YEAR. SUCH FINANCIAL STATEMENTS SHALL BE CERTIFIED BY A SENIOR
OFFICER AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND
CHANGES IN FINANCIAL POSITION OR CASH FLOWS OF THE BORROWER AND THE GUARANTORS
IN ACCORDANCE WITH GAAP (OTHER THAN ANY REQUIREMENT FOR FOOTNOTE DISCLOSURES)
CONSISTENTLY APPLIED, AS OF SUCH DATE AND FOR SUCH PERIODS, SUBJECT ONLY TO
NORMAL YEAR-END ACCRUALS AND AUDIT ADJUSTMENTS;


 


(B)           ANNUAL STATEMENTS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, AND PREPARED IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, (I) THE AUDITED CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND THE GUARANTORS AS OF THE END OF SUCH FISCAL YEAR, AND
(II) THE AUDITED CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS, FUND
BALANCES AND OF CASH FLOW OF THE BORROWER AND THE GUARANTORS AS OF THE END OF
SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL AND SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR; TOGETHER
WITH (A) A REPORT AND OPINION OF INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING SELECTED BY THE BORROWER AND SATISFACTORY TO THE LENDER, WHICH
REPORT SHALL BE BASED ON AN AUDIT CONDUCTED IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS AS OF SUCH DATE, AND WHICH OPINION SHALL BE AN
UNQUALIFIED OPINION WITHOUT ADDITIONAL EXPLANATORY OR NONSTANDARD

 

46

--------------------------------------------------------------------------------


 


WORDING AND WITH NO LIMITATION AS TO THE SCOPE OF THEIR AUDIT AND SUCH FINANCIAL
STATEMENTS, AND (B) ANY MANAGEMENT LETTERS OF SUCH ACCOUNTANTS ADDRESSED TO THE
BORROWER;


 


(C)           PROJECTIONS. AS SOON AS PRACTICABLE, AND IN ANY EVENT NOT LATER
THAN 45 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, PROJECTED CONSOLIDATED
FINANCIAL STATEMENTS FOR THE BORROWER AND GUARANTORS FOR THE SUCCEEDING FISCAL
YEAR, WHICH SHALL INCLUDE (I) A PROJECTED CONSOLIDATED BALANCE SHEET,
(II) PROJECTED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS, (III) A
PROJECTED CONSOLIDATED STATEMENT OF CASH FLOW, (IV) PROJECTED CAPITAL
EXPENDITURES, (V) PROJECTED DISTRIBUTIONS EXPECTED TO BE PERMITTED UNDER THE
TERMS HEREOF (THAT DO NOT OTHERWISE CONSTITUTE AN EXPENSE OR CAPITAL EXPENDITURE
OF THE BORROWER AND THE GUARANTORS), AND (VI) QUARTERLY PROJECTIONS OF THE
BORROWER’S COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 5.9, 5.10, 5.11,
AND 5.12 (FOR EACH FISCAL YEAR, THE “PROJECTIONS”).


 


(D)           AUDITORS’ REPORTS. PROMPTLY FOLLOWING RECEIPT BY THE BORROWER,
COPIES OF ANY SECURITY AUDITS AND DETAILED AUDIT REPORTS OR RECOMMENDATIONS
SUBMITTED TO THE BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE
ACCOUNTS OR BOOKS OF THE BORROWER AND THE GUARANTORS OR ANY AUDIT OF THE
CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND THE GUARANTORS;


 


(E)           REPORTS TO GOVERNMENTAL AUTHORITIES. PROMPTLY, AND IN ANY EVENT
NOT LATER THAN FIVE DAYS AFTER THE OCCURRENCE THEREOF, WRITTEN NOTICE OF ANY
FAILURE BY THE BORROWER TO MAKE IN A TIMELY MANNER ANY FILING, REPORT OR OTHER
DOCUMENT IN RESPECT OF THE GAMING BUSINESS OR ANY GAMING ASSETS TO BE MADE WITH
ANY GOVERNMENTAL AUTHORITY, INCLUDING ANY REPORT WHICH THE BORROWER IS REQUIRED
TO FILE WITH THE NIGC UNDER 25 C.F.R. PART 514;


 


(F)            ERISA REPORTABLE EVENTS, PROHIBITED TRANSACTIONS. TO THE EXTENT
ERISA IS APPLICABLE TO THE BORROWER OR ITS EMPLOYEES, PROMPTLY UPON A SENIOR
OFFICER’S BECOMING AWARE, AND IN ANY EVENT WITHIN 30 BUSINESS DAYS AFTER
BECOMING AWARE, OF THE OCCURRENCE OF ANY (I) “REPORTABLE EVENT” (AS SUCH TERM IS
DEFINED IN SECTION 4043 OF ERISA) OR (II) “PROHIBITED TRANSACTION” (AS SUCH TERM
IS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE)
IN CONNECTION WITH ANY PENSION PLAN OR ANY TRUST CREATED THEREUNDER, WRITTEN
NOTICE SPECIFYING THE NATURE THEREOF AND SPECIFYING WHAT ACTION THE BORROWER IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO, AND, WHEN KNOWN, ANY ACTION
TAKEN BY THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO;


 


(G)           AMENDMENTS TO MATERIAL DOCUMENTS. AS SOON AS PRACTICABLE, AND IN
ANY EVENT NOT LESS THAN 30 DAYS PRIOR TO THE PROPOSED EFFECTIVE DATE THEREOF (OR
SUCH LESSER PERIOD AS TO WHICH THE LENDER MAY CONSENT), WRITTEN NOTICE OF ANY
PROPOSED AMENDMENT, MODIFICATION, WAIVER, TERMINATION OR RESCISSION
(COLLECTIVELY, “AMENDMENTS”) OF THE TERMS AND PROVISIONS OF ANY OF THE MATERIAL
DOCUMENTS TO WHICH THE BORROWER IS A PARTY (AND, IF BORROWER IS NOT A PARTY, IT
SHALL ALSO PROVIDE NOTICE OF ANY SUCH AMENDMENT TO THE EXTENT IT IS AWARE OF
SUCH AMENDMENT);

 

47

--------------------------------------------------------------------------------


 


(H)          EVENTS OF DEFAULT. AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER A SENIOR OFFICER OF THE BORROWER BECOMES AWARE OF THE
EXISTENCE OF ANY CONDITION OR EVENT WHICH CONSTITUTES A DEFAULT OR EVENT OF
DEFAULT, WRITTEN NOTICE SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF
AND SPECIFYING WHAT ACTION THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO;


 


(I)           CLAIMS. PROMPTLY UPON A SENIOR OFFICER’S BECOMING AWARE THAT
(I) ANY PERSON HAS COMMENCED A LEGAL PROCEEDING WITH RESPECT TO A CLAIM AGAINST
THE BORROWER OR A GUARANTOR (WHERE IT IS LIKELY THAT THE BORROWER OR SUCH
GUARANTOR WILL BE MADE A PARTY TO SUCH LEGAL PROCEEDING) THAT IS, IN THE
REASONABLE OPINION OF THEIR INDEPENDENT LEGAL COUNSEL, $1,000,000 OR MORE IN
EXCESS OF THE AMOUNT THEREOF THAT IS FULLY COVERED BY REPUTABLE AND SOLVENT
INSURANCE COMPANIES WITH THE FINANCIAL ABILITY TO PAY THE SAME AND WHO HAVE
AGREED IN WRITING TO COVER SUCH CLAIM, (II) ANY CREDITOR OR LESSOR UNDER A
WRITTEN CREDIT AGREEMENT WITH RESPECT TO INDEBTEDNESS FOR BORROWED MONEY IN
EXCESS OF $500,000 OR LEASE INVOLVING UNPAID RENT IN EXCESS OF $500,000 HAS
ASSERTED A DEFAULT THEREUNDER ON THE PART OF THE BORROWER OR A GUARANTOR,
(III) ANY LABOR UNION HAS NOTIFIED THE BORROWER OR ANY GUARANTOR OF ITS INTENT
TO STRIKE THE BORROWER OR ANY GUARANTOR ON A DATE CERTAIN, OR (IV) ANY OTHER
EVENT OR CIRCUMSTANCE OCCURS OR EXISTS THAT COULD CONSTITUTE A MATERIAL ADVERSE
EFFECT, IN EACH CASE A WRITTEN NOTICE DESCRIBING THE PERTINENT FACTS RELATING
THERETO AND WHAT ACTION THE BORROWER IS TAKING OR PROPOSE TO TAKE WITH RESPECT
THERETO; AND


 


(J)            OTHER INFORMATION. SUCH OTHER DATA AND INFORMATION REGARDING THE
BORROWER OR ANY GUARANTOR AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY
THE LENDER.


 


SECTION 6.2 COMPLIANCE CERTIFICATES. SO LONG AS ANY OBLIGATIONS REMAIN UNPAID OR
UNPERFORMED, OR THE REVOLVING COMMITMENT REMAINS IN FORCE, THE BORROWER SHALL
DELIVER TO THE LENDER, AT THE BORROWER’S SOLE EXPENSE, CONCURRENT WITH THE
DELIVERY OF EACH HISTORIC FINANCIAL STATEMENT REQUIRED BY SECTION 6.1(A) OR (B),
A COMPLIANCE CERTIFICATE SIGNED BY A SENIOR OFFICER OF THE BORROWER.


 


ARTICLE VII


 


CONDITIONS TO LENDING


 


SECTION 7.1 INITIAL CONDITIONS PRECEDENT. UNLESS WAIVED BY LENDER IN WRITING,
THE OBLIGATION OF THE LENDER TO MAKE THE INITIAL ADVANCE AND THE OBLIGATION OF
THE ISSUER TO ISSUE THE INITIAL LETTER OF CREDIT ARE SUBJECT TO SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 OR SECTION 7.3, AS APPLICABLE,
AND EACH OF THE FOLLOWING CONDITIONS PRECEDENT, EACH OF WHICH SHALL BE SATISFIED
PRIOR TO THE MAKING OF THE INITIAL ADVANCE OR ISSUANCE OF THE INITIAL LETTER OF
CREDIT (UNLESS THE LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL AGREE
OTHERWISE):


 


(A)           DOCUMENTS. THE LENDER SHALL HAVE RECEIVED ALL OF THE FOLLOWING,
EACH OF WHICH SHALL BE AN ORIGINAL (EXCEPT WHERE ONLY EVIDENCE IS REQUIRED)
UNLESS

 

48

--------------------------------------------------------------------------------


 


OTHERWISE SPECIFIED, EACH DULY EXECUTED AND DELIVERED BY EACH PARTY THERETO,
EACH DATED AS OF THE CLOSING DATE AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO
THE LENDER AND ITS LEGAL COUNSEL (UNLESS OTHERWISE SPECIFIED OR, IN THE CASE OF
THE DATE OF ANY OF THE FOLLOWING, UNLESS THE LENDER OTHERWISE AGREES OR
DIRECTS):


 

(I)            FOUR EXECUTED COUNTERPARTS OF THIS AGREEMENT;

 

(II)           THE NOTE;

 

(III)          FOUR COUNTERPARTS OF THE GUARANTY EXECUTED BY EACH OF THE
GUARANTORS;

 

(IV)          FOUR COUNTERPARTS OF THE SECURITY AGREEMENT EXECUTED BY THE
BORROWER AND EACH OF THE GUARANTORS;

 

(V)           A CONTROL AGREEMENT FOR EACH GAMING ACCOUNT, EXECUTED BY THE
BORROWER OR THE APPROPRIATE GUARANTOR AND THE DEPOSITORY OR SECURITIES
INTERMEDIARY THAT HOLDS SUCH GAMING ACCOUNT;

 

(VI)          THE FAVORABLE WRITTEN LEGAL OPINION OF COUNSEL TO THE BORROWER AND
THE GUARANTORS (WHICH COUNSEL SHALL BE SATISFACTORY TO THE LENDER), TOGETHER
WITH COPIES OF ALL FACTUAL CERTIFICATES AND LEGAL OPINIONS UPON WHICH SUCH
COUNSEL HAVE RELIED;

 

(VII)         SUCH DOCUMENTATION AS THE LENDER MAY REQUIRE TO ESTABLISH
(A) FEDERAL RECOGNITION OF THE NATION AS AN INDIAN TRIBE WITHIN THE MEANING OF
IGRA, (B)  THE BORROWER’S AND THE GUARANTORS’ AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THE LOAN DOCUMENTS, AND (C) THE IDENTITY, AUTHORITY AND CAPACITY OF EACH
SENIOR OFFICER AUTHORIZED TO ACT ON THE BORROWER’S AND EACH GUARANTOR’S BEHALF,
INCLUDING CERTIFIED COPIES OF THE ACTIONS OF THE BORROWER’S GOVERNING BODY,
INCUMBENCY CERTIFICATES AND THE LIKE;

 

(VIII)        EVIDENCE THAT ALL NATION, BORROWER AND GUARANTOR ACTIONS HAVE BEEN
TAKEN TO PERMIT THE BORROWER’S AND EACH GUARANTOR’S LIMITED WAIVER OF SOVEREIGN
IMMUNITY, WAIVER OF RIGHTS TO TRIBAL COURT, CONSENT TO FEDERAL AND CERTAIN STATE
COURTS IN THE STATE, AND ARBITRATION OF DISPUTES, ALL AS PROVIDED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(IX)           CERTIFICATES SIGNED BY THE SECRETARY OF THE BORROWER AND EACH
GUARANTOR, AND BY THE CLERK OF THE NATION, ATTACHING TRUE, CORRECT AND COMPLETE
COPIES OF THE APPLICABLE APPROVAL AND, IN THE CASE OF THE NATION, THE
CONSTITUTION (INCLUDING, IN EACH CASE, ANY AMENDMENTS OR MODIFICATIONS OF THE
TERMS THEREOF ENTERED INTO AS OF THE CLOSING DATE);

 

(X)            WRITTEN CONFIRMATION IN FORM AND SUBSTANCE SATISFACTORY TO THE
LENDER FROM AN INSURANCE CONSULTANT FOR THE BORROWER (WHO SHALL BE

 

49

--------------------------------------------------------------------------------


 

SATISFACTORY TO THE LENDER) THAT THE INSURANCE REQUIREMENTS OF SECTION 4.3 ARE
BEING MET;

 

(XI)           EVIDENCE THAT THE LENDER HAS ALL PERMITS REQUIRED BY LAW WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THE LOAN DOCUMENTS; AND

 

(XII)          SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE LENDER MAY REASONABLY REQUIRE.

 


(B)           PERFECTION OF SECURITY INTERESTS IN COLLATERAL.  THE LENDER SHALL
HOLD A VALID, PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL COLLATERAL
(SUBJECT TO PERMITTED LIENS).


 


(C)           FEE.  AN UP-FRONT FEE OF $7,500 SHALL HAVE BEEN PAID.


 


(D)           DUE DILIGENCE. THE LENDER SHALL HAVE COMPLETED ITS REVIEW OF ALL
BUSINESS AND CREDIT MATTERS CONCERNING THE EXTENSION OF CREDIT HEREUNDER, AND
THE SECURITY THEREFOR, AS THE LENDER DEEMS APPROPRIATE.


 


(E)           FINANCIAL STATEMENTS. THE LENDER SHALL HAVE RECEIVED THE
CONSOLIDATED FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.8 HEREOF, INCLUDING THE
CONSOLIDATED BALANCE SHEET, STATEMENTS OF INCOME AND RETAINED EARNINGS AND
STATEMENT OF CASH FLOW OF BORROWER AND THE GUARANTORS.


 


(F)            MISCELLANEOUS. SUCH OTHER INSTRUMENTS, AGREEMENTS, CERTIFICATES,
OPINIONS, STATEMENTS, DOCUMENTS AND INFORMATION RELATING TO THE OPERATIONS OR
CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER, AND COMPLIANCE BY THE
BORROWER WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS THE
LENDER MAY REASONABLY REQUEST.


 


SECTION 7.2 CONDITIONS PRECEDENT TO EACH ADVANCE. THE OBLIGATION OF THE LENDER
TO MAKE ANY ADVANCE (INCLUDING THE INITIAL ADVANCE) IS SUBJECT TO THE FURTHER
CONDITIONS THAT:


 


(A)           THE BORROWER SHALL HAVE DELIVERED TO THE LENDER A FUNDING REQUEST
IN COMPLIANCE WITH ARTICLE II;


 


(B)           ON THE DATE SUCH ADVANCE IS TO BE MADE AND AFTER GIVING EFFECT TO
SUCH ADVANCE, THE FOLLOWING SHALL BE TRUE AND CORRECT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
ARTICLE III AND IN THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON SUCH DATE (EXCEPT FOR REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE AS OF A SPECIFIED DATE, WHICH SHALL BE TRUE AS OF SUCH DATE);

 

(II)           NO DEFAULT HAS OCCURRED AND IS CONTINUING AND NO EVENT OF DEFAULT
EXISTS OR WILL RESULT FROM SUCH ADVANCE; AND

 

50

--------------------------------------------------------------------------------


 

(III)          ALL OF THE LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT.

 

The Borrower’s submission to the Lender of a Funding Request shall be deemed to
be a representation and warranty by the Borrower that each of the statements set
forth in this Section 7.2(b) is true and correct as of the date of such notice.

 


SECTION 7.3 CONDITIONS PRECEDENT TO THE ISSUANCE OF EACH LETTER OF CREDIT. THE
OBLIGATION OF THE ISSUER TO ISSUE ANY LETTER OF CREDIT (INCLUDING THE INITIAL
LETTER OF CREDIT) IS SUBJECT TO THE FURTHER CONDITIONS THAT:


 


(A)           THE BORROWER SHALL HAVE DELIVERED TO THE ISSUER A REQUEST FOR
LETTER OF CREDIT IN COMPLIANCE WITH ARTICLE II;


 


(B)           ON THE DATE SUCH LETTER OF CREDIT IS TO BE ISSUED AND AFTER GIVING
EFFECT TO SUCH LETTER OF CREDIT, THE FOLLOWING SHALL BE TRUE AND CORRECT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
ARTICLE III AND IN THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON SUCH DATE (EXCEPT FOR REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE AS OF A SPECIFIED DATE, WHICH SHALL BE TRUE AS OF SUCH DATE);

 

(II)           NO DEFAULT HAS OCCURRED AND IS CONTINUING AND NO EVENT OF DEFAULT
EXISTS OR WILL RESULT FROM SUCH ADVANCE; AND

 

(III)          ALL OF THE LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT.

 


THE BORROWER’S SUBMISSION TO THE ISSUER OF A REQUEST FOR LETTER OF CREDIT SHALL
BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT EACH OF THE
STATEMENTS SET FORTH IN THIS SECTION 7.3(B) IS TRUE AND CORRECT AS OF THE DATE
OF SUCH NOTICE.


 


SECTION 7.4 COVENANT TO DELIVER. THE BORROWER AGREES (NOT AS A CONDITION BUT AS
A COVENANT) TO DELIVER TO THE LENDER EACH ITEM REQUIRED TO BE DELIVERED TO THE
LENDER AS A CONDITION TO THE MAKING OF ANY ADVANCE IF SUCH ADVANCE OCCURS. THE
BORROWER FURTHER AGREES THAT THE MAKING OF ANY SUCH ADVANCE PRIOR TO THE RECEIPT
BY THE LENDER OF ANY SUCH ITEM SHALL NOT CONSTITUTE A WAIVER BY THE LENDER OF
THE BORROWER’S OBLIGATION TO DELIVER SUCH ITEM.


 


ARTICLE VIII


 


EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT


 


SECTION 8.1 EVENTS OF DEFAULT. THE EXISTENCE OR OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS, WHATEVER THE REASON THEREFOR AND UNDER ANY CIRCUMSTANCES
WHATSOEVER, SHALL CONSTITUTE AN EVENT OF DEFAULT AND SHALL EXIST FROM THE DAY IT
FIRST EXISTS OR OCCURS UNTIL THE LENDER HAS ACKNOWLEDGED IN WRITING THAT IT HAS
BEEN CURED OR WAIVED:

 

51

--------------------------------------------------------------------------------


 


(A)           THE BORROWER FAILS TO PAY ANY PRINCIPAL ON ANY OF THE ADVANCES, OR
ANY PORTION THEREOF, WHEN DUE; OR


 


(B)           THE BORROWER FAILS TO PAY ANY INTEREST ON ANY ADVANCE, OR ANY OF
THE FEES PAYABLE UNDER ARTICLE II, OR ANY PORTION THEREOF, WITHIN THREE BUSINESS
DAYS AFTER THE SAME BECOMES DUE; OR


 


(C)           THE BORROWER FAILS TO PAY THE ISSUER ANY AMOUNT REQUIRED BY
SECTION 2.6(C), WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE; OR


 


(D)           THE BORROWER FAILS TO PAY ANY OTHER AMOUNTS PAYABLE TO THE LENDER
UNDER ANY LOAN DOCUMENT, OR ANY PORTION THEREOF, WITHIN THREE BUSINESS DAYS
AFTER THE SAME BECOMES DUE OR, IF THERE IS NO EXPRESS DUE DATE, THEN THE DATE
THREE BUSINESS DAYS AFTER DEMAND; OR


 


(E)           ANY FAILURE TO COMPLY WITH SECTION 6.1(H) THAT IS MATERIALLY
ADVERSE TO THE INTERESTS OF THE LENDER; OR


 


(F)            THE BORROWER FAILS TO PERFORM OR OBSERVE ANY OF THE COVENANTS OR
AGREEMENTS CONTAINED IN ARTICLE V OR VI (OTHER THAN THE COVENANT SET FORTH IN
SECTION 6.1(H)); OR


 


(G)           THE BORROWER OR ANY GUARANTOR FAILS TO PERFORM OR OBSERVE ANY
COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED
OR OBSERVED (OTHER THAN THE COVENANTS DESCRIBED IN SUBSECTION (E) ABOVE) AND
SUCH FAILURE CONTINUES FOR A PERIOD OF 30 DAYS OR SUCH LONGER PERIOD, NOT TO
EXCEED 60 ADDITIONAL DAYS, AS THE LENDER MAY DETERMINE IS REASONABLY NECESSARY
TO CURE SUCH FAILURE OR THE EFFECTS OF SUCH FAILURE PROVIDED THAT THE BORROWER
OR SUCH GUARANTOR CONTINUES DURING SUCH EXTENDED PERIOD TO PROCEED DILIGENTLY
WITH ACTIONS DESIGNED TO CURE SUCH FAILURE OR THE EFFECTS OF SUCH FAILURE;


 


(H)           ANY REPRESENTATION OR WARRANTY MADE IN ANY LOAN DOCUMENT OR IN ANY
CERTIFICATE DELIVERED PURSUANT TO ANY LOAN DOCUMENT PROVES TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE; OR


 


(I)            AT ANY TIME THE BORROWER OR ANY GUARANTOR (I) FAILS TO MAKE ANY
PAYMENT OF PRINCIPAL OR INTEREST ON ANY INDEBTEDNESS HAVING AN UNPAID PRINCIPAL
BALANCE OF MORE THAN $5,000,000 WHEN DUE (OR WITHIN ANY STATED GRACE PERIOD),
WHETHER AT THE STATED MATURITY, UPON ACCELERATION, BY REASON OF REQUIRED
PREPAYMENT OR OTHERWISE OR (II)  FAILS TO PERFORM OR OBSERVE ANY OTHER TERM,
COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED, OR SUFFERS ANY
EVENT TO OCCUR, IN CONNECTION WITH ANY INDEBTEDNESS FOR BORROWED MONEY HAVING AN
UNPAID PRINCIPAL AMOUNT OF MORE THAN $5,000,000 IF AS A RESULT OF SUCH FAILURE
OR SUFFERANCE (X) ANY HOLDER OR HOLDERS THEREOF (OR AN AGENT OR TRUSTEE ON ITS
OR THEIR BEHALF) HAS THE RIGHT TO DECLARE SUCH INDEBTEDNESS FOR BORROWED MONEY
DUE, OR HAS THE RIGHT TO CAUSE THE BORROWER OR ANY GUARANTOR TO PURCHASE, REDEEM
OR OTHERWISE ACQUIRE SUCH INDEBTEDNESS FOR BORROWED MONEY, OR (Y) SUCH
INDEBTEDNESS FOR BORROWED MONEY AUTOMATICALLY BECOMES DUE,

 

52

--------------------------------------------------------------------------------


 


BEFORE THE DATE ON WHICH IT OTHERWISE WOULD BECOME DUE, OR SUCH INDEBTEDNESS FOR
BORROWED MONEY SHALL AUTOMATICALLY BECOME SUBJECT TO PURCHASE, REDEMPTION OR
OTHER ACQUISITION; OR


 


(J)            ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY
AND FOR ANY REASON OTHER THAN SATISFACTION IN FULL OF ALL THE OBLIGATIONS,
CEASES TO BE IN FULL FORCE AND EFFECT OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE NULL AND VOID, INVALID OR UNENFORCEABLE WHICH, IN ANY SUCH
EVENT IN THE REASONABLE OPINION OF THE LENDER, IS MATERIALLY ADVERSE TO THE
INTERESTS OF THE LENDER; OR THE BORROWER OR ANY GUARANTOR DENIES THAT IT HAS ANY
OR FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO
REVOKE, TERMINATE OR RESCIND THE SAME OR ANY PROVISION THEREOF; OR


 


(K)           A JUDGMENT OR ARBITRATION AWARD AGAINST THE BORROWER OR ANY
GUARANTOR IS ENTERED FOR THE PAYMENT OF MONEY IN EXCESS OF $5,000,000 OVER THE
AMOUNT THEREOF THAT IS FULLY COVERED BY REPUTABLE AND SOLVENT INSURANCE
COMPANIES WITH THE FINANCIAL ABILITY TO PAY THE SAME AND WHO HAVE AGREED IN
WRITING TO COVER SUCH CLAIM (OTHER THAN ANY SUCH JUDGMENT OR AWARD IN CONNECTION
WITH THE EMINENT DOMAIN PROCEEDINGS CONDUCTED BY THE EMPIRE STATE DEVELOPMENT
CORPORATION ON THE BORROWER’S BEHALF, WHICH RELATE TO THE PROPERTY IN NIAGARA
FALLS, NEW YORK DESIGNATED FOR OWNERSHIP BY THE NATION IN THE COMPACT); OR (I) A
JUDGMENT OR ARBITRATION AWARD AGAINST THE BORROWER OR ANY GUARANTOR IS ENTERED
THAT COULD RESULT IN A MATERIAL LIEN ON ANY GAMING ASSETS; OR (II) ANY
NON-MONETARY FINAL JUDGMENT OR ARBITRATION AWARD IS ENTERED AGAINST THE BORROWER
OR ANY GUARANTOR WHICH COULD HAVE A MATERIAL ADVERSE EFFECT; OR (III) ANY DELAY
IN PAYMENT OF ANY JUDGMENT OR ARBITRATION AWARD AGAINST THE BORROWER OR ANY
GUARANTOR THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
AND, ABSENT PROCUREMENT OF A STAY OF EXECUTION, ANY SUCH JUDGMENT (UNDER CLAUSE
(I), (II), OR (III) REMAINS UNBONDED OR UNSATISFIED FOR 30 CALENDAR DAYS AFTER
THE DATE OF ENTRY OF JUDGMENT (UNLESS THE BORROWER HAS DEPOSITED THE AMOUNT OF
THE MONETARY AWARD ASSOCIATED WITH SUCH JUDGMENT OR ARBITRATION AWARD INTO A
COURT ESCROW PENDING DETERMINATION OF AN APPEAL), OR IN ANY EVENT LATER THAN 30
DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER; OR


 


(L)            THE BORROWER OR ANY GUARANTOR INSTITUTES OR CONSENTS TO ANY
PROCEEDING UNDER A DEBTOR RELIEF LAW RELATING TO IT OR TO ALL OR ANY MATERIAL
PART OF ITS PROPERTY, OR IS UNABLE OR ADMITS IN WRITING ITS INABILITY TO PAY ITS
DEBTS AS THEY MATURE, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF THE BORROWER OR A GUARANTOR AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR SIXTY CALENDAR DAYS; OR ANY PROCEEDING
UNDER A DEBTOR RELIEF LAW RELATING TO THE BORROWER OR ANY GUARANTOR OR TO ALL OR
ANY MATERIAL PART OF THE GAMING ASSETS IS INSTITUTED WITHOUT THE BORROWER’S OR
SUCH GUARANTOR’S CONSENT AND CONTINUES UNDISMISSED OR UNSTAYED FOR SIXTY
CALENDAR DAYS; OR ANY JUDGMENT, WRIT, WARRANT OF ATTACHMENT OR EXECUTION OR
SIMILAR PROCESS IS

 

53

--------------------------------------------------------------------------------


 


ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL PART OF THE GAMING ASSETS AND IS
NOT RELEASED, VACATED OR FULLY BONDED WITHIN SIXTY CALENDAR DAYS AFTER ITS ISSUE
OR LEVY; OR


 


(M)          THE NATION AT ANY TIME CEASES TO BE A FEDERALLY RECOGNIZED INDIAN
TRIBE; OR


 


(N)           THE BORROWER AT ANY TIME CEASES TO BE WHOLLY OWNED BY THE NATION;
OR


 


(O)           THE OCCURRENCE OF A TERMINATION EVENT WITH RESPECT TO ANY PENSION
PLAN RELATED TO THE GAMING BUSINESS IF THE AGGREGATE LIABILITY OF THE BORROWER
AND ITS ERISA AFFILIATES UNDER ERISA AS A RESULT THEREOF EXCEEDS $2,500,000; OR
THE COMPLETE OR PARTIAL WITHDRAWAL BY THE BORROWER OR ANY OF ITS ERISA
AFFILIATES FROM ANY MULTIEMPLOYER PLAN IF THE AGGREGATE LIABILITY OF THE
BORROWER AND ITS ERISA AFFILIATES AS A RESULT THEREOF EXCEEDS $2,500,000; OR


 


(P)           THE OCCURRENCE OF AN EVENT OF DEFAULT (AS SUCH TERM IS OR MAY
HEREAFTER BE SPECIFICALLY DEFINED IN ANY OTHER LOAN DOCUMENT) UNDER ANY OTHER
LOAN DOCUMENT (SUBJECT TO ANY CURE PERIODS THEREFOR PROVIDED IN SUCH OTHER LOAN
DOCUMENT); OR


 


(Q)           THE OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE WHICH RESULTS IN THE
FAILURE OF THE BORROWER AND THE GUARANTORS TO OPERATE ANY MATERIAL PORTION (FOR
THE AVOIDANCE OF DOUBT, THE BUFFALO CREEK TEMPORARY FACILITY DOES NOT REPRESENT
A MATERIAL PORTION OF THE GAMING BUSINESS) OF THE GAMING BUSINESS AS IT EXISTS
ON THE DATE HEREOF FOR ANY REASON FOR MORE THAN TWENTY CONSECUTIVE DAYS,
EXCLUDING, HOWEVER, ANY SUCH FAILURE WHICH ARISES PRIMARILY AS A RESULT OF A
FORCE MAJEURE EVENT IF BUSINESS INTERRUPTION INSURANCE PROVIDES COVERAGE FOR THE
BORROWER’S OR GUARANTOR’S LOST INCOME UNTIL THE BORROWER OR GUARANTOR IS
OPERATING SUCH GAMING BUSINESS AGAIN; OR


 


(R)            THE LOSS OF ANY OF THE BORROWER’S OR ANY GUARANTOR’S OPERATING
LICENSES OR THE PROHIBITION OF THE BORROWER OR A GUARANTOR TO CONDUCT CLASS III
GAMING ACTIVITIES FOR A PERIOD IN EXCESS OF TWENTY CONSECUTIVE DAYS; OR


 


(S)           THE BORROWER OR ANY GUARANTOR SHALL AMEND, MODIFY, OR WAIVE ANY
TERM OR PROVISION OF ANY MATERIAL DOCUMENT TO WHICH IT IS A PARTY OR CONSENT TO
ANY DEPARTURE THEREFROM OR AGREE TO AMEND, MODIFY, OR WAIVE ANY TERM OR
PROVISION OF ANY MATERIAL DOCUMENT TO WHICH IT IS A PARTY OR AGREE TO CONSENT TO
ANY DEPARTURE THEREFROM, OR WAIVE ANY RIGHTS THEREUNDER IN ANY RESPECT WHICH, AS
TO EACH OF THE FOREGOING, COULD REASONABLY BE EXPECTED TO BE MATERIALLY ADVERSE
TO THE INTERESTS OF THE LENDER, OR CONSENT TO ANY AMENDMENT, MODIFICATION, OR
WAIVER OF ANY TERM OR PROVISION OF ANY MATERIAL DOCUMENT TO WHICH IT IS A PARTY
IN ANY MANNER WITHOUT THIRTY DAYS’ PRIOR WRITTEN NOTICE TO THE LENDER; OR


 


(T)            THE NATION SHALL ENACT ANY BANKRUPTCY OR SIMILAR LAW FOR THE
RELIEF OF DEBTORS THAT WOULD MATERIALLY ADVERSELY AFFECT ANY OF THE RIGHTS AND
REMEDIES OF THE LENDER PROVIDED FOR IN THE LOAN DOCUMENTS; OR THE NATION SHALL
PERMIT ANY OF ITS REPRESENTATIVES, POLITICAL SUB-UNITS, AGENCIES,
INSTRUMENTALITIES OR COUNCIL TO EXERCISE ANY POWER OF EMINENT DOMAIN OVER THE
FACILITIES; OR THE NATION SHALL ENACT ANY STATUTE,

 

54

--------------------------------------------------------------------------------


 


LAW, ORDINANCE OR RULE THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND, AS TO EACH OF THE FOREGOING ACTIONS BY THE NATION, SUCH
ACTION SHALL REMAIN UNREMEDIED FOR 15 CONSECUTIVE DAYS; OR


 


(U)           THE ACTUAL REVOCATION, REPLACEMENT, OR CHANGE TO ANY GAMING LAW
WHICH IS MATERIALLY ADVERSE TO THE BORROWER OR THE LENDER; OR


 


(V)           ANY CHANGE IN CONTROL OCCURS; OR


 


(W)          ANY VOTE IS SCHEDULED UNDER THE CONSTITUTION OR ANY LAW OF THE
NATION FOR AN INITIATIVE OR REFERENDUM RELATING TO ANY LOAN DOCUMENT, ANY
MATERIAL DOCUMENT OR ANY MATERIAL TRANSACTION CONTEMPLATED BY ANY LOAN DOCUMENT
OR ANY MATERIAL DOCUMENT, THE OUTCOME OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; AND SUCH SCHEDULED VOTE SHALL REMAIN SO
SCHEDULED FOR 15 CONSECUTIVE DAYS OR SHALL BE TAKEN AND THE MATTER FORMALLY
APPROVED BY THE REQUISITE VOTE, WHICHEVER OCCURS FIRST.


 


SECTION 8.2 REMEDIES UPON EVENT OF DEFAULT. WITHOUT LIMITING ANY OTHER RIGHTS OR
REMEDIES OF THE LENDER PROVIDED FOR ELSEWHERE IN THIS AGREEMENT (INCLUDING, BUT
NOT LIMITED TO THE RIGHT TO SUBMIT CLAIMS OR DISPUTES TO BINDING ARBITRATION, IF
APPLICABLE, AS SET FORTH IN SECTION 9.3, OR THE OTHER LOAN DOCUMENTS, OR BY
APPLICABLE LAW, OR IN EQUITY, OR OTHERWISE, BUT SUBJECT IN EACH CASE TO
SECTION 10.20:


 


(A)           EVENTS OF DEFAULT OTHER THAN DEBTOR RELIEF. WHILE ANY EVENT OF
DEFAULT EXISTS OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.1(K), THE
LENDER MAY(I) TERMINATE THE REVOLVING COMMITMENT AND/OR (II) DECLARE ALL OR ANY
PART OF THE OBLIGATIONS TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON THE SAME
SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE, WITHOUT PROTEST, PRESENTMENT,
NOTICE OF DISHONOR, DEMAND OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
EXPRESSLY WAIVED BY THE BORROWER.


 


(B)           EVENT OF DEFAULT – DEBTOR RELIEF. UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT DESCRIBED IN SECTION 8.1(K):


 

(I)            THE REVOLVING COMMITMENT, AND ALL OTHER OBLIGATIONS OF THE LENDER
AND ALL RIGHTS OF THE BORROWER UNDER THE LOAN DOCUMENTS SHALL TERMINATE WITHOUT
NOTICE TO OR DEMAND UPON THE BORROWER, WHICH ARE EXPRESSLY WAIVED BY THE
BORROWER; AND

 

(II)           ALL OBLIGATIONS SHALL BE FORTHWITH DUE AND PAYABLE, WITHOUT
PROTEST, PRESENTMENT, NOTICE OF DISHONOR, DEMAND OR FURTHER NOTICE OF ANY KIND,
ALL OF WHICH ARE EXPRESSLY WAIVED BY THE BORROWER.

 


(C)           ENFORCEMENT OF LOAN DOCUMENTS. WHILE AN EVENT OF DEFAULT EXISTS,
THE LENDER, WITHOUT NOTICE TO OR DEMAND UPON THE BORROWER, WHICH ARE EXPRESSLY
WAIVED BY THE BORROWER, MAY PROCEED IN ACCORDANCE WITH APPLICABLE LAWS TO
PROTECT, EXERCISE AND ENFORCE THE RIGHTS AND REMEDIES OF THE LENDER UNDER THE
LOAN DOCUMENTS

 

55

--------------------------------------------------------------------------------


 


AGAINST THE BORROWER AND SUCH OTHER RIGHTS AND REMEDIES AS ARE PROVIDED BY LAW
OR EQUITY.


 


(D)           APPLICATION OF PAYMENTS. THE ORDER AND MANNER IN WHICH THE
LENDER’S RIGHTS AND REMEDIES ARE TO BE EXERCISED SHALL BE DETERMINED BY THE
LENDER IN ITS SOLE DISCRETION, AND ALL PAYMENTS RECEIVED IN RESPECT OF THE
OBLIGATIONS OR THE GUARANTOR OBLIGATIONS BY THE LENDER WHILE ANY DEFAULT OR
EVENT OF DEFAULT EXISTS SHALL BE APPLIED IN THE FOLLOWING ORDER (EXCEPT AS THE
SECURITY AGREEMENT SHALL OTHERWISE INDICATE):


 

(I)            FIRST, TO THE LENDER IN AN AMOUNT SUFFICIENT TO PAY IN FULL THE
COSTS AND EXPENSES OF THE LENDER INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES
AND COSTS;

 

(II)           SECOND, TO THE LENDER IN AN AMOUNT EQUAL TO ACCRUED INTEREST THEN
DUE AND PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(III)          THIRD, TO THE LENDER IN AN AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL BALANCE OF THE ADVANCES;

 

(IV)          FOURTH, TO THE LENDER IN AN AMOUNT EQUAL TO ANY OTHER OBLIGATIONS
WHICH ARE THEN UNPAID; AND

 

(V)           FINALLY, UPON PAYMENT IN FULL OF ALL OF THE OBLIGATIONS, TO THE
BORROWER OR THE BORROWER’S REPRESENTATIVES OR AS A COURT OF COMPETENT
JURISDICTION MAY DIRECT.

 


(E)           PAYMENTS DO NOT CURE EVENT OF DEFAULT. NO APPLICATION OF PAYMENTS
WILL CURE ANY EVENT OF DEFAULT, OR PREVENT ACCELERATION, OR CONTINUED
ACCELERATION, OF AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS, OR PREVENT THE
EXERCISE, OR CONTINUED EXERCISE, OF RIGHTS OR REMEDIES OF THE LENDER HEREUNDER
OR THEREUNDER OR AT LAW OR IN EQUITY.


 


ARTICLE IX


 


GOVERNING LAW; ARBITRATION; LIMITED WAIVER OF SOVEREIGN IMMUNITY; JURISDICTION


 


SECTION 9.1 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.


 


SECTION 9.2  LIMITED WAIVER OF SOVEREIGN IMMUNITY.


 


(A)           RETENTION OF SOVEREIGN IMMUNITY.  BY EXECUTING THIS AGREEMENT THE
BORROWER DOES NOT WAIVE, LIMIT OR MODIFY ITS SOVEREIGN IMMUNITY FROM UNCONSENTED
SUIT OR JUDICIAL LITIGATION, EXCEPT AS PROVIDED HEREIN.

 

56

--------------------------------------------------------------------------------



 


(B)           WAIVER OF SOVEREIGN IMMUNITY/SCOPE OF WAIVER.  THE BORROWER HEREBY
GRANTS TO THE LENDER AND ITS PERMITTED SUCCESSORS AND ASSIGNS (EACH, A
“GRANTEE”) AN IRREVOCABLE LIMITED WAIVER OF SOVEREIGN IMMUNITY FROM UNCONSENTED
SUIT AND CONSENTS TO SUIT IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS OF, THIS
AGREEMENT SOLELY AND EXCLUSIVELY TO:


 

(i)              interpret or enforce the terms of this Agreement or the Note;

 

(ii)             compel arbitration under the commercial arbitration rules of
the American Arbitration Association;

 

(iii)            enforce an arbitrator’s decision with respect to arbitration
under the commercial arbitration rules of the American Arbitration Association;

 

(iv)            order amounts payable under this Agreement and the Note to be
paid in accordance with the terms of this Agreement and the Note and, subject to
the express limitation in Section 10.24 hereof, enforce the award of damages
owing as a consequence of a breach of this Agreement or the Note, whether such
order or award is the product of litigation or arbitration;

 

(v)             subject to the limitations in this Agreement (including those
set forth in Section 9.2(b)(iv) above), order the exercise of any other remedy
available generally in the State of New York for judgment creditors;

 

(vi)            determine whether any consent or approval of the Borrower has
been improperly granted or unreasonably withheld; and

 

(vii)           enforce any judgment or arbitration decision prohibiting the
Borrower from taking any action, or mandating or obligating the Borrower to take
any action.

 

(c)           Procedural Requirements.  The limited waiver by the Borrower of
its sovereign immunity as to unconsented suit set forth in this Section 9.2 is
effective if, and only if, each and every one of the following conditions is
met:

 

(i)              the claim is made by a Grantee;

 

(ii)             the claim alleges a breach by the Borrower under this Agreement
or the Note;

 

(iii)            the claim seeks (A) payment of a specified sum, some specific
action, or discontinuance of some action by the Borrower to bring the Borrower
into full compliance with the duties and obligations expressly assumed by the
Borrower under this Agreement or the Note; or (B) money damages for
noncompliance with the terms and provisions of this Agreement or the Note.

 

(iv)            the claim is made in a detailed written statement to the
Borrower stating the specific action or discontinuance of action by the Borrower
that would cure the alleged breach or non-performance, or the sum of money
claimed to be due

 

57

--------------------------------------------------------------------------------


 

and owing to the Grantee by reason of such specific breach or non-performance,
and the Borrower shall have seven calendar days to cure or cause the cure of
such breach or non-performance or to make such payment before judicial
proceedings may be instituted; provided, however, that this cure period may be
reasonably extended in the sole discretion of the Grantee for non-monetary
matters as long as the Borrower is making good faith efforts to cure such breach
or non-performance); and

 

(v)             with respect to any claim authorized herein, initial suit as
authorized herein, shall be commenced within the later of three years after the
claim accrues or is discovered upon the exercise of due diligence, or such claim
shall be forever barred.

 

The waiver granted herein shall commence on the date hereof and shall continue
for three years following the date all Obligations have been paid in full and
the Revolving Commitment shall be terminated, except that the waiver shall
remain effective for any proceedings then pending and all appeals therefrom.

 

(d)           Recipient of Waiver.  The recipients of the benefit of this
irrevocable waiver of sovereign immunity are limited to the Grantees.

 

(e)           Enforcement.  The Borrower irrevocably waives its sovereign
immunity from a judgment or order consistent with the terms and provisions of
this Agreement, which is final because either the time for appeal thereof has
expired or the judgment or order is issued by a court having final appellate
jurisdiction over the matter.  The Borrower consents solely to the jurisdiction
of, to be sued in and accepts and agrees to be bound by any order or judgment of
any United States District Court for New York or the New York State Supreme
Court in and for New York County, New York, and any federal or state court
having appellate jurisdiction thereover, consistent with the terms and
provisions of this Agreement.  The Borrower irrevocably waives its sovereign
immunity as to an action by a Grantee solely in any United States District Court
for New York or the New York State Supreme Court in and for New York County, New
York, and any federal or state court having appellate jurisdiction thereover,
seeking injunctive and/or declaratory relief against the Borrower based upon any
attempt to revoke its irrevocable waiver of its sovereign immunity under this
Agreement, and as to enforcement in said United States District Court or New
York State Supreme Court in and for New York County, New York of any such final
judgment against the Borrower.  Without in any way limiting the generality of
the foregoing, the Borrower expressly authorizes any governmental authorities
who have the right and duty under applicable law to take any action authorized
or ordered by any such court, to take such action to give effect to any judgment
entered or order granted in accordance with the terms of this Agreement.

 

(f)            Waivers.  The Borrower hereby expressly and irrevocably waives:

 

(i)              its rights to assert or demand that any dispute, controversy,
suit, action or proceeding arising under this Agreement be heard in any forum
other than as set

 

58

--------------------------------------------------------------------------------


 

forth in Section 9.2(e) hereof whether or not such forum now exists or is
hereafter created;

 

(ii)             its right to assert any requirement that any remedies available
in any court or other tribunal, forum, council or adjudicative body of the
Nation (a “Nation Forum”) must be exhausted prior to the commencement of any
dispute, controversy, suit, action or proceeding in any court set forth in
Section 9.2(e) hereof even if any such Nation Forum would have concurrent
jurisdiction over any such dispute, controversy, suit, action or proceeding but
for such waiver;

 

(iii)            its sovereign immunity as to the action of a Grantee in any
United States District Court for New York or the New York State Supreme Court in
and for New York County, New York, and any federal or state court having
appellate jurisdiction thereover seeking injunctive and/or declaratory relief
against the Borrower based upon an attempt by it to revoke its irrevocable
waiver of its sovereign immunity or other waivers granted hereunder; and

 

(iv)            its sovereign immunity from a judgment or order (including any
appellate judgment or other order) and post-judgment proceedings supplemental
thereto consistent with the terms and provisions hereof, which is final because
either the time for appeal thereof has expired or the judgment or an order is
issued by the court having final jurisdiction over the matter.

 

(g)           No Revocation of Sovereign Immunity Waiver.  The Borrower agrees
not to revoke or limit, in whole or in part, its limited waiver of sovereign
immunity contained in this Section 9.2 or in any way to attempt to revoke or
limit, in whole or in part, such limited waiver of sovereign immunity.  In the
event of any attempted revocation or limitation, the parties hereto expressly
recognize and agree that there would remain no adequate remedy at law available
to a Grantee, a Grantee would be irreparably injured upon any such revocation or
limitation, and the Borrower hereby consents to the entry of appropriate
injunctive relief consistent with the terms and conditions of this Agreement. 
In the event of any attempted limitation or revocation of the limited waiver of
sovereign immunity granted herein, a Grantee may immediately seek judicial
injunctive relief as provided in this Section 9.2 without first complying with
any of the prerequisites contained herein to the limited waiver of sovereign
immunity granted herein; provided that any action seeking injunctive relief
hereunder shall be brought solely in one of the United States District Courts
for New York or the New York State Supreme Court in and for New York County, New
York, and the Borrower expressly consents to the jurisdiction of, and agrees to
be bound by, any order or judgment of such District Courts or state court, and
any federal or state court with appellate jurisdiction thereover.

 

Section 9.3  Dispute Resolution.

 

(a)           Arbitration.  If, and only if, a dispute arises between the
parties over a matter for which the Borrower has provided a limited waiver of
sovereign immunity under this Agreement (the “Dispute”), and neither the United
States District Courts for New York

 

59

--------------------------------------------------------------------------------


 

nor the New York State Supreme Court in and for New York County, New York, can
or is willing to hear the Dispute, then either party hereto may request binding
arbitration of such Dispute in accordance with the procedures set forth herein. 
To initiate binding arbitration of such Dispute, a party shall notify the other
party hereto in writing.  The Dispute shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, provided that judgment on the award rendered by the arbitrator may
be entered solely in the United States District Courts for New York or the New
York State Supreme Court in and for New York County, New York.  One arbitrator
shall preside and shall be selected by the American Arbitration Association.

 

(b)           Restraining Order/Preliminary Injunction.  Either party, before or
during any arbitration, may apply to a court having jurisdiction as provided
under Section 9.2(e) for a temporary restraining order or preliminary injunction
where such relief is necessary to protect its interests pending completion of
the dispute resolution proceedings.

 

(c)           Confidentiality.  Neither party nor the arbitrator may disclose
the existence or results of any arbitration hereunder, which shall be considered
confidential to the parties hereto, except:

 

(i)            with the express prior written consent of the other party hereto,
which consent shall not be unreasonably withheld or delayed;

 

(ii)           as required by applicable law or the rules of any relevant stock
exchange, by order or decree of a court or other governmental authority having
jurisdiction over such party, or in connection with such party’s enforcement of
any rights it may have at law or in equity;

 

(iii)          on a “need to know” basis to persons within or outside such
party’s organization, such as attorneys, accountants, bankers, financial
advisors and other consultants; or

 

(iv)          after such information has become publicly available without
breach of this Agreement.

 

(d)           Fees and Costs.  In the event of arbitration, the prevailing party
shall be entitled to all of its costs, including reasonable attorneys’ fees and
costs and expenses, from the nonprevailing party.

 

(e)           Location of Arbitration.  The arbitration shall take place at a
location in an agreed city in the State of New York or such other place as the
parties may jointly agree.  The arbitrator shall render an award within 45 days
from the conclusion of the arbitration.

 

(f)            Enforcement of Arbitration Decisions.  The decision of the
arbitrator will be final and binding and enforced with the same force and effect
as a decree of a court having competent jurisdiction as provided under
Section 9.2(e) hereof.  For this purpose, should the losing party in any
arbitration proceeding pursuant to this Section 9.3 refuse to abide by the
decision of the arbitrator, the prevailing party may apply solely to any United

 

60

--------------------------------------------------------------------------------


 

States District Court for New York or the New York State Supreme Court in and
for New York County, New York to compel enforcement of the arbitrator’s award
resulting from binding arbitration.  In the sole event that neither the United
States District Courts of New York nor the New York State Supreme Court in and
for New York County, New York, takes jurisdiction over such enforcement action,
the prevailing party may apply to the courts of the Nation for the enforcement
of such action.  Each party hereto consents to the jurisdiction of each such
court for this purpose.  The Borrower hereby expressly and irrevocably waives
its sovereign immunity with respect to the entry of judgment on, and enforcement
of, such award by such courts.

 

(g)           Designation of Service Recipients.  In any action or proceeding as
to which the Borrower has waived its sovereign immunity as set forth in
Section 9.2 hereof, the Borrower consents and agrees that process against it
shall be effective if served on the President and CEO of the Borrower; or by
sending two copies of the process by registered or certified mail to the
President and CEO of the Borrower at the address set forth on the signature
page hereof.

 

Courtesy copies of any such process shall also be provided to the Nation’s
Department of Justice and the Borrower’s Office of General Counsel at the
addresses set forth on the signature page hereof; provided, however, that the
failure to provide such courtesy copies shall not affect the validity of any
process served on the Borrower.

 

(h)           Appointment Irrevocable.  The Borrower irrevocably appoints the
person in the foregoing clauses and his successors in said office from time to
time, as agent for service of process made in accordance herewith.

 


SECTION 9.4  WAIVER OF JURY TRIAL.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM; AND HEREBY AGREES
AND CONSENTS THAT ANY CLAIM WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY
(UNLESS SUBJECT TO ARBITRATION AS PROVIDED IN THIS AGREEMENT), AND THAT EITHER
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.


 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.1 CUMULATIVE REMEDIES; NO WAIVER. THE RIGHTS, POWERS, PRIVILEGES AND
REMEDIES OF THE LENDER PROVIDED HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY PROVIDED
BY LAW OR EQUITY.  NO FAILURE OR DELAY ON THE PART OF THE LENDER IN EXERCISING
ANY RIGHT, POWER, PRIVILEGE OR REMEDY MAY BE, OR MAY BE DEEMED TO BE, A WAIVER
THEREOF; NOR MAY ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER, PRIVILEGE
OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE OF THE SAME OR ANY OTHER RIGHT,
POWER, PRIVILEGE OR REMEDY.  THE TERMS AND CONDITIONS OF ARTICLE VII ARE

 

61

--------------------------------------------------------------------------------


 


INSERTED FOR THE SOLE BENEFIT OF THE LENDER AND THE ISSUER AND MAY BE WAIVED IN
WHOLE OR IN PART, WITH OR WITHOUT TERMS OR CONDITIONS, IN RESPECT OF ANY ADVANCE
WITHOUT PREJUDICING THE LENDER’S RIGHT TO ASSERT THEM IN WHOLE OR IN PART IN
RESPECT OF ANY OTHER ADVANCE.


 


SECTION 10.2 AMENDMENTS; CONSENTS. ANY TERM, COVENANT, AGREEMENT OR CONDITION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE AMENDED OR WAIVED, AND ANY
CONSENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE GIVEN, IF SUCH
AMENDMENT, WAIVER OR CONSENT IS IN WRITING AND IS SIGNED BY THE BORROWER AND THE
LENDER.


 


SECTION 10.3 NO WAIVER. NO FAILURE OR DELAY BY THE LENDER IN EXERCISING ANY
RIGHT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF OR OF ANY OTHER RIGHT HEREUNDER OR THEREUNDER NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT PRECLUDE ANY OTHER FURTHER EXERCISE THEREOF
OR OF ANY OTHER RIGHT HEREUNDER OR THEREUNDER. UNLESS OTHERWISE SPECIFIED IN
SUCH WAIVER OR CONSENT, A WAIVER OR CONSENT GIVEN HEREUNDER SHALL BE EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


SECTION 10.4 COSTS, EXPENSES AND TAXES. THE BORROWER SHALL PAY ON DEMAND THE
REASONABLE COSTS AND EXPENSES OF (A) THE LENDER IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, CLOSING, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS,
INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, PROVIDED, HOWEVER, THAT
LENDER AGREES TO USE ITS BEST EFFORTS TO LIMIT SUCH COSTS AND EXPENSES TO NO
MORE THAN $25,000 IN THE AGGREGATE, AND SHALL PROVIDE REASONABLE ADVANCE NOTICE
TO BORROWER IN THE EVENT LENDER ANTICIPATES SEEKING REPAYMENT FROM BORROWER FOR
COSTS AND EXPENSES IN EXCESS OF $25,000 IN THE AGGREGATE, FOR THE PURPOSE OF
ENGAGING IN GOOD FAITH DISCUSSIONS WITH BORROWER TO MINIMIZE SUCH EXCESS COSTS;
(B) THE LENDER IN CONNECTION WITH EACH AMENDMENT, WAIVER OR CONSENT IN
CONNECTION WITH ANY OF THE LOAN DOCUMENTS, AND (C) THE LENDER IN CONNECTION WITH
EACH REFINANCING, RESTRUCTURING, REORGANIZATION (INCLUDING A BANKRUPTCY
REORGANIZATION) AND ENFORCEMENT OR ATTEMPTED ENFORCEMENT OF THE LOAN DOCUMENTS,
AND ANY MATTER RELATED THERETO, IN EACH CASE INCLUDING, FILING FEES, RECORDING
FEES, APPRAISAL FEES, SEARCH FEES AND OTHER OUT-OF-POCKET EXPENSES AND THE
REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF ANY LEGAL COUNSEL, INDEPENDENT
PUBLIC ACCOUNTANTS AND OTHER OUTSIDE EXPERTS RETAINED BY THE LENDER, AND
INCLUDING ANY COSTS, EXPENSES OR FEES INCURRED OR SUFFERED BY THE LENDER IN
CONNECTION WITH OR DURING THE COURSE OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDINGS
OF THE BORROWER. ANY AMOUNT PAYABLE TO THE LENDER UNDER THIS SECTION SHALL BEAR
INTEREST AT A PER ANNUM RATE EQUAL TO THE DEFAULT RATE.


 


SECTION 10.5 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. ALL REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE
OR OTHER WRITING DELIVERED BY OR ON BEHALF OF ANY ONE OR MORE OF THE PARTIES TO
ANY LOAN DOCUMENT, WILL SURVIVE THE MAKING OF THE ADVANCES HEREUNDER AND THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, AND HAVE BEEN OR WILL BE RELIED
UPON BY THE LENDER, NOTWITHSTANDING ANY INVESTIGATION MADE BY THE LENDER OR ON
THEIR BEHALF.


 


SECTION 10.6 NOTICES. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE LOAN
DOCUMENTS (A) ALL NOTICES, REQUESTS, DEMANDS, DIRECTIONS AND OTHER
COMMUNICATIONS PROVIDED

 

62

--------------------------------------------------------------------------------


 


FOR HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT MUST BE IN WRITING AND MUST BE
MAILED, TELEGRAPHED, TELECOPIED, DELIVERED OR SENT BY RECOGNIZED OVERNIGHT
COURIER SERVICE, TO THE APPROPRIATE PARTY AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGES OF THIS AGREEMENT OR OTHER APPLICABLE LOAN DOCUMENT OR, AS TO
ANY PARTY TO ANY LOAN DOCUMENT, AT ANY OTHER ADDRESS AS MAY BE DESIGNATED BY IT
IN A WRITTEN NOTICE SENT TO ALL OTHER PARTIES TO SUCH LOAN DOCUMENT IN
ACCORDANCE WITH THIS SECTION; AND (B) ANY NOTICE, REQUEST, DEMAND, DIRECTION OR
OTHER COMMUNICATION GIVEN BY TELECOPIER OR FACSIMILE, MUST BE CONFIRMED WITHIN
48 HOURS BY LETTER MAILED OR DELIVERED TO THE APPROPRIATE PARTY AT ITS
RESPECTIVE ADDRESS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, IF ANY NOTICE, REQUEST, DEMAND, DIRECTION OR OTHER COMMUNICATION
REQUIRED OR PERMITTED BY ANY LOAN DOCUMENT IS GIVEN BY MAIL IT WILL BE EFFECTIVE
ON THE EARLIER OF RECEIPT OR THE THIRD BUSINESS DAY AFTER DEPOSIT IN THE UNITED
STATES MAIL WITH FIRST CLASS OR AIRMAIL POSTAGE PREPAID; IF GIVEN BY TELEGRAPH
OR CABLE, WHEN DELIVERED TO THE TELEGRAPH COMPANY WITH CHARGES PREPAID; IF GIVEN
BY TELEX OR TELECOPIER OR FACSIMILE, WHEN SENT; OR IF GIVEN BY PERSONAL
DELIVERY, WHEN DELIVERED.  NOTICES GIVEN BY THE BORROWER TO THE LENDER UNDER
ARTICLE II SHALL BE DEEMED GIVEN ON ACTUAL RECEIPT.


 


SECTION 10.7 EXECUTION OF LOAN DOCUMENTS. UNLESS THE LENDER OTHERWISE SPECIFIES
WITH RESPECT TO ANY LOAN DOCUMENT, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND ANY PARTY HERETO OR THERETO
MAY EXECUTE ANY COUNTERPART, EACH OF WHICH WHEN EXECUTED AND DELIVERED WILL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AS THE CASE MAY BE, WHEN TAKEN TOGETHER WILL BE DEEMED TO
BE BUT ONE AND THE SAME INSTRUMENT. THE EXECUTION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY PARTY HERETO OR THERETO WILL NOT BECOME EFFECTIVE UNTIL
COUNTERPARTS HEREOF OR THEREOF, AS THE CASE MAY BE, HAVE BEEN EXECUTED BY ALL
THE PARTIES HERETO OR THERETO.


 


SECTION 10.8 BINDING EFFECT; ASSIGNMENTS AND PARTICIPATIONS.


 


(A)           SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LENDER (AND ANY OTHER ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).


 


(B)           ASSIGNMENTS BY LENDER. LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING SUCH PORTION OF THE REVOLVING COMMITMENT AND THE ADVANCES AT THE TIME
OWING TO IT); PROVIDED THAT:


 

(I)            WITH RESPECT TO EACH ASSIGNMENT, THE SUM OF THE REVOLVING
COMMITMENT AND THE OUTSTANDING PRINCIPAL BALANCE OF THE ADVANCES BEING ASSIGNED
DETERMINED AS OF THE DATE THE ASSIGNMENT SHALL NOT BE LESS THAN $5,000,000,
UNLESS:

 

(A)          THE ASSIGNED AMOUNT CONSTITUTES THE LENDER’S ENTIRE REMAINING
REVOLVING COMMITMENT AND ALL ADVANCES THEN OWING TO IT;

 

63

--------------------------------------------------------------------------------


 

(B)           THE ASSIGNMENT IS TO AN AFFILIATE OF THE LENDER; OR

 

(C)           THE LENDER AND, SO LONG AS NO EVENT OF DEFAULT EXISTS, THE
BORROWER, EACH OTHERWISE CONSENT;

 

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT TO THE ADVANCES AND THE REVOLVING COMMITMENT ASSIGNED,
EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT THE LENDER FROM ASSIGNING ALL OR
A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG BASE RATE FUNDINGS AND LIBOR RATE
FUNDINGS ON A NON-PRO RATA BASIS; AND

 

(III)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
LENDER AN ASSIGNMENT AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
AND THE ASSIGNEE.

 


(C)           EFFECT OF ASSIGNMENT BY LENDER. FROM AND AFTER THE EFFECTIVE DATE
OF EACH ASSIGNMENT, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED, HAVE THE RIGHTS AND OBLIGATIONS OF THE LENDER UNDER THIS
AGREEMENT, AND THE LENDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED, BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT. ANY ASSIGNMENT OR TRANSFER
BY THE LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY
WITH SUBSECTION (B) SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
THE LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
SUBSECTION (D).


 


(D)           PARTICIPATIONS. THE LENDER MAY, WITHOUT THE CONSENT OF, OR NOTICE
TO, THE BORROWER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF THE LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING SUCH PORTION OF THE REVOLVING COMMITMENT AND THE
ADVANCES OWING TO IT); PROVIDED THAT (I) THE LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) THE LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE
LENDER IN CONNECTION WITH THE LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT. ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH THE LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT THE LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT THE LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER WHICH WOULD (A) EXTEND THE MATURITY
DATE, OR ANY OTHER DATE UPON WHICH ANY PAYMENT OF MONEY IS DUE TO THE LENDER,
(B) REDUCE THE RATE OF INTEREST ON THE ADVANCES, ANY FEE OR ANY OTHER MONETARY
AMOUNT PAYABLE TO THE LENDER, (C) REDUCE THE AMOUNT OF ANY INSTALLMENT OF
PRINCIPAL DUE WITH RESPECT TO THE ADVANCES, OR (D) RELEASE ANY MATERIAL PORTION
OF ANY COLLATERAL. SUBJECT TO SUBSECTION (E), THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.8, AND 2.9 TO THE
SAME EXTENT AS IF IT HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
SUBSECTION (B).  TO THE EXTENT PERMITTED BY LAW,

 

64

--------------------------------------------------------------------------------


 

each Participant also shall be entitled to the benefits of Section 10.9 as
though it were the Lender.

 

(e)           Limitation on Participants’ Benefits. A Participant shall not be
entitled to receive any greater payment under Section 2.8 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

 


SECTION 10.9 LIEN ON DEPOSITS AND PROPERTY IN POSSESSION OF THE LENDER.
BORROWER  ACKNOWLEDGES THAT, PURSUANT TO APPLICABLE LAW, LENDER TO THE EXTENT
HOLDING DEPOSITS OF BORROWER, MAY HAVE A BANKER’S LIEN OR OFFSET RIGHTS IN
RESPECT OF SUCH DEPOSITS AND IT IS AGREED THAT SUCH LIEN AND RIGHTS SHALL
BENEFIT THE LENDER.  IF AN EVENT OF DEFAULT EXISTS, THE LENDER MAY, TO THE
EXTENT PERMITTED BY APPLICABLE LAWS, EXERCISE ANY RIGHTS GRANTED BY APPLICABLE
LAWS WITH RESPECT TO SUCH LIEN AND OFFSET RIGHTS AND APPLY ANY FUNDS AND ANY
OTHER PROPERTY OF THE BORROWER OBTAINED IN CONNECTION WITH THE EXERCISE OF SUCH
RIGHTS AGAINST THE OBLIGATIONS.


 


SECTION 10.10 INDEMNITY BY THE BORROWER. THE BORROWER AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS THE LENDER, THE ISSUER AND THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, AGENTS, ATTORNEYS AND EMPLOYEES (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST: (A) ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR
CAUSES OF ACTION THAT ARE ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY, IF
THE CLAIM, DEMAND, ACTION OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY RELATES TO A
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION THAT SUCH PERSON ASSERTS OR MAY ASSERT
AGAINST THE BORROWER (OR, TO THE EXTENT RELATED TO THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, ANY AFFILIATE OF THE BORROWER OR ANY OFFICER
OF THE BORROWER); (B) ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION
BY A THIRD PARTY IF THE CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISES OUT OF
OR RELATES TO THE REVOLVING COMMITMENT, THE COLLATERAL, THE USE OR CONTEMPLATED
USE OF PROCEEDS OF ANY ADVANCE, THE RELATIONSHIP OF THE BORROWER AND THE LENDER
UNDER THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED BY THE LOAN DOCUMENTS;
(C) ANY ADMINISTRATIVE OR INVESTIGATIVE PROCEEDING BY ANY GOVERNMENTAL AUTHORITY
ARISING OUT OF OR RELATED TO A CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
DESCRIBED IN CLAUSES (A) OR (B) ABOVE; AND (D) ANY AND ALL LIABILITIES, LOSSES,
COSTS (INCLUDING SETTLEMENT COSTS) OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS AND OTHER PROFESSIONAL SERVICES) THAT ANY INDEMNITEE
SUFFERS OR INCURS AS A RESULT OF THE ASSERTION OF ANY FOREGOING CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION; PROVIDED, THAT NO INDEMNITEE SHALL BE ENTITLED TO
INDEMNIFICATION FOR ANY LOSS CAUSED BY ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  IF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS ASSERTED AGAINST
ANY INDEMNITEE, SUCH INDEMNITEE SHALL PROMPTLY NOTIFY THE BORROWER, BUT THE
FAILURE SO TO PROMPTLY NOTIFY THE BORROWER SHALL NOT AFFECT THE BORROWER’S
OBLIGATIONS UNDER THIS SECTION UNLESS THE BORROWER IS MATERIALLY PREJUDICED
THEREBY (AND THEN ONLY TO THE EXTENT PREJUDICED).  EACH INDEMNITEE MAY CONTEST
THE VALIDITY, APPLICABILITY AND AMOUNT OF SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION WITH COUNSEL SELECTED BY SUCH INDEMNITEE.  EACH INDEMNITEE IS AUTHORIZED
TO EMPLOY COUNSEL IN ENFORCING ITS RIGHTS HEREUNDER AND IN DEFENDING ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION COVERED BY THIS SECTION; PROVIDED, THAT EACH
INDEMNITEE SHALL ENDEAVOR IN CONNECTION WITH ANY MATTER COVERED BY THIS SECTION

 

65

--------------------------------------------------------------------------------



 


WHICH ALSO INVOLVES OTHER INDEMNITEES, TO USE REASONABLE EFFORTS TO AVOID
UNNECESSARY DUPLICATION OF EFFORT BY COUNSEL FOR ALL INDEMNITEES.  ANY
OBLIGATION OR LIABILITY OF THE BORROWER TO ANY INDEMNITEE UNDER THIS
SECTION SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND THE
REPAYMENT OF ALL ADVANCES AND THE PAYMENT AND PERFORMANCE OF ALL OTHER
OBLIGATIONS (OTHER THAN THE OBLIGATIONS REFERENCED IN SECTIONS 2.8(C) AND
2.8(D)) OWED TO THE LENDER; PROVIDED, HOWEVER, THAT SUCH OBLIGATIONS AND
LIABILITIES SHALL NOT, FROM AND AFTER THE DATE ON WHICH THE OBLIGATIONS ARE
FULLY PAID AND THE REVOLVING COMMITMENT TERMINATED, BE DEEMED OBLIGATIONS FOR
ANY PURPOSE UNDER THE LOAN DOCUMENTS.


 


SECTION 10.11 NO LIABILITY OF LENDER. THE BORROWER ACKNOWLEDGES AND AGREES THAT:


 

(a)           any inspections of any Property of the Borrower made by or through
the Lender are for purposes of administration of the Loan Documents only and the
Borrower is not entitled to rely upon the same;

 

(b)           by accepting or approving anything required to be observed,
performed, fulfilled or given to the Lender pursuant to the Loan Documents, the
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof, and such acceptance or approval thereof shall not
constitute a warranty or representation to anyone with respect thereto by the
Lender;

 

(c)           the relationship between the Borrower and the Lender is, and shall
at all times remain, solely that of a borrower and lender; the Lender shall not
under any circumstance be deemed to be in a relationship of confidence or trust
or a fiduciary relationship with the Borrower or its Affiliates, or to owe any
fiduciary duty to the Borrower or its Affiliates; the Lender does not undertake
or assume any responsibility or duty to the Borrower or its Affiliates to
select, review, inspect, supervise, pass judgment upon or inform the Borrower or
its Affiliates of any matter in connection with their Property or the operations
of the Borrower or its Affiliates; the Borrower and its Affiliates shall rely
entirely upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Lender in connection with such matters is solely
for the protection of the Lender and neither the Borrower nor any other Person
is entitled to rely thereon; and

 

(d)           the Lender shall not be responsible or liable to any Person for
any loss, damage, liability or claim of any kind relating to injury or death to
Persons or damage to Property or other loss, damage, liability or claim caused
by the actions, inaction or negligence of the Borrower and its Affiliates and
the Borrower hereby indemnifies and holds the Lender harmless from any such
loss, damage, liability or claim.

 


SECTION 10.12 NO THIRD PARTIES BENEFITED. THIS AGREEMENT IS MADE FOR THE PURPOSE
OF DEFINING AND SETTING FORTH CERTAIN OBLIGATIONS, RIGHTS AND DUTIES OF THE
BORROWER AND THE LENDER IN CONNECTION WITH THE ADVANCES, AND IS MADE FOR THE
SOLE BENEFIT OF THE

 

66

--------------------------------------------------------------------------------



 


BORROWER, THE LENDER, AND ANY OF THEIR SUCCESSORS AND ASSIGNS.  EXCEPT AS
PROVIDED IN SECTIONS 10.10 AND 10.14, NO OTHER PERSON SHALL HAVE ANY RIGHTS OF
ANY NATURE HEREUNDER OR BY REASON HEREOF.


 


SECTION 10.13 CONFIDENTIALITY. THE LENDER AGREES TO HOLD ANY CONFIDENTIAL
INFORMATION THAT IT MAY RECEIVE FROM THE BORROWER OR ANY GUARANTOR PURSUANT TO
THIS AGREEMENT IN CONFIDENCE, EXCEPT FOR DISCLOSURE (A) TO ITS OWN OFFICERS,
DIRECTORS, AND EMPLOYEES; (B) TO LEGAL COUNSEL, ACCOUNTANTS AND OTHER
PROFESSIONAL ADVISORS TO THE BORROWER, ANY GUARANTOR OR THE LENDER; (C) TO
REGULATORY OFFICIALS HAVING JURISDICTION OVER THE LENDER; (D) AS REQUIRED BY LAW
OR LEGAL PROCESS OR IN CONNECTION WITH ANY LEGAL PROCEEDING TO WHICH THE LENDER,
ON THE ONE HAND, AND THE BORROWER OR ANY GUARANTOR, ON THE OTHER, ARE ADVERSE
PARTIES; (E) TO ANOTHER FINANCIAL INSTITUTION IN CONNECTION WITH A DISPOSITION
OR PROPOSED DISPOSITION TO THAT FINANCIAL INSTITUTION OF ALL OR PART OF THE
LENDER’S INTERESTS HEREUNDER OR A PARTICIPATION INTEREST; (F) TO PROSPECTIVE
PURCHASERS OF ANY COLLATERAL IN CONNECTION WITH ANY DISPOSITION THEREOF; OR
(G) IF AN EVENT OF DEFAULT EXISTS, TO THE EXTENT THAT THE LENDER DETERMINES SUCH
DISCLOSURE TO BE NECESSARY OR APPROPRIATE IN THE ENFORCEMENT OR FOR THE
PROTECTION OF THE RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS. FOR PURPOSES OF
THE FOREGOING, “CONFIDENTIAL INFORMATION” MEANS (X) ALL HISTORIC OR PROJECTED
FINANCIAL DATA RELATING TO THE GAMING BUSINESS, THE BORROWER, THE NATION OR ANY
GUARANTOR AND (Y) ALL INFORMATION CONCERNING THE BORROWER, THE NATION OR ANY
GUARANTOR DELIVERED TO THE LENDER MARKED “CONFIDENTIAL” OR IN ANOTHER
CONSPICUOUS MANNER WHICH DENOTES ITS CONFIDENTIALITY, OTHER THAN (I) INFORMATION
PREVIOUSLY FILED WITH ANY GOVERNMENTAL AUTHORITY AND AVAILABLE TO THE PUBLIC,
(II) INFORMATION PREVIOUSLY PUBLISHED IN ANY PUBLIC MEDIUM FROM A SOURCE OTHER
THAN, DIRECTLY OR INDIRECTLY, THE LENDER, AND (III) INFORMATION PREVIOUSLY
DISCLOSED BY THE BORROWER OR THE NATION OR A GUARANTOR TO ANY PERSON NOT
ASSOCIATED WITH THE BORROWER OR THE NATION OR A GUARANTOR WITHOUT A WRITTEN
CONFIDENTIALITY AGREEMENT.  NOTHING IN THIS SECTION SHALL BE CONSTRUED TO CREATE
OR GIVE RISE TO ANY FIDUCIARY DUTY ON THE PART OF THE LENDER TO THE BORROWER OR
ANY GUARANTOR.


 


SECTION 10.14 HAZARDOUS SUBSTANCES INDEMNITY. THE BORROWER HEREBY AGREES TO
INDEMNIFY, HOLD HARMLESS AND DEFEND (BY COUNSEL REASONABLY SATISFACTORY TO THE
LENDER) THE LENDER AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS
AND ASSIGNS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, LIABILITIES,
FINES, PENALTIES, CHARGES, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS AND ORDERS,
JUDGMENTS, REMEDIAL ACTION REQUIREMENTS, ENFORCEMENT ACTIONS OF ANY KIND, AND
ALL COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING, BUT NOT
LIMITED TO, REASONABLE ATTORNEYS’ FEES AND EXPENSES), ARISING DIRECTLY OR
INDIRECTLY, IN WHOLE OR IN PART, OUT OF (I) THE PRESENCE ON OR UNDER THE GAMING
BUSINESS REAL ESTATE OF ANY HAZARDOUS SUBSTANCES, OR ANY RELEASES OR DISCHARGES
OF ANY HAZARDOUS SUBSTANCES ON, UNDER OR FROM THE GAMING BUSINESS REAL ESTATE
AND (II) ANY ACTIVITY CARRIED ON OR UNDERTAKEN ON OR OFF THE GAMING BUSINESS
REAL ESTATE BY THE BORROWER, ANY GUARANTOR OR ANY OF THEIR PREDECESSORS IN
TITLE, WHETHER PRIOR TO OR DURING THE TERM OF THIS AGREEMENT, AND WHETHER BY THE
BORROWER, A GUARANTOR OR ANY PREDECESSOR IN TITLE OR ANY EMPLOYEES, AGENTS,
CONTRACTORS OR SUBCONTRACTORS OF THE BORROWER, A GUARANTOR OR ANY PREDECESSOR IN
TITLE, OR ANY THIRD PERSONS AT ANY TIME OCCUPYING OR PRESENT ON THE GAMING
BUSINESS REAL ESTATE, IN CONNECTION WITH THE HANDLING, TREATMENT, REMOVAL,
STORAGE, DECONTAMINATION, CLEANUP, TRANSPORT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCES AT ANY TIME LOCATED OR PRESENT ON OR UNDER


 

67

--------------------------------------------------------------------------------



 


THE GAMING BUSINESS REAL ESTATE.  THE FOREGOING INDEMNITY SHALL FURTHER APPLY TO
ANY RESIDUAL CONTAMINATION ON OR UNDER THE GAMING BUSINESS REAL ESTATE, OR
AFFECTING ANY NATURAL RESOURCES, AND TO ANY CONTAMINATION OF ANY PROPERTY OR
NATURAL RESOURCES ARISING IN CONNECTION WITH THE GENERATION, USE, HANDLING,
STORAGE, TRANSPORT OR DISPOSAL OF ANY SUCH HAZARDOUS SUBSTANCES, AND
IRRESPECTIVE OF WHETHER ANY OF SUCH ACTIVITIES WERE OR WILL BE UNDERTAKEN IN
ACCORDANCE WITH APPLICABLE LAWS, BUT THE FOREGOING INDEMNITY SHALL NOT APPLY TO
(I) HAZARDOUS SUBSTANCES ON THE GAMING BUSINESS REAL ESTATE, THE PRESENCE OF
WHICH IS CAUSED BY THE LENDER OR (II) ACTIVITIES CARRIED ON OR UNDERTAKEN BY THE
LENDER, IN EACH CASE SUBSEQUENT TO ITS ENTRY INTO THE GAMING BUSINESS REAL
ESTATE (BUT ONLY TO THE EXTENT THAT THE SAME ARE NOT ATTRIBUTABLE TO THE
BORROWER OR ANY GUARANTOR).

 


SECTION 10.15 FURTHER ASSURANCES. THE BORROWER SHALL, AND SHALL CAUSE EACH
GUARANTOR TO, EXECUTE AND DELIVER SUCH FURTHER ACTS AND DOCUMENTS AS THE LENDER
MAY REASONABLY REQUEST, AND TO ASSUME AND CONFIRM UNTO LENDER THE RIGHTS HEREBY
CREATED OR INTENDED NOW OR HEREAFTER SO TO BE, OR FOR CARRYING OUT THE INTENTION
OR FACILITATING THE PERFORMANCE OF THE TERMS OF ANY LOAN DOCUMENT:

 


SECTION 10.16 INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON
THE SUBJECT MATTER HEREOF (INCLUDING ANY TERM SHEETS OR COMMITMENT LETTERS). IN
THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THOSE OF
ANY OTHER LOAN DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL AND
GOVERN; PROVIDED, THAT THE INCLUSION OF SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR
OF THE LENDER IN ANY OTHER LOAN DOCUMENT SHALL NOT BE DEEMED A CONFLICT WITH
THIS AGREEMENT.

 


SECTION 10.17 SEVERABILITY OF PROVISIONS. ANY PROVISION IN ANY LOAN DOCUMENT TO
WHICH BORROWER IS A PARTY THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE OR
INVALID AS TO ANY PARTY OR IN ANY JURISDICTION SHALL, AS TO THAT PARTY OR
JURISDICTION, BE INOPERATIVE, UNENFORCEABLE OR INVALID WITHOUT AFFECTING THE
REMAINING PROVISIONS OR THE OPERATION, ENFORCEABILITY OR VALIDITY OF THAT
PROVISION AS TO ANY OTHER PARTY OR IN ANY OTHER JURISDICTION, AND TO THIS END
THE PROVISIONS OF ALL LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY ARE DECLARED
TO BE SEVERABLE.

 


SECTION 10.18 TIME OF THE ESSENCE. TIME IS OF THE ESSENCE OF THE LOAN DOCUMENTS.

 


SECTION 10.19 PURPORTED ORAL AMENDMENTS. THE BORROWER AND THE LENDER EXPRESSLY
ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED
OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN
INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 10.2.  THE BORROWER AGREES THAT
IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR
WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF THE LENDER THAT DOES NOT COMPLY WITH
SECTION 10.2 TO EFFECT AN AMENDMENT, MODIFICATION,


 

68

--------------------------------------------------------------------------------


 


WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


SECTION 10.20 LIMITATIONS. NOTWITHSTANDING ANY OTHER POSSIBLE CONSTRUCTION OF
ANY PROVISION HEREIN, THE LENDER ACKNOWLEDGES AND AGREES THAT THE LOAN DOCUMENTS
DO NOT CREATE (A) ANY RIGHTS ON THE PART OF THE LENDER OR ANY INDEMNITEE TO
MANAGE THE GAMING BUSINESS, OR (B) ANY RIGHTS ON THE PART OF THE LENDER OR ANY
INDEMNITEE TO INTERFERE WITH THE BORROWER’S RIGHT TO DETERMINE STANDARDS OF
OPERATION AND EFFICIENT MANAGEMENT OF THE GAMING BUSINESS (INCLUDING, BUT NOT
LIMITED TO, OPERATING BUDGETING MATTERS (TO THE EXTENT CONSISTENT WITH THE TERMS
OF THIS AGREEMENT)).  THE LIENS OF THE LENDER ARE LIMITED TO THE COLLATERAL
SPECIFICALLY REFERRED TO IN THE SECURITY DOCUMENTS DESCRIBED HEREIN.


 


SECTION 10.21 25 U.S.C. § 81. NOTHING HEREIN IS INTENDED, NOR SHALL IT BE
DEEMED, TO CREATE OR CONVEY ANY INTEREST WHATSOEVER IN THE INDIAN LANDS OF THE
NATION OR ITS AFFILIATES.  THIS AGREEMENT ACCORDINGLY SHALL NOT BE CONSTRUED TO
BE SUBJECT TO THE REQUIREMENTS OF 25 U.S.C. § 81.


 


SECTION 10.22 USURY LAWS; GOVERNMENTAL APPROVALS.


 

(a)           The Borrower agrees (i) that the only usury laws that shall apply
to any of the transactions between the Borrower and the Lender contemplated by
the Loan Documents shall be the laws of the State, and (ii) that it will not
assert that its obligations to the Lender under the Loan Documents violate any
law of the Nation.

 

(b)           The Borrower agrees not to assert in any suit, action or
proceeding that any of the Loan Documents is void, voidable, or otherwise
invalid for failure to receive the approval of the Chairman of the NIGC or the
Secretary of the United States Department of the Interior.

 


SECTION 10.23 LIMITATION ON DAMAGES. THE PARTIES HERETO AGREE THAT IN THE EVENT
OF ANY LEGAL OR ARBITRAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS, THE REVOLVING COMMITMENT, THE COLLATERAL, THE USE OR
CONTEMPLATED USE OF PROCEEDS OF ANY ADVANCE, THE RELATIONSHIP OF THE BORROWER
AND THE LENDER UNDER THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED BY THE
LOAN DOCUMENTS, THE PREVAILING PARTY OR PARTIES SHALL NOT BE ENTITLED TO AN
AWARD OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES; PROVIDED, HOWEVER, THAT
IN NO EVENT SHALL REASONABLE ATTORNEYS’ FEES AND EXPENSES BE CONSIDERED
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES FOR PURPOSES OF THIS SECTION.


 


SECTION 10.24  RECOURSE LIMITED.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO THE CONTRARY, (A) WITH RESPECT TO THE OBLIGATIONS,
LENDER SHALL HAVE NO RECOURSE TO ANY REAL PROPERTY OF THE BORROWER, AND (B) WITH
RESPECT TO


 

69

--------------------------------------------------------------------------------


 


EACH GUARANTOR’S GUARANTOR OBLIGATIONS, LENDER SHALL HAVE NO RECOURSE TO ANY
REAL PROPERTY OF SUCH GUARANTOR.


 

[Signature Page Follows]

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Address for Notices:

345 Third Street

SENECA GAMING CORPORATION, as

Seneca Office Building, 6th Floor

the Borrower

Niagara Falls, NY 14303 (Niagara Territory)

 

And for purposes of Section 9.2, with a copy

By:

  /s/ E. Brian Hansberry

to:

Name: E. Brian Hansberry

 

Title: President and CEO

Nation’s Department of Justice

Seneca Nation of Indians

P.O. Box 231

Salamanca, New York 14779 (Allegany

Territory)

 

and

Borrower’s Office of General Counsel

345 Third Street

Seneca Office Building, 6th Floor

Niagara Falls, NY 14303 (Niagara Territory)

 

 

Address for Notices:

KEYBANK NATIONAL ASSOCIATION, as

KeyBank National Association

Lender

202 North Main Street

Jamestown, NY  14701

Attention: Lyman N. Buck III

By:

  /s/ Lyman N. Buck III

Telephone: (716) 485-2524

Name: Lyman N. Buck III

Telecopier: (716) 664-7751

Title: Senior Vice President

 

 

Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------